Exhibit 10.1

 

EXECUTION VERSION

 

CREDIT AND GUARANTEE AGREEMENT

 

Dated as of March 30, 2012

 

among

 

THE READER’S DIGEST ASSOCIATION, INC.,
as Borrower

 

RDA HOLDING CO.,
as Holdings

 

and

 

THE OTHER GUARANTORS NAMED HEREIN

 

THE LENDERS REFERRED TO HEREIN, as Lenders

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 

and
WELLS FARGO PRINCIPAL LENDING, LLC
as Issuing Lender

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01 Defined Terms

 

1

SECTION 1.02 Other Interpretive Provisions

 

46

SECTION 1.03 Accounting Terms

 

46

SECTION 1.04 Rounding

 

47

SECTION 1.05 References to Agreements, Laws, Etc.

 

47

SECTION 1.06 Times of Day

 

47

SECTION 1.07 Timing of Payment of Performance

 

47

SECTION 1.08 Currency Equivalents Generally

 

47

SECTION 1.09 Change of Currency

 

47

 

 

 

ARTICLE II

 

THE LOANS

 

SECTION 2.01 The Loans

 

48

SECTION 2.02 Procedure for Term Loan Borrowing

 

48

SECTION 2.03 Notice and Manner of Conversion or Continuation of Loans

 

48

SECTION 2.04 Prepayments

 

48

SECTION 2.05 Termination of Term Loan Commitments

 

50

SECTION 2.06 Repayment of Loans

 

50

SECTION 2.07 Interest

 

50

SECTION 2.08 Fees

 

52

SECTION 2.09 Evidence of Indebtedness

 

52

SECTION 2.10 Payments Generally

 

53

SECTION 2.11 Sharing of Payments

 

54

 

 

 

ARTICLE III

 

LETTER OF CREDIT FACILITY

 

SECTION 3.01 L/C Commitment

 

55

SECTION 3.02 Procedure for Issuance of Letters of Credit

 

55

SECTION 3.03 Commissions and Other Charges

 

56

SECTION 3.04 L/C Participations

 

56

SECTION 3.05 Reimbursement Obligation of the Borrower

 

57

SECTION 3.06 Obligations Absolute

 

57

SECTION 3.07 Effect of Letter of Credit Application

 

58

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

ARTICLE IV

 

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

SECTION 4.01 Taxes

 

58

SECTION 4.02 Changed Circumstances

 

60

SECTION 4.03 Defaulting Lenders

 

61

SECTION 4.04 Increased Cost and Reduced Return; Capital Adequacy

 

62

SECTION 4.05 Indemnity

 

63

SECTION 4.06 Matters Applicable to All Requests for Compensation

 

64

SECTION 4.07 Mitigation Obligations; Replacement of Lenders

 

64

SECTION 4.08 Survival

 

64

 

 

 

ARTICLE V

 

CONDITIONS PRECEDENT

 

SECTION 5.01 Conditions to Effectiveness

 

65

SECTION 5.02 Conditions to all Credit Extensions

 

66

 

 

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 6.01 Existence, Qualification and Power; Compliance with Laws

 

67

SECTION 6.02 Authorization; No Contravention

 

67

SECTION 6.03 Governmental Authorization; Other Consents

 

68

SECTION 6.04 Binding Effect

 

68

SECTION 6.05 Financial Statements; No Material Adverse Effect

 

68

SECTION 6.06 Litigation

 

69

SECTION 6.07 No Default

 

69

SECTION 6.08 Ownership of Property; Liens

 

69

SECTION 6.09 Environmental Compliance

 

69

SECTION 6.10 Taxes

 

70

SECTION 6.11 ERISA Compliance

 

70

SECTION 6.12 Subsidiaries; Equity Interests

 

70

SECTION 6.13 Margin Regulations; Investment Company Act

 

71

SECTION 6.14 Disclosure

 

71

SECTION 6.15 Intellectual Property; Licenses, Etc.

 

71

SECTION 6.16 Solvency

 

71

SECTION 6.17 Labor Matters

 

72

SECTION 6.18 Collateral

 

72

SECTION 6.19 Regulation H

 

72

SECTION 6.20 Certain Documents

 

73

SECTION 6.21 Priority Indebtedness

 

73

SECTION 6.22 Anti-Corruption Laws; OFAC

 

73

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

SECTION 7.01 Financial Statements

 

73

SECTION 7.02 Certificates; Other Information

 

75

SECTION 7.03 Update Calls

 

76

SECTION 7.04 Notices

 

77

SECTION 7.05 Payment of Obligations

 

77

SECTION 7.06 Preservation of Existence, Etc.

 

77

SECTION 7.07 Maintenance of Properties

 

77

SECTION 7.08 Maintenance of Insurance

 

77

SECTION 7.09 Compliance with Laws

 

78

SECTION 7.10 Inspection Rights; Books and Records; Discussions

 

78

SECTION 7.11 Covenant to Guarantee Obligations and Give Security

 

78

SECTION 7.12 Compliance with Environmental Laws

 

80

SECTION 7.13 Further Assurances

 

81

SECTION 7.14 Use of Proceeds

 

82

SECTION 7.15 Deposit Accounts

 

82

SECTION 7.16 Post-Closing Covenants

 

82

SECTION 7.17 Asset Sale Proceeds Offer

 

82

SECTION 7.18 Right of First Refusal to Provide Additional Financing

 

82

 

 

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

SECTION 8.01 Limitation on Restricted Payments

 

83

SECTION 8.02 Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock

 

90

SECTION 8.03 Liens

 

95

SECTION 8.04 Merger, Consolidation or Sale of All or Substantially All Assets

 

95

SECTION 8.05 Limitations on Guarantors

 

97

SECTION 8.06 Transactions with Affiliates

 

99

SECTION 8.07 Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries

 

100

SECTION 8.08 Asset Sales

 

102

SECTION 8.09 Prepayments, Etc. of Indebtedness

 

103

SECTION 8.10 Holding Company

 

104

SECTION 8.11 Payments for Consent

 

104

SECTION 8.12 Limitation on Lines of Business

 

104

SECTION 8.13 Limitation on Guarantees of Indebtedness by Restricted Subsidiaries

 

104

SECTION 8.14 Financial Condition Covenants

 

106

SECTION 8.15 Capital Expenditures

 

107

SECTION 8.16 Receivables

 

107

SECTION 8.17 Accounting Changes

 

107

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

ARTICLE IX

 

EVENTS OF DEFAULT AND REMEDIES

 

SECTION 9.01 Events of Default

 

107

SECTION 9.02 Remedies Upon Event of Default

 

109

SECTION 9.03 Application of Funds

 

110

 

 

 

ARTICLE X

 

ADMINISTRATIVE AGENT AND OTHER AGENTS

 

SECTION 10.01 Appointment and Authorization of Administrative Agent

 

111

SECTION 10.02 Delegation of Duties

 

111

SECTION 10.03 Exculpatory Provisions

 

112

SECTION 10.04 Reliance by Agents

 

112

SECTION 10.05 Credit Decisions; Disclosure of Information by Agents

 

113

SECTION 10.06 Resignation of Administrative Agent

 

113

SECTION 10.07 Administrative Agent May File Proofs of Claim

 

114

SECTION 10.08 Collateral and Guarantee Matters

 

114

SECTION 10.09 Secured Hedge Agreements and Secured Cash Management Agreements

 

115

 

 

 

ARTICLE XI

 

GUARANTEE

 

SECTION 11.01 Guarantee

 

116

SECTION 11.02 Right of Contribution

 

116

SECTION 11.03 No Subrogation

 

117

SECTION 11.04 Amendments, Etc. with Respect to the Obligations

 

117

SECTION 11.05 Guarantee Absolute and Unconditional

 

117

SECTION 11.06 Reinstatement

 

118

SECTION 11.07 Payments

 

118

SECTION 11.08 Indemnification by Lenders

 

118

 

 

 

ARTICLE XII

 

MISCELLANEOUS

 

SECTION 12.01 Amendments, Etc.

 

119

SECTION 12.02 Notices and Other Communications; Facsimile Copies

 

120

SECTION 12.03 No Waiver; Cumulative Remedies

 

122

SECTION 12.04 Attorney Costs, Expenses and Taxes

 

122

SECTION 12.05 Indemnification by the Borrower

 

123

SECTION 12.06 Payments Set Aside

 

124

SECTION 12.07 Successors and Assigns

 

124

SECTION 12.08 Confidentiality

 

127

 

iv

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 12.09 Setoff

 

128

SECTION 12.10 Interest Rate Limitation

 

129

SECTION 12.11 Counterparts

 

129

SECTION 12.12 Integration

 

129

SECTION 12.13 Survival of Representations and Warranties

 

129

SECTION 12.14 Severability

 

130

SECTION 12.15 Tax Forms

 

130

SECTION 12.16 Governing Law

 

131

SECTION 12.17 Submission to Jurisdiction; Waivers

 

131

SECTION 12.18 Waiver of Right to Trial by Jury

 

132

SECTION 12.19 Binding Effect

 

132

SECTION 12.20 Lender Action

 

132

SECTION 12.21 USA PATRIOT Act

 

132

SECTION 12.22 Acknowledgements

 

132

SECTION 12.23 Releases of Guarantee and Lien

 

133

SECTION 12.24 Designation of Obligations

 

133

 

v

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.01A

 

Mortgaged Properties

1.01B

 

Settlement Charges

1.01C

 

Designated Non-Debtors

1.01D

 

Existing Letters of Credit

2.01

 

Loans

6.11(c)

 

Foreign Benefits Matters

6.12

 

Subsidiaries and Other Equity Investments

6.18

 

Collateral Matters

7.16

 

Post-Closing Matters

 

 

 

EXHIBITS

 

 

 

 

 

Form of

 

 

 

 

 

A

 

Notice of Borrowing

B

 

Notice of Conversion/Continuation

C

 

Note

D

 

Compliance Certificate

E

 

Assignment and Assumption

F

 

Security Agreement

G

 

Mortgage

H

 

U.S. Tax Compliance Certificate

I

 

Notice of Prepayment

J

 

Junior Lien Intercreditor Agreement

 

vi

--------------------------------------------------------------------------------


 

CREDIT AND GUARANTEE AGREEMENT

 

This CREDIT AND GUARANTEE AGREEMENT (“Agreement”) is entered into as of
March 30, 2012, among RDA HOLDING CO., a Delaware corporation (“Holdings”), THE
READER’S DIGEST ASSOCIATION, INC., a Delaware corporation (the “Borrower”), the
subsidiary guarantors from time to time party hereto, WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent for the
Lenders, WELLS FARGO PRINCIPAL LENDING, LLC, as Issuing Lender, and the several
banks and other financial institutions or entities from time to time parties to
this Agreement (collectively, the “Lenders” and each a “Lender”).

 

The parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01  Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“Acquired Indebtedness” means, with respect to any specified Person,

 

(1)           Indebtedness or Disqualified Stock of any other Person existing at
the time such other Person is merged with or into or became a Restricted
Subsidiary of such specified Person, including, without limitation, Indebtedness
or Disqualified Stock incurred in connection with, or in contemplation of, such
other Person merging with or into or becoming a Restricted Subsidiary of such
specified Person; and

 

(2)           Indebtedness secured by a Lien encumbering any asset acquired by
such specified Person.

 

“Additional Interest” means all additional interest then owing pursuant to the
Registration Rights Agreement.

 

“Additional Notes” means additional notes issued from time to time under the
Senior Secured Note Indenture after the initial offering.

 

“Administrative Agent” means Wells Fargo, in its capacity as administrative
agent under any of the Loan Documents, or any permitted successor administrative
agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth in Section 12.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders in writing (including by electronic mail or by posting to
Intralinks or other similar information transmission systems).

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the

 

--------------------------------------------------------------------------------


 

possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

 

“Affiliate Transaction” has the meaning set forth in Section 8.06.

 

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

 

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

 

“Aggregate Commitments” means the L/C Commitments and the Term Loan
Commitments.  The original aggregate amount of the Aggregate Commitments is
$61,000,000.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Applicable Margin” means, with respect to Loans, a rate per annum equal to
(i) for Base Rate Loans, 4.00% and (ii) for LIBOR Loans, 5.00%.

 

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

“Asset Sale” means:

 

(1)           the sale, conveyance, transfer or other disposition, whether in a
single transaction or a series of related transactions, of property or assets
(including by way of a sale and leaseback) of the Borrower, a Guarantor or any
Restricted Subsidiary (each referred to in this definition as a “disposition”);
or

 

(2)           the issuance or sale of Equity Interests of any Restricted
Subsidiary (other than directors’ qualifying shares or shares required by
applicable law to be held by a Person other than the Borrower or a Restricted
Subsidiary), whether in a single transaction or a series of related transactions
(other than preferred stock of Restricted Subsidiaries issued in compliance with
Section 8.02) in each case, other than:

 

(a)           a disposition of Cash Equivalents or obsolete, damaged or worn out
equipment in the ordinary course of business or the sale or lease of equipment,
inventory or accounts receivable in the ordinary course of business and
dispositions of property in the ordinary course of business that is no longer
used or useful in the conduct of the business of the Borrower and its Restricted
Subsidiaries;

 

(b)           the disposition of all or substantially all of the assets of the
Borrower and the Restricted Subsidiaries in a manner permitted pursuant to
Section 8.04;

 

(c)           the making of any Restricted Payment or Permitted Investment that
is permitted to be made, and is made, under Section 8.01 or the granting of a
Lien permitted by Section 8.03;

 

(d)           any disposition of assets or issuance or sale of Equity Interests
of any Restricted Subsidiary in any transaction or series of transactions with
an aggregate fair market value of less than $5.0 million;

 

2

--------------------------------------------------------------------------------


 

(e)           any disposition of property or assets or issuance of securities by
(i) a Restricted Subsidiary to the Borrower, (ii) the Borrower or a Restricted
Subsidiary to another Subsidiary Guarantor or (iii) a Restricted Subsidiary that
is not a Subsidiary Guarantor to another Restricted Subsidiary that is not a
Subsidiary Guarantor;

 

(f)            to the extent allowable under Section 1031 of the Internal
Revenue Code of 1986, any exchange of like property (excluding any boot thereon)
for use in a Similar Business not to exceed 20% of Covenant EBITDA;

 

(g)           the lease, assignment or sublease of any real or personal property
in the ordinary course of business;

 

(h)           licenses or sub-licenses of intellectual property in the ordinary
course of business (other than any perpetual licensing or exclusive licenses or
sub-licenses or assignments of intellectual property that have a material
adverse effect on the value of the Collateral or the ability of the Collateral
Agent or the Secured Parties to realize the benefits of, and intended to be
afforded by, the Collateral);

 

(i)            solely with respect to Section 8.08(a)(i)(A) and (B),
foreclosures on assets, involuntary asset transfers or transfers by reason of
eminent domain;

 

(j)            sales of accounts receivable, or participations therein, in
connection with any Receivables Facility;

 

(k)           any financing transaction with respect to property built or
acquired by the Borrower or any Restricted Subsidiary after the Closing Date,
including, without limitation, sale leasebacks and asset securitizations
permitted by this Agreement;

 

(l)            any issuance or sale of Equity Interests in, or Indebtedness or
other securities of, an Unrestricted Subsidiary, including in connection with
any merger or consolidation;

 

(m)          dispositions of accounts receivable in connection with the
compromise, settlement or collection thereof in the ordinary course of business
or in bankruptcy or similar proceedings and not in connection with a Receivables
Facility;

 

(n)           the factoring by Foreign Subsidiaries at maturity or collection of
any accounts receivable pursuant to factoring programs entered into in the
ordinary course of business on customary market terms and with respect to
receivables of, and generated by, Foreign Subsidiaries;

 

(o)           the sale, lease, assignment, transfer or disposal of any property
or assets in connection with any office move or relocation in the ordinary
course of business;

 

(p)           solely for purposes of satisfying Section 8.08(a)(i)(A), the sale,
lease, assignment, transfer or disposal of Investments in joint ventures to the
extent required by, or made pursuant to customary sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements; and

 

(q)           the sale, lease, assignment, transfer or disposal of any and all
of the art collections owned by the Borrower or its Restricted Subsidiaries on
the Closing Date;

 

3

--------------------------------------------------------------------------------


 

“Assignees” has the meaning specified in Section 12.07(b).

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

 

“Audited Financial Statements” means the audited consolidated balance sheets of
the Borrower and its consolidated Subsidiaries as of each of June 30, 2009,
December 31, 2010 and December 31, 2011, and the related audited consolidated
statements of income, stockholders’ equity and cash flows for the Borrower and
its consolidated Subsidiaries for the periods ended on such dates.

 

“Bank Priority Obligations” has the meaning specified in the Security Agreement.

 

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, and codified as 11 U.S.C. §§101 et seq.

 

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York presiding over the Chapter 11 cases of The Reader’s Digest
Association, Inc. and its affiliates, Case No. 09-23529 (RDD).

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus ½ of 1% and (c) the daily LIBOR for an Interest Period
of one month plus 1%; each change in the Base Rate shall take effect
simultaneously with the corresponding change or changes in the Prime Rate, the
Federal Funds Rate or LIBOR; provided that at no time shall the Base Rate be
lower than 4.00%.

 

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 2.7.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Board of Directors” means:

 

(1)           with respect to a corporation, the board of directors of the
corporation or any committee thereof duly authorized to act on behalf of such
board;

 

(2)           with respect to a partnership, the Board of Directors of the
general partner of the partnership;

 

(3)           with respect to a limited liability company, the managing member
or members or any controlling committee of managing members thereof; and

 

(4)           with respect to any other Person, the board or committee of such
Person serving a similar function.

 

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

 

4

--------------------------------------------------------------------------------


 

“Borrowing” means a borrowing consisting of Loans made, converted or continued
on the same date and, in the case of LIBO Rate Loans, having the same Interest
Period.

 

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
New York, New York and Minneapolis, Minnesota, are open for the conduct of their
commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBO Rate Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.

 

“Calculation Date” means the applicable date of determination.

 

“Capital Expenditures” means, for any period, the sum, without duplication, of
the additions to property, plant or equipment and other capital expenditures,
including replacements, capitalized repairs and improvements during such period,
of the Borrower and its Restricted Subsidiaries for such period, determined in
accordance with GAAP.

 

“Capital Stock” means:

 

(1)           in the case of a corporation, corporate stock;

 

(2)           in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;

 

(3)           in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and

 

(4)           any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Capitalized Lease Obligation” means, as of any Calculation Date, the amount of
the liability in respect of a capital lease that would at such time be required
to be capitalized and reflected as a liability on a balance sheet (excluding the
footnotes thereto) in accordance with GAAP.  Notwithstanding the foregoing, in
no event will any obligation in respect of a lease that would have been
categorized as an operating lease in accordance with GAAP as in effect on the
Closing Date be considered a Capitalized Lease Obligation for any purpose under
this Agreement (and no agreement relating to any such operating lease shall be
considered a capital lease for any purpose under this Agreement).

 

“Cases” means the jointly administered chapter 11 cases of the captioned In re
The Reader’s Digest Association, Inc., Case No. 09-23529 (RDD), arising upon the
filing of voluntary petitions for relief with the Bankruptcy Court on August 24,
2009.

 

“Cash Equivalents” means:

 

(1)           U.S. dollars and any other foreign currency held by the Borrower
and the Restricted Subsidiaries in the ordinary course of business;

 

(2)           securities issued or directly and fully guaranteed or insured by
the United States government or any agency or instrumentality thereof (provided
that the full faith and credit of the

 

5

--------------------------------------------------------------------------------


 

United States is pledged in support thereof), maturing, unless such securities
are deposited to defease any Indebtedness, not more than two years from the date
of acquisition;

 

(3)           securities issued by U.S. government-sponsored entities (“GSE”)
and federally related institutions, maturing and not more than two years from
the date of acquisition;

 

(4)           repurchase agreements with primary dealers of eligible banks, and

 

(a)           with a maturity of not more than one year from the date of
acquisition; and

 

(b)           supported by underlying collateral that is U.S. Treasury of U.S.
government-sponsored entities;

 

(5)           certificates of deposit, time deposits, Eurodollar time deposits,
and bankers’ acceptances

 

(a)           with a rated bank that has received a short-term rating from a
nationally recognized statistical rating organization (“NRSRO”) (provided, that
long-term ratings may be used if short-term ratings are not available) in the
highest short-term rating category for debt obligations (within which there may
be subcategories or gradations indicating relative standing); and

 

(b)           with a maturity of not more than two years from the date of
acquisition;

 

(6)           securities issued or fully guaranteed or insured by any state,
commonwealth or territory of the United States, or by any political subdivision
or taxing authority thereof; and

 

(a)           such security is a rated security that has received a short-term
rating from a NRSRO (provided, that long-term ratings may be used if short term
ratings are not available) in the highest short-term rating category for debt
obligations (within which there may be subcategories or gradations indicating
relative standing); and

 

(b)           such security has a maturity of not more than two years from the
date of acquisition;

 

(7)           money market funds assets of which are consistent with the quality
standards of Cash Equivalents described herein (but excluding for purposes of
this clause (7) money market funds that invest primarily in auction rate
securities);

 

(8)           commercial paper and corporate obligations of corporations,
provided that such security:

 

(a)           is a rated security that has received a short-term rating from a
NRSRO in the highest short-term rating category for debt obligations (within
which there may be sub-categories or gradations indicating relative standing);
and

 

(b)           has a stated final maturity of not more than one year from the
date of acquisition; and

 

6

--------------------------------------------------------------------------------


 

(9)           instruments equivalent to those referred to in clauses (1) to (8)
above denominated in euro or pounds sterling or any other foreign currency
comparable in credit quality and tenor to those referred to above and
customarily used by corporations for cash management purposes in any
jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by any Restricted Subsidiary organized in
such jurisdiction and not for speculative purposes.

 

“Cash Interest Coverage Ratio” means, as of any Calculation Date, the ratio of
(a) Covenant EBITDA for the period of four (4) most recent full fiscal quarters
ending on or immediately prior to such Calculation Date to (b) Cash Interest
Expense for the period of four (4) consecutive fiscal quarters ending on or
immediately prior to such Calculation Date.

 

“Cash Interest Expense” shall mean, for any period, Consolidated Interest
Expense for such period, less the sum of (a) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (b) all
commission, discounts and other fees and charges owed with respect to letters of
credit or bankers’ acceptances, (c) non-cash interest payments (including any
non-cash interest expense attributable to the movement in the mark to market
valuation of obligations under Swap Contracts or other derivative instruments
pursuant to ASC No. 815—“Derivatives and Hedging Overview”), (d) the interest
component of Capitalized Lease Obligations, net payments, if any, without
duplication, pursuant to interest rate obligations under Swap Contracts with
respect to Indebtedness and (f) consolidated capitalized interest of the
Borrower and its Restricted Subsidiaries for such period, provided that interest
income for such period shall not be deducted from Consolidated Interest Expense.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender, an Affiliate of a Lender, the Administrative
Agent or an Affiliate of the Administrative Agent, in its capacity as a party to
such Cash Management Agreement.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as subsequently amended.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith shall be deemed to be a “Change in Law,” regardless of the date
enacted, adopted or issued.

 

“Change of Control” means the earliest to occur of:

 

(a)           the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or group (within the meaning of the Exchange Act and
the rules of the SEC thereunder as in effect on the date hereof), of Equity
Interests representing 50% or more of the

 

7

--------------------------------------------------------------------------------


 

aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of Holdings;

 

(b)           the board of directors of Holdings ceasing to consist of a
majority of the Continuing Directors;

 

(c)           Holdings ceasing to own, directly, all of the outstanding Equity
Interests in the Borrower;

 

(d)           a Specified Change of Control; or

 

(e)           the Disposition of all or substantially all of the assets of the
Loan Parties other than any Disposition to which Section 8.04 applies, but only
to the extent expressly permitted by Section 8.04 and so long as any
requirements set forth therein are satisfied.

 

“Charges” has the meaning specified in Section 12.10.

 

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived.

 

“Code” means the U.S. Internal Revenue Code of 1986.

 

“Collateral” means the Mortgaged Properties and all other property of the Loan
Parties, now or hereafter acquired, upon which a Lien in favor of the Collateral
Agent for the benefit of the Secured Parties is purported to be created by any
Collateral Document, provided that in no event shall any Excluded Property
constitute Collateral.

 

“Collateral Account” means one or more segregated accounts pledged under the
Collateral Documents that is under the sole control of the Collateral Agent and
is free from all other Liens (other than Liens permitted to be incurred under
clauses (30) and (31) under the definition of “Permitted Liens”, Liens securing
Secured Obligations, Pari Passu Payment Lien Obligations and Junior Lien
Indebtedness), and includes cash and Cash Equivalents received by the
Administrative Agent or the Collateral Agent from Asset Sales of Collateral,
Recovery Events to the extent such Recovery Event relates to Collateral,
foreclosures on or sales of Collateral or any other awards or proceeds pursuant
to the Collateral Documents, including earnings, revenues, rents, issues,
profits and income from the Collateral received pursuant to the Collateral
Documents and interest earned thereon.

 

“Collateral Agent” means Wilmington Trust, National Association (successor by
merger to Wilmington Trust FSB) and its successors and assigns.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)           the Administrative Agent shall have received each Collateral
Document required to be delivered on the Closing Date pursuant to Section
5.01(a)(iii) or pursuant to Section 7.11 at such time, duly executed by each
Loan Party thereto;

 

(b)           all Obligations shall have been unconditionally guaranteed (the
“Guaranty”) by Holdings and each Domestic Subsidiary (other than Direct Holdings
IP LLC), or, in the case of Domestic Subsidiaries formed or acquired after the
Closing Date, each wholly-owned Domestic Subsidiary with assets with either a
book value or fair market value equal to or greater than $250,000 (each, a
“Guarantor”);

 

8

--------------------------------------------------------------------------------


 

(c)           except as set forth in Section 7.16, the Obligations and the
Guaranty shall have been secured by a security interest in (i) all the Equity
Interests of the Borrower and (ii) all Equity Interests of each Subsidiary
(other than Direct Holdings IP LLC) of the Borrower directly owned by the
Borrower or any Guarantor, in each case having the priority required by the
Collateral Documents; provided that pledges of Equity Interests of each Foreign
Subsidiary, and of each Domestic Subsidiary substantially all of whose assets
consist of Equity Interests of one or more Foreign Subsidiaries, shall be
limited to 65% of the issued and outstanding Equity Interests of such Subsidiary
at any time;

 

(d)           except to the extent otherwise permitted hereunder or under any
Collateral Document, (i) to the extent governed by the Uniform Commercial Code,
the execution of the Collateral Documents shall be effective to create a
security interest in all Collateral described therein and proceeds thereof, in
each case, to the extent constituting Collateral and with the priority required
by the Collateral Documents and (ii) except as set forth in Section 7.16, all
documents and instruments, including Uniform Commercial Code financing
statements and filings made in respect of Intellectual Property constituting
Collateral in the United States Patent and Trademark Office and the United
States Copyright Office, necessary, or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Collateral Documents and to perfect such Liens to
the extent required by, and with the priority required by, the Collateral
Documents, shall have been filed, registered or recorded;

 

(e)           none of the Collateral shall be subject to any Liens other than
Liens permitted by Section 8.03; and

 

(f)            except as set forth in Section 7.11, the Administrative Agent
shall have received (i) counterparts of a Mortgage with respect to any Material
Real Property described on Schedule 1.01A hereto or required to be delivered
pursuant to Section 7.11 (the “Mortgaged Properties”) duly executed and
delivered by the record owner of such property, (ii) a policy or policies of
title insurance issued by a nationally recognized title insurance company (the
“Title Company”) insuring the Lien of each such Mortgage as a valid Lien on the
property described therein, free of any other Liens except as expressly
permitted by Section 8.03, together with such endorsements, coinsurance and
reinsurance as the Administrative Agent may reasonably request, (iii) a
completed “Life of Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each Mortgaged Property on which any
“building” (as defined in the Flood Insurance Laws) is located, duly executed
and acknowledged by the appropriate Loan Parties together with evidence of flood
insurance as and to the extent required hereunder and (iv) such surveys,
abstracts, appraisals, legal opinions and other documents as the Administrative
Agent may reasonably request with respect to any such Mortgaged Property;
provided, however, it is understood and agreed that this clause (f) has been
satisfied with regard to the Mortgaged Property as of the Closing Date and no
further actions shall be required with respect to such Mortgaged Property.

 

The foregoing definition shall not require the perfection of pledges of or
security interests in, or the obtaining of title insurance or surveys with
respect to particular assets (including but not limited to Mortgaged Properties)
if and for so long as, in the reasonable judgment of the Administrative Agent,
the economic detriment to the Loan Parties of perfecting such pledges or
security interests or the cost of perfecting such pledges or security interests
in such assets or obtaining title insurance or surveys in respect of such assets
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom.  The Administrative Agent may grant extensions of time for the
perfection of security interests in or the obtaining of title insurance with
respect to particular assets (including extensions beyond the Closing Date for
the perfection of security interests in the assets (including but not limited to
Mortgaged Properties) of

 

9

--------------------------------------------------------------------------------


 

the Loan Parties on such date) where it reasonably determines, in consultation
with the Borrower, that perfection or obtaining title insurance cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Collateral Documents.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, Liens required to be
granted from time to time pursuant to the Collateral and Guarantee Requirement
shall be subject to exceptions and limitations set forth in the Collateral
Documents as in effect on the Closing Date and, to the extent appropriate in the
applicable jurisdiction, as agreed between the Administrative Agent and the
Borrower.

 

“Collateral Documents” means the Security Agreement and such other security
agreements, pledge agreements, Mortgages, collateral assignments, agency
agreements and related agreements, instruments and documents executed and
delivered pursuant to this Agreement or any of the foregoing (including, without
limitation, finance statements under the Uniform Commercial Code of the relevant
states), as amended, supplemented, restated, renewed, refunded, replaced,
restructured, repaid, refinanced or otherwise modified from time to time,
pursuant to which any Collateral has been pledged, assigned or granted to or on
behalf of the Collateral Agent for the benefit of the Secured Parties (as such
term is defined in the Security Agreement).

 

“Compensation Period” has the meaning specified in Section 2.10(c)(ii).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Confirmation Order” means the order of the United States Bankruptcy Court for
the Southern District of New York, dated January 19, 2010, confirming the
Reorganization Plan.

 

“Consolidated Current Assets” means of any Person at any date, all amounts
(other than cash and Cash Equivalents and, without duplication, deferred tax
assets) that would, in conformity with GAAP, be set forth opposite the caption
“total current assets” (or any like caption) on a consolidated balance sheet of
such Person and its Restricted Subsidiaries at such date.

 

“Consolidated Current Liabilities” means of any Person at any date, all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
current liabilities” (or any like caption) on a consolidated balance sheet of
such Person and its Restricted Subsidiaries at such date, but excluding, (a) the
current portion of any long-term Indebtedness, (b) without duplication, deferred
tax liabilities and (c), without duplication, all Indebtedness consisting of
revolving loans or letters of credit to the extent otherwise included therein.

 

“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees, of such Person
and its Restricted Subsidiaries for such period on a consolidated basis and
otherwise determined in accordance with GAAP.

 

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:

 

(a)           consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (a) amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par, (b) all commission, discounts and other fees and charges owed with respect
to letters of credit or bankers’ acceptances, (c) non-cash interest

 

10

--------------------------------------------------------------------------------


 

payments (but excluding any non-cash interest expense attributable to the
movement in the mark to market valuation of obligations under Swap Contracts or
other derivative instruments pursuant to ASC No. 815—“Derivatives and Hedging
Overview”), (d) the interest component of Capitalized Lease Obligations and (e)
net payments, if any, without duplication, pursuant to interest rate obligations
under Swap Contracts with respect to Indebtedness, and excluding (1) any
Additional Interest, (2) amortization of deferred financing fees and (3) any
expensing of bridge or other financing fees); plus

 

(b)           consolidated capitalized interest of such Person and its
Restricted Subsidiaries for such period, whether paid or accrued; less

 

(c)           interest income for such period.

 

“Consolidated Leverage Ratio” shall have the meaning given to such term in the
Senior Secured Note Indenture.

 

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income, of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, however, that, without duplication,

 

(1)           any net after-tax effect of extraordinary, non-recurring or
unusual gains or losses, costs, charges or expenses (less all fees and expenses
relating thereto) shall be excluded (including, without limitation, severance,
relocation, transition and other restructuring costs and curtailments or
modifications to pension and post-retirement employee benefit plans);

 

(2)           the Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period;

 

(3)           any net after-tax effect of income (loss) from disposed, abandoned
or discontinued operations and any net after-tax gains or losses on disposal,
abandoned of disposed or discontinued operations shall be excluded;

 

(4)           any net after-tax gains or losses (less all fees and expenses
relating thereto) attributable to asset dispositions other than in the ordinary
course of business, as determined in good faith by the Board of Directors of the
Borrower, shall be excluded;

 

(5)           the Net Income for such period of any Person that is not a
Subsidiary, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be excluded; provided that Consolidated Net
Income of the Borrower shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash (or to the extent
converted into cash) to the referent Person or a Restricted Subsidiary thereof
in respect of such period (without duplication for purposes of Section 8.01 of
any amounts included under Section 8.01(a)(viii));

 

(6)           solely for the purpose of determining the amount available for
Restricted Payments under Section 8.01(a)(viii)(A), the Net Income for such
period of any Restricted Subsidiary (other than any Subsidiary Guarantor) shall
be excluded if the declaration or payment of dividends or similar distributions
by that Restricted Subsidiary of its Net Income is not at the Calculation Date
wholly permitted without any prior governmental approval (which has not been
obtained) or, directly or indirectly, by the operation of the terms of its
charter or any agreement,

 

11

--------------------------------------------------------------------------------


 

instrument, judgment, decree, order, statute, rule, or governmental regulation
applicable to that Restricted Subsidiary or its stockholders, unless such
restriction with respect to the payment of dividends or in similar distributions
has been legally waived; provided that Consolidated Net Income of the Borrower
will be increased by the amount of dividends or other distributions or other
payments actually paid in cash (or to the extent converted into cash) to the
Borrower or a Restricted Subsidiary thereof in respect of such period, to the
extent not already included therein;

 

(7)           the effects of adjustments (including the effects of such
adjustments pushed down to the Borrower and the Restricted Subsidiaries) in any
line item of such Person’s consolidated financial statements pursuant to GAAP
resulting from the application of purchase accounting in relation to any
consummated acquisition, net of taxes, shall be excluded;

 

(8)           any net after-tax income (loss) from the early extinguishment or
cancellation of Indebtedness or obligations under Swap Contracts or other
derivative instruments shall be excluded;

 

(9)           any impairment charge or asset write-off pursuant to ASC No.
350—“Intangible Assets” and No. 360—“Impairments” and the amortization of
intangibles arising pursuant to ASC No. 805 (excluding any such impairment
charge to the extent that it represents an accrual of or reserve for cash
expenditures in any future period) shall be excluded;

 

(10)         the amount of any expense will be excluded to the extent a
corresponding amount is received in cash by the Borrower and the Restricted
Subsidiaries from a Person other than the Borrower or any Restricted
Subsidiaries under any agreement providing for reimbursement of any such
expense, provided such reimbursement payment has not been included in
determining Consolidated Net Income (it being understood that if the amounts
received in cash under any such agreement in any period exceed the amount of
expense in respect of such period, such excess amounts received may be carried
forward and applied against expense in future periods);

 

(11)         any non-cash compensation charge or expense recorded from grants of
stock appreciation or similar rights, stock options or other rights to officers,
directors or employees shall be excluded; and

 

(12)         any increase in amortization or depreciation or other non-cash
charges or the impact of write-off of deferred revenues resulting from the
application of SOP 90-7 in relation to the Emergence Transactions shall be
excluded.

 

Notwithstanding the foregoing, for the purpose of Section 8.01 only (other than
Section 8.01(a)(viii)(D)), there shall be excluded from Consolidated Net Income
any income arising from any sale or other disposition of Restricted Investments
made by the Borrower and the Restricted Subsidiaries, any repurchases and
redemptions of Restricted Investments from the Borrower and the Restricted
Subsidiaries, any repayments of loans and advances which constitute Restricted
Investments by the Borrower or any Restricted Subsidiary, any sale of the stock
of an Unrestricted Subsidiary or any distribution or dividend from an
Unrestricted Subsidiary, in each case only to the extent such amounts increase
the amount of Restricted Payments permitted under Section 8.01(a)(viii)(D).

 

“Consolidated Secured Debt Ratio” means, with respect to any specified Person,
as of any Calculation Date, the ratio of (1) the sum, without duplication, of
(a) the aggregate principal amount of the Specified Notes, plus (b) the
aggregate amount outstanding under any Receivables Facility, plus (c) the
aggregate principal amount (or accreted value) outstanding under any Pari Passu
Payment Lien Obligations, plus (d) the aggregate principal amount (or accreted
value) outstanding under this

 

12

--------------------------------------------------------------------------------


 

Agreement, the Credit Facilities which constitute Priority Payment Lien
Obligations (including letters of credit) and any other Priority Payment Lien
Obligations, and plus (e) the aggregate amount of any incremental Indebtedness
and other obligations permitted to be incurred under Section 8.02(b)(i) after
giving effect to any amounts of Indebtedness and other obligations incurred
under such Section 8.02(b)(i), as of the last day of the most recent fiscal
quarter for which annual or quarterly financial statements are available
immediately preceding the date on which such event for which such calculation is
being made shall occur to (2) the EBITDA of the specified Person and its
Restricted Subsidiaries (on a consolidated basis) for the most recently ended
four full fiscal quarters for which annual or quarterly financial statements are
available immediately preceding the date on which such event for which such
calculation is being made shall occur, in each case with such pro forma
adjustments as are appropriate and consistent with the pro forma adjustment
provisions set forth in the definition of Consolidated Leverage Ratio.

 

“Consolidated Total Indebtedness” means, as at any Calculation Date, an amount
equal to the sum of (1) the aggregate amount of all outstanding Indebtedness of
the Borrower and its Restricted Subsidiaries on a consolidated basis consisting
of Indebtedness for borrowed money, Obligations in respect of Capitalized Lease
Obligations, unreimbursed obligations in respect of drawn letters of credit
(except to the extent cash collateralized) and debt obligations evidenced by
promissory notes and similar instruments, (2) the aggregate amount of all
outstanding Disqualified Stock of the Borrower and all preferred stock of its
Restricted Subsidiaries on a consolidated basis, with the amount of such
Disqualified Stock and preferred stock equal to the greater of their respective
voluntary or involuntary liquidation preferences and maximum fixed repurchase
prices, in each case determined on a consolidated basis in accordance with GAAP,
and (3) all obligations relating to Receivables Facilities.

 

For purposes hereof, the “maximum fixed repurchase price” of any Disqualified
Stock or preferred stock that does not have a fixed repurchase price shall be
calculated in accordance with the terms of such Disqualified Stock or preferred
stock as if such Disqualified Stock or preferred stock were repurchased on any
date on which Consolidated Total Indebtedness shall be required to be determined
pursuant to this Agreement, and if such price is based upon, or measured by, the
fair market value of such Disqualified Stock or preferred stock, such fair
market value shall be determined reasonably and in good faith by the Borrower.

 

“Consolidated Working Capital” means at any date, the difference of (a)
Consolidated Current Assets on such date less (b) Consolidated Current
Liabilities on such date.

 

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,

 

(1)           to purchase any such primary obligation or any property
constituting direct or indirect security therefor,

 

(2)           to advance or supply funds

 

(a)           for the purchase or payment of any such primary obligation, or

 

(b)           to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, or

 

13

--------------------------------------------------------------------------------


 

(c)                                  to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation against loss in respect thereof.

 

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Borrower who:

 

(1)                                 was a member of such Board of Directors on
the Closing Date; or

 

(2)                                 was nominated for election or elected to
such Board of Directors with the approval of at least 75% of the Continuing
Directors who were members of such Board of Directors at the time of such
nomination or election.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

“Covenant EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period plus (without
duplication):

 

(a)                                 provision for taxes based on income or
profits, plus franchise or similar taxes, of such Person for such period
deducted (and not added back) in computing Consolidated Net Income, plus

 

(b)                                 Consolidated Interest Expense of such Person
for such period to the extent the same was deducted (and not added back) in
calculating such Consolidated Net Income, plus

 

(c)                                  Consolidated Depreciation and Amortization
Expense of such Person for such period to the extent such depreciation and
amortization were deducted (and not added back) in computing Consolidated Net
Income, plus

 

(d)                                 any fees, expenses or charges related to any
Equity Offering, Permitted Investment, acquisition, disposition,
recapitalization or Indebtedness permitted to be incurred by this Agreement
(whether or not successful), including such fees, expenses or charges related to
the offering of the Senior Secured Notes, and, in each case, deducted (and not
added back) in computing Consolidated Net Income, plus

 

(e)                                  the amount of any restructuring charges
deducted (and not added back) in such period in computing Consolidated Net
Income; provided that the aggregate amount of restructuring charges incurred
added to Covenant EBITDA pursuant to this clause (e) or excluded in the
calculation of Consolidated Net Income pursuant to clause (1) of the definition
thereof shall not exceed $25,000,000 in the aggregate in the fiscal years ending
2012 and 2013 and $5,000,000 in the fiscal year ending 2014, and any
restructuring charges incurred during any fiscal quarter of 2012 and thereafter
shall be set forth in reasonable detail on a schedule provided to the
Administrative Agent, as part of the Compliance Certificate with respect to such
quarter required to be delivered pursuant to Section 7.02(b), plus

 

(f)                                   any other non-cash charges, expenses or
losses reducing Consolidated Net Income for such period (including any
impairment charges or the impact of purchase accounting

 

14

--------------------------------------------------------------------------------


 

and the effects of fresh start accounting under SOP 90-7), excluding any such
charge that represents an accrual or reserve for a cash expenditure for a future
period, plus

 

(g)                                  the amount of any minority interest expense
or non-controlling interest in income of consolidated subsidiaries deducted (and
not added back) in such period in calculating Consolidated Net Income (less the
amount of any cash dividends paid to the holders of such minority interests),
plus

 

(h)                                 all non-recurring costs and expenses of the
Borrower and its Restricted Subsidiaries incurred in connection with the
Emergence Transactions, plus

 

(i)                                     any net loss resulting from obligations
under Swap Contracts (including pursuant to the application of SFAS No. 133),
plus

 

(j)                                    foreign exchange losses resulting from
the impact of foreign currency changes on the valuation of assets or liabilities
on the balance sheet of the Borrower and its consolidated Subsidiaries, plus

 

(k)                                 costs associated with the settlement of the
FTC matter and related litigation related to the Ab Circle Pro fitness product
in an amount not to exceed the amount listed on Schedule 1.01B hereto, plus

 

(l)                                     amounts paid in Brazil for PIS/COFINS
tax that are being disputed, not to exceed $1,000,000 in any twelve month
period, plus

 

(m)                             any deductions consisting of subsidiary income
attributable to minority interests in Reader’s Digest Association Limited,
except to the extent actually paid to a holder of Equity Interests in such
Subsidiary (or any designee of such Person) other than the Borrower and its
Subsidiaries (with such payments to be deducted in the period made), less

 

(n)                                 any net gain resulting from obligations
under Swap Contracts (including pursuant to the application of SFAS No. 133),
less

 

(o)                                 foreign exchange gains resulting from the
impact of foreign currency changes on the valuation of assets or liabilities on
the balance sheet of the Borrower and its consolidated Subsidiaries, less

 

(p)                                 any additions resulting from subsidiary
losses attributable to minority interests in Reader’s Digest Association
Limited, less

 

(q)                                 non-cash items increasing Consolidated Net
Income of such Person for such period (including the effects of fresh start
accounting under SOP 90-7), excluding any non-cash gains which represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges that
reduced Covenant EBITDA in any prior period.

 

For the avoidance of doubt, Covenant EBITDA shall be ($16.2 million), $58.2
million, ($5.3 million), and $85.9 million for the first through fourth fiscal
quarters of 2011, respectively.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

15

--------------------------------------------------------------------------------


 

“Credit Facilities” means, with respect to the Borrower or any of its Restricted
Subsidiaries, one or more debt facilities, other than the facility hereunder, or
other financing arrangements (including, without limitation, commercial paper
facilities or indentures) providing for revolving credit loans, term loans,
letters of credit or other long-term Indebtedness, including any notes,
mortgages, guarantees, security documents, instruments and agreements executed
in connection therewith, and any amendments, supplements, modifications,
extensions, renewals, restatements or refundings thereof and any indentures or
credit facilities or commercial paper facilities that replace, refund or
refinance any part of the loans, notes, other credit facilities or commitments
thereunder, including any such replacement, refunding or refinancing facility or
indenture that increases the amount permitted to be borrowed thereunder or
alters the maturity thereof (provided that such increase in borrowings is
permitted under Section 8.02) or adds Restricted Subsidiaries as additional
borrowers or guarantors thereunder and whether by the same or any other agent,
lender or investor or group of lenders or investors.

 

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Loan Party or any of its Subsidiaries.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally
(including, in the case of Loan Parties incorporated or organized in England or
Wales, administration, administrative receivership, voluntary arrangement and
schemes of arrangement).

 

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default, provided that any Default that
results solely from the taking of any action that would have been permitted but
for the continuation of a previous Default will be deemed to be cured if such
previous Default is cured prior to becoming an Event of Default.

 

“Default Rate” has the meaning specified in Section 2.07(c).

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
its participations in L/C Obligations required to be funded by it hereunder
within one Business Day of the date required to be funded by it hereunder, (b)
has otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within one (1) Business Day
of the date when due, unless such amount is the subject of a good faith dispute,
(c) has notified the Borrower, the Administrative Agent or any other Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply or has failed to comply with its funding obligations under
this Agreement or under other agreements in which it commits or is obligated to
extend credit, or (d) has become or is insolvent or has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.

 

“Designated Noncash Consideration” means the fair market value of noncash
consideration received by the Borrower or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Noncash Consideration
pursuant to an Officer’s Certificate, setting forth the basis of such valuation,
less the amount of cash or Cash Equivalents received in connection with a
subsequent sale of such Designated Noncash Consideration.

 

“Designated Non-Debtors” means the Subsidiaries set forth on Schedule 1.01C.

 

16

--------------------------------------------------------------------------------


 

“Designated Preferred Stock” means preferred stock of the Borrower or any direct
or indirect parent thereof (in each case other than Disqualified Stock) that is
issued for cash (other than to a Restricted Subsidiary or an employee stock
ownership plan or trust established by the Borrower or any of its Subsidiaries)
and is so designated as Designated Preferred Stock, pursuant to an Officer’s
Certificate, as the case may be, on the issuance date thereof, the cash proceeds
of which are excluded from the calculation set forth in 8.01(a)(viii).

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests held in another Person) of any property by any Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith; and,
shall include any issuance by a Person of any of its Equity Interests to another
Person.

 

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event, matures or is mandatorily redeemable, other than as a result of a
change of control or asset sale, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, other than as a
result of a change of control or asset sale, in whole or in part, in each case
prior to the date 91 days after the Maturity Date; provided, however, that only
the portion of Capital Stock that so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date will be deemed to be Disqualified Stock; and,
provided further, that if such Capital Stock is issued to any plan for the
benefit of employees of the Borrower or its Subsidiaries or by any such plan to
such employees, such Capital Stock shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Borrower or any of
its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person other than a Foreign Subsidiary.

 

“EBITDA” shall have the meaning given to such term in the Senior Secured Note
Indenture.

 

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 12.07(b).

 

“Emergence Date” means the day (a) that is the Business Day selected by the
Debtors (as defined under the Reorganization Plan) after the date of the
Confirmation Order on which all conditions specified in Article IX.A of the
Reorganization Plan have been satisfied or waived pursuant to Article IX.B of
the Reorganization Plan; (b) the Emergence Transactions shall have occurred; and
(c) the Reorganization Plan shall have been substantially consummated.

 

“Emergence Transactions” mean the various transactions set forth in the
Reorganization Plan entered into by the Borrower and certain of its affiliates
in connection with the Emergence Date and substantial consummation of the
Reorganization Plan.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in

 

17

--------------------------------------------------------------------------------


 

any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

 

“Environmental Laws” means any and all Laws (including common law) relating to
pollution, the protection of the environment, the protection of natural
resources, or, to the extent relating to exposure to hazardous substances, the
protection of human health or to the release of any pollutants into the
environment, including those related to air emissions and discharges to public
water or waste treatment systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

 

“Equity Offering” means any public or private sale of common or preferred equity
of the Borrower or any of its direct or indirect parent companies (excluding
Disqualified Stock), other than (a) public offerings with respect to the
Borrower’s or any direct or indirect parent company’s common stock registered on
Form S-8, (b) any sales to Holdings, the Borrower or any of its Subsidiaries,
and (c) any such public or private sale that constitutes an Excluded
Contribution or representing Designated Preferred Stock.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party within the meaning of Section 4001
of ERISA.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization or is in endangered or critical status (within the meaning of
Section 432 of the Code or Section 305 or Title IV of ERISA); (d) the filing of
a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or

 

18

--------------------------------------------------------------------------------


 

Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate; (g) a determination that any Pension Plan is, or is expected to be,
in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA); (h) the filing pursuant to Section 412 of the Code or
Section 303 of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan, the failure to make by its due date a
required installment under Section 430(j) of the Code with respect to any
Pension Plan or the failure of any Loan Party or any ERISA Affiliates to make
any required contribution to a Multiemployer Plan; or (i) any failure by any
Pension Plan to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Pension
Plan, whether or not waived.

 

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excess Cash Flow” means, for any fiscal year, the sum (without duplication) of:

 

(a)                                 Consolidated Net Income of the Borrower for
such fiscal year, adjusted to exclude amounts referred to in clause (6) of the
definition thereof; plus

 

(b)                                 Non-cash charges (including Consolidated
Depreciation and Amortization Expense) deducted (and not added back) in
computing Consolidated Net Income; plus

 

(c)                                  decreases in Consolidated Working Capital;
plus

 

(d)                                 the net amount for such fiscal year, if any,
of any increase in the deferred tax liability of the Borrower and the
consolidated Subsidiaries or any decrease in the deferred tax asset of the
Borrower and the consolidated Subsidiaries, excluding any change in deferred
taxes that does not change or offset the taxes payable (or receivable, if
applicable) account of the Borrower and the consolidated Subsidiaries; minus

 

(e)                                  the sum of (i) any non-cash gains included
in determining such Consolidated Net Income for such fiscal year plus (ii) the
net amount for such fiscal year, if any, of any decrease in the deferred tax
liability of the Borrower and the consolidated Subsidiaries or any increase in
the deferred tax assets of the Borrower and the consolidated Subsidiaries,
excluding any change in deferred taxes that does not change or offset the taxes
payable (or receivable if applicable) account of the Borrower and the
consolidated Subsidiaries; minus

 

(f)                                   the aggregate amount of all non-cash
credits included in arriving at Consolidated Net Income; minus

 

(g)                                  the sum, without duplication, of cash
Capital Expenditures for such fiscal year (except to the extent attributable to
the increase of Capitalized Lease Obligations or otherwise financed by incurring
Indebtedness for such purpose); minus

 

19

--------------------------------------------------------------------------------


 

(h)                                 increases in Consolidated Working Capital;
minus

 

(i)                                     the aggregate principal amount of
long-term Indebtedness (excluding the current portion of any long-term
Indebtedness) scheduled to be repaid or prepaid by the Borrower and its
consolidated Subsidiaries during such fiscal year (other than mandatory
prepayments of Loans) excluding (i) Indebtedness in respect of Letters of
Credit, except to the extent that any repayment or prepayment of such
Indebtedness is accompanied by a permanent reduction in related commitments;
(ii) prepayments of Pari Passu Payment Lien Obligations and Priority Payment
Lien Obligations (x) with Net Proceeds and (y) pursuant to any required
prepayment from Excess Cash Flow of the Borrower; and (iii) repayments or
prepayments of long-term Indebtedness (excluding the current portion of any
long-term Indebtedness) (including any such Indebtedness referred to in the
foregoing subclauses of this clause (i)) financed by Incurring other long-term
Indebtedness (excluding the current portion of any long-term Indebtedness).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Exchange Notes” means any notes issued in exchange for notes pursuant to the
Registration Rights Agreement or similar agreement.

 

“Excluded Contribution” means net cash proceeds, marketable securities or
Qualified Proceeds received by the Borrower and its Restricted Subsidiaries from

 

(a)                                 contributions to its common equity capital,
and

 

(b)                                 the sale (other than to a Subsidiary of the
Borrower or to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement of the Borrower or a
Subsidiary) of Capital Stock (other than Disqualified Stock and Designated
Preferred Stock) of the Borrower or any direct or indirect parent of the
Borrower,

 

in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate on the date such capital contributions are made or the date such
Equity Interests are sold, as the case may be, which are excluded from the
calculation set forth in Section 8.01(a)(viii).

 

“Excluded Property” has the meaning specified in the Security Agreement.

 

“Excluded Taxes” has the meaning specified in Section 4.01(f).

 

“Existing Indebtedness” means Indebtedness of the Borrower and its Restricted
Subsidiaries existing on the Closing Date.

 

“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.01D.

 

“Existing Mortgage” means the Mortgage, Security Agreement, Assignment of Leases
and Rents, and Fixture Filing made by Reiman Media Group, LLC, as mortgagor, to
Collateral Agent and mortgagee, dated as of February 26, 2010.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

20

--------------------------------------------------------------------------------


 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by the Administrative
Agent.

 

“Fee Letter” has the meaning specified in Section 2.08.

 

“First-Out First Lien Leverage Ratio” means, with respect to any Person, as of
any Calculation Date, the ratio of:

 

(1)                                 the Bank Priority Obligations of such Person
and its Restricted Subsidiaries as of such Calculation Date, to

 

(2)                                 the Covenant EBITDA of such Person for the
four (4) most recent full fiscal quarters ending on or immediately prior to such
Calculation Date.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

 

“Foreign Benefit Arrangement” means any employee benefit arrangement mandated by
non-U.S. law that is maintained or contributed to by any Loan Party or any ERISA
Affiliate.

 

“Foreign Lender” has the meaning specified in Section 12.15.

 

“Foreign Plan” means each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
U.S. law and is maintained or contributed to by any Loan Party or any ERISA
Affiliate.

 

“Foreign Subsidiary” means, with respect to any Person, any Subsidiary of such
Person that is not organized or existing under the laws of the United States,
any state thereof or the District of Columbia, and any Subsidiary of such
Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Issuing Lender, such Defaulting Lender’s L/C Facility Percentage
of the outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or cash collateral or other credit support reasonably acceptable to the
Issuing Lender shall have been provided in accordance with the terms hereof.

 

21

--------------------------------------------------------------------------------


 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

“GAAP” means generally accepted accounting principles in the United States which
are in effect on the Closing Date.

 

“Government Securities” means securities that are:

 

(a)                                 direct obligations of the United States of
America for the timely payment of which its full faith and credit is pledged, or

 

(b)                                 obligations of a Person controlled or
supervised by and acting as an agency or instrumentality of the United States of
America the timely payment of which is unconditionally guaranteed as a full
faith and credit obligation by the United States of America,

 

which, in either case, are not callable or redeemable at the option of the
issuer thereof, and shall also include a depository receipt issued by a bank (as
defined in Section 3(a)(2) of the Securities Act), as custodian with respect to
any such Government Securities or a specific payment of principal of or interest
on any such Government Securities held by such custodian for the account of the
holder of such depository receipt; provided that (except as required by law)
such custodian is not authorized to make any deduction from the amount payable
to the holder of such depository receipt from any amount received by the
custodian in respect of the Government Securities or the specific payment of
principal of or interest on the Government Securities evidenced by such
depository receipt.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Granting Lender” has the meaning specified in Section 12.07(h).

 

“Group Member” means Holdings, the Borrower and the Subsidiaries.

 

“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including, without limitation, letters of credit and
reimbursement agreements in respect thereof), of all or any part of any
Indebtedness or other obligations.

 

“Guarantee” means the guarantee by any Guarantor of the Borrower’s Obligations
under this Agreement.

 

“Guarantor Obligations” means, with respect to any Guarantor, all obligations
and liabilities of such Guarantor which may arise under or in connection with
this Agreement (including, without limitation, Article XI), any other Loan
Document or any Secured Hedge Agreement or Secured Cash Management Agreement to
which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all Attorney Costs that are required
to be paid by such Guarantor pursuant to the terms of this Agreement or any
other Loan Document).

 

22

--------------------------------------------------------------------------------


 

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”

 

“Guaranty” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes or pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to or that could give rise
to any liability under any Environmental Law.

 

“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender
hereunder at the time it enters into a Secured Hedge Agreement, in its capacity
as a party thereto.

 

“Holdings” has the meaning specified in the preamble of this Agreement.

 

“Indebtedness” means, with respect to any Person,

 

(a)                                 any Indebtedness (including principal and
premium) of such Person, whether or not contingent:

 

(1)                                 in respect of borrowed money,

 

(2)                                 evidenced by bonds, notes, debentures or
similar instruments or letters of credit or bankers’ acceptances (or, without
double counting, reimbursement agreements in respect thereof),

 

(3)                                 representing the deferred and unpaid balance
of the purchase price of any property (including Capitalized Lease Obligations),
except any such balance that constitutes a trade payable or similar obligation
to a trade creditor, in each case accrued in the ordinary course of business, or

 

(4)                                 representing any obligations under Swap
Contracts,

 

if and to the extent that any of the foregoing Indebtedness (other than letters
of credit and obligations under Swap Contracts) would appear as a liability upon
a balance sheet (excluding the footnotes thereto) of such Person prepared in
accordance with GAAP,

 

(b)                                 to the extent not otherwise included, any
obligation by such Person to be liable for, or to pay, as obligor, guarantor or
otherwise, on the Indebtedness of another Person (whether or not such items
would appear upon the balance sheet of such obligor or guarantor), other than by
endorsement of negotiable instruments for collection in the ordinary course of
business, and

 

(c)                                  to the extent not otherwise
included, Indebtedness of another Person secured by a Lien on any asset owned by
such Person, whether or not such Indebtedness is assumed by such Person (with
the amount of such Indebtedness deemed to be the lower of (i) the principal
amount of the Indebtedness of such other person and (ii) the fair market value
of the assets securing such Indebtedness as of any Calculation Date);

 

23

--------------------------------------------------------------------------------


 

provided, however, that (x) Contingent Obligations incurred in the ordinary
course of business, (y) and obligations under or in respect of Receivables
Facilities, and (z) in the case of the Borrower and its Restricted Subsidiaries,
statutory or other legal requirements to make deposits in connection with
sweepstakes or similar contests, or surety bonds or letters of credit posted
pursuant to such requirements in the ordinary course of business shall be deemed
not to constitute Indebtedness.

 

“Indemnified Liabilities” has the meaning specified in Section 12.05.

 

“Indemnitees” has the meaning specified in Section 12.05.

 

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith judgment of the
Borrower, qualified to perform the task for which it has been engaged.

 

“Information” has the meaning specified in Section 12.08.

 

“Initial Purchasers” means J.P. Morgan Securities Inc., Banc of America
Securities LLC, Credit Suisse Securities (USA) LLC, Goldman, Sachs & Co. and
Moelis & Company LLC.

 

“Intellectual Property” has the meaning specified in the Security Agreement.

 

“Interest Period” has the meaning specified in Section 2.07.

 

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit, advances to customers, commission, travel and similar advances to
officers and employees, in each case made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities issued by any other Person and investments that
are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of such Person in the same manner as the other investments included
in this definition to the extent such transactions involve the transfer of cash
or other property.  For purposes of the definition of “Unrestricted Subsidiary”
and Section 8.01,

 

(1)                                 “Investments” shall include the portion
(proportionate to the Borrower’s direct or indirect equity interest in such
Subsidiary) of the fair market value of the net assets of a Subsidiary of the
Borrower at the time that such Subsidiary is designated an Unrestricted
Subsidiary; provided, however, that upon a redesignation of such Subsidiary as a
Restricted Subsidiary, the Borrower or applicable Restricted Subsidiary shall be
deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to

 

(x)                                 the Borrower’s direct or indirect
“Investment” in such Subsidiary at the time of such redesignation; less

 

(y)                                 the portion (proportionate to the Borrower’s
direct or indirect equity interest in such Subsidiary) of the fair market value
of the net assets of such Subsidiary at the time of such redesignation; and

 

(2)                                 any property transferred to or from an
Unrestricted Subsidiary shall be valued at its fair market value at the time of
such transfer, in each case as determined in good faith by the Borrower.

 

24

--------------------------------------------------------------------------------


 

“Issue Date” means the date on which the Senior Secured Notes were initially
issued.

 

“Issuing Lender” means with respect to Letters of Credit issued hereunder on or
after the Closing Date, Wells Fargo, in its capacity as issuer thereof, or any
successor thereto.

 

“Junior Financing” has the meaning specified in Section 8.09.

 

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

 

“Junior Lien Indebtedness” means any Indebtedness incurred by the Borrower or
any Restricted Subsidiary which is permitted to be secured by the Collateral on
a junior basis to the security interest in favor of the Secured Obligations and
Pari Passu Payment Lien Obligations.

 

“Junior Lien Intercreditor Agreement” means the junior lien intercreditor
agreement entered into by the representative of the holders of the Junior Lien
Indebtedness, in substantially the form attached as Exhibit J.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities.

 

“L/C Commitment” means the commitment of the Issuing Lender to issue Letters of
Credit hereunder in an amount not to exceed $11,000,000 at any one time
outstanding.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Facility” means the standby letter of credit facility established pursuant
to Article III.

 

“L/C Facility Percentage” means as to any L/C Participant at any time, the
percentage of which (a) such L/C Participant’s L/C Commitment then outstanding
constitutes of (b) the L/C Commitment.

 

“L/C Lender” means the Issuing Lender and any other Person that becomes a lender
under the L/C Facility pursuant to an Assignment and Assumption.

 

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.05.

 

“L/C Participants” means the collective reference to all L/C Lenders other than
the Issuing Lender.

 

“LED Segment” means the collective reference to all of the Borrower’s
Subsidiaries comprising the LED segment in the Borrower’s September 30, 2011
financial statements.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

25

--------------------------------------------------------------------------------


 

“Letter of Credit Application” means an application, in the form specified by
the Issuing Lender from time to time, requesting the Issuing Lender to issue a
Letter of Credit.

 

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1.

 

“LIBOR” means,

 

(a)                                 for any interest rate calculation with
respect to a LIBO Rate Loan, the rate of interest per annum determined on the
basis of the rate for deposits in Dollars for a period equal to the applicable
Interest Period which appears on Reuters Screen LIBOR01 Page (or any applicable
successor page) at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of the applicable Interest Period (rounded upward, if
necessary, to the nearest 1/100th of 1%).  If, for any reason, such rate does
not appear on Reuters Screen LIBOR01 Page (or any applicable successor page),
then “LIBOR” shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars in minimum
amounts of at least $5,000,000 would be offered by first class banks in the
London interbank market to the Administrative Agent at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period;

 

(b)                                 for any interest rate calculation with
respect to a Base Rate Loan, the rate of interest per annum determined on the
basis of the rate for deposits in Dollars in minimum amounts of at least
$5,000,000 for a period equal to one month (commencing on the date of
determination of such interest rate) which appears on the Reuters Screen LIBOR01
Page (or any applicable successor page) at approximately 11:00 a.m. (London
time) on such date of determination, or, if such date is not a Business Day,
then the immediately preceding Business Day (rounded upward, if necessary, to
the nearest 1/100th of 1%).  If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page) then “LIBOR” for
such Base Rate Loan shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars in minimum
amounts of at least $5,000,000 would be offered by first class banks in the
London interbank market to the Administrative Agent at approximately 11:00 a.m.
(London time) on such date of determination for a period equal to one month
commencing on such date of determination.

 

Each determination by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

 

Notwithstanding the foregoing, in no event shall LIBOR applicable to the Loans
be less than 3.00%.

 

“LIBO Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

 

LIBO Rate =

LIBOR

1.00-Eurodollar Reserve Percentage

 

“LIBO Rate Loan” means any Loan bearing interest at a rate based upon the LIBO
Rate as provided in Section 2.07.

 

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, charge, security interest, preference, priority or
encumbrance of any kind in respect of such asset,

 

26

--------------------------------------------------------------------------------


 

whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement, any lease in
the nature thereof, any option or other agreement to sell or give a security
interest in and any filing of or agreement to give any financing statement under
the Uniform Commercial Code (or equivalent statutes) of any jurisdiction;
provided that in no event shall an operating lease be deemed to constitute a
Lien.

 

“Liquidity” means, as of the most recent date for which internal financial
statements are available, the sum of (i) cash, (ii) Cash Equivalents and (iii)
unutilized commitments available to be borrowed under revolving credit
arrangements of the Borrower and its Restricted Subsidiaries, after giving
effect to outstanding letters of credit thereunder.

 

“Loan” has the meaning specified in Section 2.01.

 

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes, (iii)
the Collateral Documents, (iv) the Fee Letter and (v) each Letter of Credit
Application, all as may be amended, restated, supplemented or otherwise modified
from time to time.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Material Adverse Effect” means any event, development or circumstance that,
individually or in the aggregate, has had or could reasonably be expected to
have a material adverse effect on (a) the business, property, operations or
financial condition of Holdings and its Subsidiaries, taken as a whole, in each
case, (b) the business, property, operations or financial condition of Holdings,
the Borrower and the Restricted Subsidiaries, taken as a whole, in each case,
(c) the value of the Collateral, taken as a whole, or (d) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights and remedies of the Administrative Agent and the Lenders hereunder or
thereunder.

 

“Material Real Property” means, on any date, any real property owned (but
excluding leases) by any Loan Party with a fair market value as of such date in
excess of $2,500,000.

 

“Maturity Date” means (i) with respect to the Term B Loans, the date that is
three years after the Closing Date and (ii) with respect to the L/C Facility,
the date that is three years after the Closing Date; provided, in each case,
that if such day is not a Business Day, the applicable Maturity Date shall be
the Business Day immediately preceding such day.

 

“Maximum Rate” has the meaning specified in Section 12.10.

 

“Mortgage” means, collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the
Administrative Agent on behalf of the Lenders substantially in the form of
Exhibit G (with such changes as may be customary to account for local Law
matters or as otherwise may be reasonably satisfactory to the Administrative
Agent), and any other mortgages executed and delivered pursuant to Section 7.11.

 

“Mortgaged Properties” has the meaning specified in paragraph (f) of the
definition of Collateral and Guarantee Requirement.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

27

--------------------------------------------------------------------------------


 

“Net Award” means any awards or proceeds in respect of any condemnation or other
eminent domain proceeding relating to any Collateral deposited in the Collateral
Account pursuant to the Collateral Documents.

 

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends.

 

“Net Insurance Proceeds” means any awards or proceeds in respect of any casualty
insurance or title insurance claim relating to any Collateral deposited in the
Collateral Account pursuant to the Collateral Documents.

 

“Net Proceeds” means (i) with respect to any Debt Issuance, the gross cash
proceeds received by the Borrower or any Restricted Subsidiary therefrom less
all reasonable out-of-pocket legal, underwriting and other fees and expenses
incurred in connection therewith, (ii) with respect to any Asset Sale, the
aggregate cash proceeds received by the Borrower or any Restricted Subsidiary
(including any cash received by way of deferred payment of principal pursuant to
a note or installment receivable or otherwise and net proceeds from the sale of
other disposition of any Designated Noncash Consideration and securities or
other assets received as consideration, but only as and when received, but
excluding any other consideration received in the form of assumption by the
acquiring Person of Indebtedness or other obligations relating to the properties
or assets that are the subject of such Asset Sale or received in any other
non-cash form) therefrom and (iii) with respect to any Recovery Event, the cash
insurance proceeds, condemnation awards and other compensation received in
respect thereof, net of all reasonable costs and expenses incurred in connection
with the collection of such proceeds, awards or other compensation in respect of
such Recovery Event, in the case of Net Proceeds from an Asset Sale net of:

 

(1)                                 all brokerage, legal, accounting, investment
banking, title and recording tax expenses, commissions and other fees and
expenses incurred, and all federal, state, provincial, foreign and local taxes
required or expected to be paid or accrued as a liability under GAAP or
distributed or distributable to its members as a tax distribution (after taking
into account any available tax credits or deductions and any tax sharing
agreements), as a direct cost relating to such Asset Sale;

 

(2)                                 all payments made on any Indebtedness that
is secured with a higher priority than the Secured Obligations by any assets
subject to such Asset Sale, in accordance with the terms of any Lien upon such
assets, or that must by its terms, or in order to obtain a necessary consent to
such Asset Sale, or by applicable law, be repaid out of the proceeds from such
Asset Sale (for avoidance of doubt, the Liens in respect of the Senior Secured
Notes shall not be deemed to be secured with a higher priority than the Secured
Obligations);

 

(3)                                 all distributions and other payments
required to be made to minority interest holders (other than the Borrower or
Restricted Subsidiaries) in Subsidiaries or joint ventures as a result of such
Asset Sale;

 

(4)                                 the deduction of appropriate amounts to be
provided by the seller as a reserve, in accordance with GAAP, against any
liabilities associated with the property or other assets disposed of in such
Asset Sale and retained by the Borrower or any Restricted Subsidiary after such
Asset Sale; and

 

(5)                                 any portion of the purchase price from an
Asset Sale placed in escrow in accordance with GAAP (whether as a reserve for
adjustment of the purchase price, or for satisfaction of indemnities in respect
of such Asset Sale);

 

28

--------------------------------------------------------------------------------


 

provided, however, that, in the cases of clauses (4) and (5), upon reversal of
any such reserve or the termination of any such escrow, Net Proceeds shall be
increased by the amount of such reversal or any portion of funds released from
escrow to the Borrower or any Restricted Subsidiary.

 

“Non-Consenting Lender” means any Lender that has not consented to any proposed
amendment, modification, waiver or termination of any Loan Document which,
pursuant to Section 11.04, requires the consent of all Lenders or all affected
Lenders and with respect to which the Required Lenders shall have granted their
consent.

 

“Note” means a promissory note of the Borrower payable to any Lender, in
substantially the form of Exhibit C hereto, evidencing the aggregate
Indebtedness of the Borrower to such Lender resulting from the Loans of such
Lender.

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means all monetary obligations of any Loan Party and its
Subsidiaries arising under any Loan Document or otherwise with respect to any
Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or Subsidiary of any proceeding under
any Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding, and all monetary obligations of any Loan Party arising under any
Secured Hedge Agreement or any Secured Cash Management Agreement including
interest and fees that accrue after the commencement by or against any Loan
Party or Subsidiary of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.  Without limiting the generality of
the foregoing, the Obligations of the Loan Parties under the Loan Documents (and
of their Subsidiaries to the extent they have obligations under the Loan
Documents) include (x) the obligation (including guarantee obligations) to pay
principal, interest, charges, expenses, fees, Attorney Costs, indemnities, and
other amounts payable by any Loan Party or its Subsidiaries under any Loan
Document and (y) the obligation of any Loan Party or any of its Subsidiaries to
reimburse any amount in respect of any of the foregoing that any Lender, in its
sole discretion, may elect to pay or advance on behalf of such Loan Party or
such Subsidiary.

 

“OFAC” shall mean the U.S. Treasury Department’s Office of Foreign Assets
Control or any successor thereto.

 

“Officer” means the Chairman of the Board of Directors, the Chief Executive
Officer, the Chief Financial Officer, the President, any Executive Vice
President, Senior Vice President or Vice President, the Treasurer or the
Secretary of the Borrower.  “Officer” of any Guarantor has a correlative
meaning.

 

“Officer’s Certificate” means a certificate signed on behalf of the Borrower by
two Responsible Officers of the Borrower.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement

 

29

--------------------------------------------------------------------------------


 

of formation or organization and any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” has the meaning specified in Section 4.01(b).

 

“Pari Passu Payment Lien Obligations” means any Additional Notes and any other
Indebtedness that has a stated maturity date that is longer than the Senior
Secured Notes and that is permitted to have Pari Passu Payment Lien Priority
relative to the Senior Secured Notes with respect to the Collateral and is not
secured by any other assets; provided that an authorized representative of the
holders of such Indebtedness (other than any Additional Notes) shall have
executed a joinder to the Collateral Documents in the form provided therein.

 

“Pari Passu Payment Lien Priority” means, relative to specified Indebtedness and
other obligations, having equal Lien priority to the Senior Secured Notes and
the guarantees thereof, as the case may be, on the Collateral.

 

“Participant” has the meaning specified in Section 12.07(e).

 

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA
and is sponsored or maintained by any Loan Party or any ERISA Affiliate or to
which any Loan Party or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five (5) plan years.

 

“Permitted Investments” means

 

(a)                                 any Investment in the Borrower or any
Subsidiary Guarantor or any Investment by a Restricted Subsidiary that is not a
Subsidiary Guarantor in a Restricted Subsidiary that is not a Subsidiary
Guarantor;

 

(b)                                 any Investment in cash and Cash Equivalents;

 

(c)                                  any Investment by the Borrower or any
Domestic Subsidiary in a Person that is engaged in a Similar Business if as a
result of such Investment:

 

(1)                                 such Person becomes a Domestic Subsidiary;
or

 

(2)                                 such Person, in one transaction or a series
of related transactions, is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Borrower or a Domestic Subsidiary,

 

provided that all such Investments made pursuant to this clause (c) shall not
exceed $5.0 million from and after the Closing Date;

 

30

--------------------------------------------------------------------------------


 

(d)                                 any Investment by a Restricted Subsidiary
that is not a Subsidiary Guarantor in a Person that is engaged in a Similar
Business if as a result of such Investment:

 

(1)                                 such Person becomes a Restricted Subsidiary;
or

 

(2)                                 such Person, in one transaction or a series
of related transactions, is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Borrower or a Restricted Subsidiary,

 

provided that all such Investments made pursuant to this clause (d) shall not
exceed $5.0 million from and after the Closing Date;

 

(e)                                  any Investment in securities or other
assets not constituting cash or Cash Equivalents and received in connection with
an Asset Sale made pursuant to Section 7.08 or any other disposition of assets
not constituting an Asset Sale;

 

(f)                                   any Investment existing or pursuant to
agreements or arrangements in effect on Closing Date and any modification,
replacement, renewal or extension thereof; provided that the amount of any such
Investment may not be increased except (x) as required by the terms of such
Investment as in existence on Closing Date or (y) as otherwise permitted under
this Agreement;

 

(g)                                  any Investment acquired by the Borrower or
any Restricted Subsidiary:

 

(1)                                 in exchange for any other Investment or
accounts receivable held by the Borrower or any such Restricted Subsidiary in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of the issuers of such other Investment or accounts receivable;
or

 

(2)                                 as a result of a foreclosure by the Borrower
or any Restricted Subsidiary with respect to any secured Investment or other
transfer of title with respect to any secured Investment in default;

 

(h)                                 obligations under Swap Contracts permitted
under Section 8.02(b)(i) and Section 8.02(b)(xii);

 

(i)                                     loans and advances to officers,
directors and employees for business-related travel expenses, moving expenses
and other expenses, in each case incurred in the ordinary course of business and
in compliance with applicable law or to finance the purchase of Equity Interests
of the Borrower or any of its direct or indirect parents and in an amount not to
exceed $5.0 million at any one time outstanding;

 

(j)                                    Investments the payment for which
consists of Equity Interests of the Borrower or any of its direct or indirect
parents (exclusive of Disqualified Stock of the Borrower); provided, however,
that such Equity Interests will not increase the amount available for Restricted
Payments under Section 8.01(a)(viii);

 

(k)                                 guarantees of Indebtedness permitted under
Section 8.02; provided that if such Indebtedness can only be incurred by the
Borrower or Subsidiary Guarantors, then such guarantees are only permitted by
this clause to the extent made by the Borrower or a Subsidiary Guarantor, and
(ii) performance guarantees with respect to obligations incurred by the Borrower
or any of its Restricted Subsidiaries that are permitted by this Agreement;

 

31

--------------------------------------------------------------------------------


 

(l)                                     any transaction to the extent it
constitutes an Investment that is permitted and made in accordance with Section
8.06(b) (except transactions described in clauses (ii), (iv), (v), (vi), (viii)
and (ix) of such Section 8.06(b));

 

(m)                             Investments consisting of purchases and
acquisitions of inventory, supplies, material or equipment in the ordinary
course of business or the non-exclusive licensing of intellectual property
pursuant to joint marketing arrangements with other Persons;

 

(n)                                 (i) during the first two years following the
Closing Date and after the second anniversary of the Closing Date to the extent
the Restricted Payment Conditions are not satisfied, additional Investments
having an aggregate fair market value, taken together with all other Investments
made pursuant to this clause (n) that are at that time outstanding and any
Restricted Payments made pursuant to Section 8.01(b)(xi) and (xv), not to exceed
$25.0 million (with the fair market value of each Investment being measured at
the time made and without giving effect to subsequent changes in value) plus the
amount of any distributions, dividends, payments or other returns in respect of
such Investments (without duplication for purposes of Section 8.01 of any
amounts applied pursuant to Section 8.01(b)(xi) and (xv)) and (ii) after the
second anniversary of the Closing Date if the Restricted Payment Conditions have
been satisfied, additional Investments having an aggregate fair market value,
taken together with all other Investments made pursuant to this clause (n)
(without giving effect to the inclusion of Investments made in reliance on
Section 8.01(b)(xi) and (xv)) that are at that time outstanding, not to exceed
$25.0 million (with the fair market value of each Investment being measured at
the time made and without giving effect to subsequent changes in value) plus the
amount of any distributions, dividends, payments or other returns in respect of
such Investments (without duplication for purposes of Section 8.01 of any
amounts applied pursuant to Section 8.01(a)(viii)); provided, however, in the
case of both clause (i) and (ii) above, if such Investment is in Capital Stock
of a Person that subsequently becomes a Restricted Subsidiary, such Investment
shall thereafter be deemed permitted under clause (a) or (d) above and shall not
be included as having been made pursuant to this clause (n);

 

(o)                                 Investments of a Restricted Subsidiary
acquired after the Closing Date or of an entity merged into the Borrower or
merged into or consolidated with a Restricted Subsidiary in accordance with
Section 8.04 after the Closing Date to the extent that such Investments were not
made in contemplation of or in connection with such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation;

 

(p)                                 the creation of Liens on the assets of the
Borrower or any of its Restricted Subsidiaries in compliance with Section 8.03;

 

(q)                                 Investments relating to any special-purpose
wholly owned subsidiary of the Borrower organized in connection with a
Receivables Facility that, in the good faith determination of the Board of
Directors of the Borrower, are necessary or advisable to effect such Receivables
Facility;

 

(r)                                    Investments consisting of earnest money
deposits required in connection with a purchase agreement or letter of intent
permitted by this Agreement; and

 

(s)                                   Investments in the form of contributions
of the Capital Stock or intercompany notes of first-tier Foreign Subsidiaries to
other first-tier Foreign Subsidiaries to effectuate a tax reorganization of the
Borrower and its Foreign Subsidiaries.

 

32

--------------------------------------------------------------------------------


 

“Permitted Liens” means, with respect to any Person:

 

(1)                                 Liens, pledges, prepayments or deposits by
such Person in connection with workmen’s compensation laws, unemployment
insurance laws and other social security legislation or similar legislation,
Liens, pledges, prepayments or deposits (including deposits made to satisfy
statutory or other legal obligations in connection with sweepstakes or similar
contests and Liens in favor of postal authorities) in connection with, or to
secure the performance of, bids, tenders, contracts (other than for the payment
of Indebtedness) or leases to which such Person is a party, or Liens, pledges,
prepayments or deposits to secure public or statutory obligations of such Person
or Liens or deposits of cash or U.S. government bonds to secure surety or appeal
bonds to which such Person is a party, or Liens or deposits as security for
contested taxes or import duties or for the payment of rent, in each case
incurred in the ordinary course of business;

 

(2)                                 Liens imposed by law, such as carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s, workmen’s, suppliers’ or
construction contractor’s Liens, in each case which secure amounts which are not
overdue for a period of more than forty-five (45) days or if more than
forty-five (45) days overdue, are unfiled and no other action has been taken to
enforce such Lien or being contested in good faith by appropriate proceedings or
other Liens arising out of judgments or awards against such Person with respect
to which such Person shall then be proceeding with an appeal or other
proceedings for review;

 

(3)                                 Liens for taxes, assessments or other
governmental charges (i) not yet due or payable, (ii) which are being contested
in good faith by appropriate proceedings or (iii) the non-payment of which would
not result in a Material Adverse Effect;

 

(4)                                 Liens (including rights of set-off),
deposits, prepayments or cash pledges in connection with or to secure the
performance of statutory bonds, stay, customs and appeal bonds, performance
bonds and surety bonds or bid bonds and other obligations of a like nature
(including those to secure health, safety and environmental obligations) or with
respect to other regulatory requirements or letters of credit issued pursuant to
the request of and for the account of such Person in the ordinary course of its
business;

 

(5)                                 easements, rights-of-way, restrictions
(including zoning restrictions), covenants, licenses, encroachments, protrusions
and other similar minor encumbrances and minor title defects affecting real
property and zoning or other restrictions as to the use of real properties or
Liens incidental which are imposed by any governmental authority having
jurisdiction over such real property which do not in the aggregate materially
adversely affect the value of said properties or materially impair their use in
the operation of the business of such Person;

 

(6)                                 Liens securing Indebtedness permitted to be
incurred pursuant to Section 8.02(b)(iv); provided that Liens securing
Indebtedness incurred pursuant to Section 8.02(b)(iv) are solely on acquired
property or the assets of the acquired entity; provided, further, however, that
individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender;

 

(7)                                 Liens existing on the Closing Date (other
than Liens securing the Secured Obligations and Liens securing the Senior
Secured Notes);

 

(8)                                 Liens on property or shares of stock of or
held by a Person at the time such Person becomes a Restricted Subsidiary;
provided, however, such Liens are not created or

 

33

--------------------------------------------------------------------------------


 

incurred in connection with, or in contemplation of, such other Person becoming
such a subsidiary; provided, further, however, that such Liens may not extend to
any other property owned by the Borrower or any Restricted Subsidiary;

 

(9)                                 Liens on property at the time the Borrower
or a Restricted Subsidiary acquired the property, including any acquisition by
means of a merger or consolidation with or into the Borrower or any Restricted
Subsidiary; provided, however, that such Liens are not created or incurred in
connection with, or in contemplation of, such acquisition; provided, further,
however, that the Liens may not extend to any other property owned by the
Borrower or any Restricted Subsidiary;

 

(10)                          Liens securing Indebtedness or other obligations
of a Restricted Subsidiary that is not a Subsidiary Guarantor to another
Restricted Subsidiary that is not a Subsidiary Guarantor, in each case permitted
to be incurred in accordance with Section 8.02; provided that the Liens extend
only to assets of Restricted Subsidiaries that are not Subsidiary Guarantors;

 

(11)                          Liens securing obligations under Swap Contracts so
long as the related Indebtedness is, and is permitted to be under this
Agreement, secured by a Lien on the same property securing such obligations
under Swap Contracts;

 

(12)                          Liens on specific items of inventory of other
goods and proceeds of any Person securing such Person’s obligations in respect
of bankers’ acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;

 

(13)                          Leases, licenses, sublicenses and subleases of
real property granted to others in the ordinary course of business which do not
materially interfere with the ordinary conduct of the business of the Borrower
or any of the Restricted Subsidiaries;

 

(14)                          Liens arising from Uniform Commercial Code
financing statement filings regarding operating leases entered into by the
Borrower and its Restricted Subsidiaries in the ordinary course of business;

 

(15)                          Liens in favor of the Borrower or any Domestic
Subsidiary;

 

(16)                          Liens on equipment of the Borrower or any
Restricted Subsidiary granted in the ordinary course of business to the
Borrower’s or any Restricted Subsidiary’s clients at which such equipment is
located;

 

(17)                          Liens to secure any refinancing, refunding,
extension, renewal, modification or replacement (or successive refinancing,
refunding, extensions, renewals, modifications or replacements) as a whole, or
in part, of any Indebtedness secured by any Lien referred to in clauses (6),
(7), (8), (9), (10), (15), (19) and (22); provided, however, that (x) such new
Lien shall be limited to all or part of the same property that secured the
original Lien (plus improvements on such property and after acquired-property
that is affixed or incorporated into the property covered by such Lien), (y) the
Indebtedness secured by such Lien at such time is not increased to any amount
greater than the sum of (A) the outstanding principal amount or, if greater,
committed amount of the Indebtedness secured by a Lien described under clauses
(6), (7), (8), (9), (10), (15), (19) and (22) at the time the original Lien
became a Permitted Lien under this Agreement, and (B) an amount necessary to pay
any fees and expenses, including premiums and defeasance costs, related to such
refinancing, refunding, extension, renewal or replacement and (z) the new Lien

 

34

--------------------------------------------------------------------------------


 

has no greater priority relative to the Liens securing the Secured Obligations
and the holders of the Indebtedness secured by such Lien have no greater
intercreditor rights relative to the Secured Parties than the original Liens and
the related Indebtedness;

 

(18)                          Liens to secure Indebtedness of any Foreign
Subsidiary permitted by Section 8.02(b)(xxi) covering only the assets of such
Foreign Subsidiary;

 

(19)                          Liens securing the Senior Secured Notes
outstanding on the Closing Date and the Exchange Notes in respect thereof, the
guarantees relating to such Senior Secured Notes and Exchange Notes and any
obligations with respect to such Senior Secured Notes and Exchange Notes and
guarantees relating thereto;

 

(20)                          Liens on the Collateral in favor of any collateral
agent (including for the benefit of the Secured Parties) relating to such
collateral agent’s administrative expenses with respect to the Collateral;

 

(21)                          Liens securing judgments, attachments or awards
not giving rise to an Event of Default and notices of lis pendens and associated
rights related to litigation being contested in good faith by appropriate
proceedings and for which adequate reserves have been made;

 

(22)                          Liens on Collateral securing Pari Passu Payment
Lien Obligations or Junior Lien Indebtedness that has a stated maturity date
that is longer than the Indebtedness permitted to be incurred pursuant to
Section 8.02(a); provided that any such Indebtedness has Pari Passu Payment Lien
Priority or junior Lien priority (pursuant to the Junior Lien Intercreditor
Agreement) relative to the Secured Obligations (which will not secure
Indebtedness constituting Priority Payment Lien Obligations) and after giving
pro forma effect thereto, the Consolidated Secured Debt Ratio would be no
greater than 2.25 to 1.0;

 

(23)                          Any interest or title of a lessor, sublessor,
licensor or sublicensor in the property subject to any lease, sublease, license
or sublicense (other than any property that is the subject of a sale and
leaseback transaction);

 

(24)                          Liens on assets or securities deemed to arise in
connection with and solely as a result of the execution, delivery or performance
of contracts to sell such assets or securities if such sale is otherwise
permitted by this Agreement;

 

(25)                          Liens on Capital Stock of Unrestricted
Subsidiaries securing Indebtedness of such Unrestricted Subsidiaries (except to
the extent such Capital Stock is pledged as Collateral);

 

(26)                          Liens on (x) Collateral securing Indebtedness
incurred pursuant to, and obligations described in, Section 8.02(b)(i); provided
that any such Indebtedness (other than Indebtedness that constitutes Secured
Obligations) may be Bank Priority Obligations, Pari Passu Payment Lien
Obligations or have junior Lien priority pursuant to the Junior Lien
Intercreditor Agreement relative to the Secured Obligations and (y) Liens on
property and assets of Foreign Subsidiaries securing Indebtedness of Foreign
Subsidiaries incurred pursuant to Section 8.02(b)(i);

 

(27)                          Liens on Collateral securing Junior Lien
Indebtedness that has a stated maturity date that is longer than the Loans and
that is permitted to be incurred pursuant to Section 8.02(a); provided that any
such Liens are subject to the Junior Lien Intercreditor Agreement;

 

35

--------------------------------------------------------------------------------


 

(28)                          Liens in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with importation of goods;

 

(29)                          Liens arising out of conditional sale, title
retention, consignment or similar arrangements for the sale of goods entered
into by the Borrower or any of its Restricted Subsidiaries in the ordinary
course of business;

 

(30)                          Liens that are contractual rights of set-off or,
in the case of clause (i) or (ii) below, other bankers’ Liens (i) relating to
treasury, depository and cash management services or any automated clearing
house transfers of funds in the ordinary course of business and not given in
connection with the issuance of Indebtedness, (ii) relating to pooled deposit or
sweep accounts to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of the Borrower or any Subsidiary or
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any Restricted Subsidiary in the ordinary course of
business;

 

(31)                          Liens (i) of a collection bank arising under
Section 4-210 of the Uniform Commercial Code on items in the course of
collection, (ii) in favor of a banking institution arising as a matter of law
encumbering deposits (including the right of set-off) arising in the ordinary
course of business in connection with the maintenance of such accounts and
(iii) arising under customary general terms of the account bank in relation to
any bank account maintained with such bank and attaching only to such account
and the products and proceeds thereof;

 

(32)                          Liens arising by operation of law or contract on
insurance policies and the proceeds thereof to secure premiums thereunder, and
Liens, pledges and deposits in the ordinary course of business securing
liability for premiums or reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers;

 

(33)                          Liens attaching solely to cash earnest money
deposits in connection with fully collateralized repurchase agreements that are
permitted by Section 8.02 that constitute temporary cash investments and that do
not extend to any assets other than those that are the subject of such
repurchase agreement;

 

(34)                          Liens solely on any cash earnest money deposits
made in connection with any letter of intent or purchase agreement permitted
hereunder;

 

(35)                          Liens on accounts receivable and related assets
incurred in connection with a Receivables Facility;

 

(36)                          Liens on deposits in the ordinary course of
business securing credit card programs maintained in the ordinary course of
business in an amount not to exceed $15.0 million (plus the amount, up to an
additional $10.0 million, of such deposits sought by JPMorgan Chase Bank, N.A.
or its subsidiaries (including Paymentech)) in the aggregate at any one time
outstanding;

 

(37)                          ground leases in respect of real property on which
facilities owned or leased by the Borrower or any of its Subsidiaries are
located and other Liens affecting the interest of any landlord (and any
underlying landlord) of any real property leased by the Borrower or any
Subsidiary;

 

36

--------------------------------------------------------------------------------


 

(38)                          Liens on equipment (including printing presses and
data-processing equipment) owned by the Borrower or any Restricted Subsidiary
and located on the premises of any supplier, in the ordinary course of business;

 

(39)                          Utility and other similar deposits made in the
ordinary course of business;

 

(40)                          Liens encumbering reasonable customary initial
deposits and margin deposits and similar Liens attaching to commodity trading
accounts or other brokerage accounts incurred in the ordinary course of
business, consistent with past practice and not for speculative purposes;

 

(41)                          Liens (i) on cash advances in favor of the seller
of any property to be acquired in an Investment permitted pursuant to Permitted
Investments to be applied against the purchase price for such Investment, and
(ii) consisting of an agreement to sell any property in an Asset Sale permitted
under Section 8.08, in each case, solely to the extent such Investment or Asset
Sale, as the case may be, would have been permitted on the date of the creation
of such Lien; and

 

(42)                          Liens on cash collateral securing the Existing
Letters of Credit; and

 

(43)                          Liens securing Indebtedness and other obligations
in an aggregate principal amount not to exceed $2.5 million at any one time
outstanding.

 

For purposes of determining compliance with this definition, (A) Permitted Liens
need not be incurred solely by reference to one category of Permitted Liens
described above but are permitted to be incurred in part under any combination
thereof and (B) in the event that a Lien (or any portion thereof) meets the
criteria of one or more of the categories of Permitted Liens described above,
the Borrower shall, in its sole discretion, classify (or reclassify) such item
of Permitted Liens (or any portion thereof) in any manner that complies with
this definition and will only be required to include the amount and type of such
item of Permitted Liens in one of the above clauses and such Lien will be
treated as having been incurred pursuant to only one of such clauses.

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) (other than a Multiemployer Plan, Foreign Plan or Foreign
Benefit Arrangement) established by any Loan Party or, with respect to any such
plan that is subject to Section 412 of the Code or Section 302 or Title IV of
ERISA, any ERISA Affiliate.

 

“Pledged Debt” has the meaning specified in the Security Agreement.

 

“Pledged Equity” has the meaning specified in the Security Agreement.

 

“preferred stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.

 

“Priority Payment Lien Obligations” means the Indebtedness and other obligations
incurred or described in Section 8.02(b)(i).

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be

 

37

--------------------------------------------------------------------------------


 

effective as of the opening of business on the day such change in such prime
rate occurs.  The parties hereto acknowledge that the rate announced publicly by
the Administrative Agent as its prime rate is an index or base rate and shall
not necessarily be its lowest or best rate charged to its customers or other
banks.

 

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Term Loan Commitment and L/C Commitment
of such Lender and the denominator of which is the amount of the Aggregate
Commitments; provided that (if applicable) if such Term Loan Commitment and L/C
Commitment have been terminated, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof.

 

“Qualified Proceeds” means assets that are used or useful in, or Capital Stock
of any Person engaged in, a Similar Business; provided that the fair market
value of any such assets or Capital Stock shall be determined by the Board of
Directors of the Borrower in good faith.

 

“Re-Offer” has the meaning specified in Section 2.04(b)(iv).

 

“Receivable” has the meaning specified in the Security Agreement.

 

“Receivables Facility” means one or more receivables financing facilities, as
amended from time to time, the Indebtedness and obligations of which are
non-recourse (except for standard representations, warranties, covenants and
indemnities made in connection with such facilities) to the Borrower and the
Restricted Subsidiaries pursuant to which any Restricted Subsidiaries that are
Foreign Subsidiaries sell their accounts receivable to a Person that is not a
Restricted Subsidiary in an amount not to exceed $10.0 million at any time
outstanding.

 

“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any participation interest in accounts receivables
issued or sold in connection with, and other fees paid to a Person that is not a
Restricted Subsidiary in connection with, any Receivables Facility.

 

“Recovery Event” means (i) any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of any property of the Borrower or any
other Loan Party (which shall include but not be limited to any taking of all or
any part of any real property of any person or any part thereof, in or by
condemnation or other eminent domain proceedings pursuant to any applicable Law,
or by reason of the temporary requisition of the use or occupancy of all or any
part of any real property of any person or any part thereof by any Governmental
Authority, civil or military, or any settlement in lieu thereof) or (ii) with
regard to Collateral, any event, occurrence, claim or proceeding that results in
any Net Award or Net Insurance Proceeds being deposited into the Collateral
Account pursuant to the Collateral Documents.

 

“Refinancing Indebtedness” has the meaning specified in Section 8.02(b)(xv).

 

“Refunding Capital Stock” has the meaning set forth in Section 8.01(b)(ii).

 

“Refusing Lender” has the meaning specified in Section 2.04(b)(iv).

 

“Refused Proceeds” has the meaning specified in Section 2.04(b)(iv).

 

38

--------------------------------------------------------------------------------


 

“Register” has the meaning specified in Section 12.07(d).

 

“Registration Rights Agreement” means the Registration Rights Agreement with
respect to the Senior Secured Notes dated as of the Issue Date, among the
Borrower, the Guarantors and the Initial Purchasers and, with respect to any
Additional Notes, one or more registration rights agreements among the Borrower,
the Guarantors and the other parties thereto, relating to the rights given by
the Borrower and the Guarantors to the purchasers of Additional Notes to
register such Additional Notes under the Securities Act.

 

“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.05 for amounts drawn under Letters of
Credit.

 

“Reinvestment Assets” means an investment in (1) any one or more businesses;
provided that such investment in any business is in the form of the acquisition
of Capital Stock of such business such that it constitutes a Restricted
Subsidiary, (2) capital expenditures or (3) acquisitions of other assets (other
than current assets), in each of (1), (2) and (3), used or useful in a Similar
Business; provided that, to the extent such investment is of the type which
would constitute Collateral under the applicable Collateral Documents, such
investment is concurrently added to the Collateral securing the Secured
Obligations in the manner and to the extent required in this Agreement or any of
the Collateral Documents.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reorganization Plan” means the Third Amended Joint Chapter 11 Plan of
Reorganization for The Reader’s Digest Association, Inc. and its Debtor
Affiliates, dated as of November 30, 2009, Case No. 09-23529 (RDD) filed in the
United States Bankruptcy Court for the Southern District of New York, as
amended, supplemented or otherwise modified from time to time.

 

“Replacement Assets” means (1) non-current assets and property (including any
such assets acquired by capital expenditures but excluding Indebtedness and
Capital Stock) that shall be used or useful in a Similar Business by the
Borrower or a Restricted Subsidiary or (2) substantially all the assets of a
Similar Business or a majority of the Voting Stock of any Person engaged in a
Similar Business that shall become on the date of acquisition thereof a Domestic
Subsidiary (or a Restricted Subsidiary solely to the extent the assets being
replaced were sold by a Foreign Subsidiary).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Notice of Borrowing and (b) with respect to an L/C
Credit Extension, a Letter of Credit Application.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the aggregate principal amount of the Loans then outstanding,
provided however, that, so long as Wells Fargo Principal Lending, LLC is a party
to this Agreement and there are either (x) two Lenders or (y) one Lender and the
Issuing Lender hereunder, the consent of Wells Fargo Principal Lending, LLC
shall be required for any amendment or waiver pursuant to Section 12.01.

 

39

--------------------------------------------------------------------------------


 

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or controller or other similar officer of a Loan
Party and, as to any document delivered on the Closing Date, any secretary or
assistant secretary of a Loan Party.  Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

“Restricted Investment” means an Investment other than a Permitted Investment.

 

“Restricted Payment” has the meaning specified in Section 8.01(a).

 

“Restricted Payment Conditions” means, with respect to any Restricted Payment,
at the time of the making of such Restricted Payment (A) the Total Leverage
Ratio would be less than or equal to 3.25 to 1.00 and (B) the Borrower and its
Restricted Subsidiaries would have liquidity of no less than $150,000,000 on a
pro forma basis after giving effect to such Restricted Payment.  Any calculation
of Covenant EBITDA in connection with this definition shall be for the most
recently ended four (4) fiscal quarter period for which quarterly or annual
financial statements have been delivered or are required to be delivered
pursuant to Section 7.01(a) or (b).

 

“Restricted Subsidiary” means, at any time, any direct or indirect Subsidiary of
the Borrower (including any Foreign Subsidiary) that is not then an Unrestricted
Subsidiary; provided, however, that upon the occurrence of an Unrestricted
Subsidiary ceasing to be an Unrestricted Subsidiary, such Subsidiary shall be
included in the definition of “Restricted Subsidiary.”

 

“Retired Capital Stock” has the meaning specified in Section 8.01(b)(ii).

 

“Same Day Funds” means immediately available funds.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any Swap Contract permitted under Article VIII
that is entered into by any Loan Party and a Hedge Bank, in each case at the
time such Secured Hedge Agreement is entered into.

 

“Secured Obligations” means (i) in the case of the Borrower, the Obligations,
and (ii) in the case of each Guarantor, its Guarantor Obligations.

 

“Secured Parties” means, collectively, the Administrative Agent, the other
Agents, the Lenders, any Hedge Bank, any Cash Management Bank, any Affiliate of
a Lender to which Secured Obligations are owed and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 10.02.

 

“Secured Party Security Agreement Supplement” has the meaning specified in the
Security Agreement.

 

40

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the SEC promulgated thereunder.

 

“Security Agreement” means, collectively, the Security Agreement, dated as of
February 19, 2010, executed by, inter alias, Holdings, the Borrower, each
Guarantor, the Collateral Agent and the Senior Secured Notes Trustee attached
hereto as Exhibit F, together with the Secured Party Security Agreement
Supplement delivered on the date hereof and each other security agreement
supplement executed and delivered pursuant to Section 7.11.

 

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

 

“Senior Secured Indebtedness” means, as at any date, the aggregate principal
amount of all Consolidated Total Indebtedness that is secured by a Lien on any
assets of the Loan Parties.

 

“Senior Secured Leverage Ratio” shall have the meaning given to such term in the
Senior Secured Note Indenture.

 

“Senior Secured Note Indenture” means the Indenture entered into by the Borrower
and certain of its Subsidiaries in connection with the issuance of the Senior
Secured Notes, together with all instruments and other agreements entered into
by the Borrower or such Subsidiaries in connection therewith.

 

“Senior Secured Note Trustee” means Wells Fargo Bank, N.A., in its capacity as
indenture trustee under the Senior Secured Note Indenture, together with any of
its successors.

 

“Senior Secured Notes” means the $525,000,000 aggregate principal amount of
senior secured notes of the Borrower issued on February 11, 2010 pursuant to the
Senior Secured Note Indenture.

 

“Similar Business” means any business conducted or proposed to be conducted by
the Borrower and its Restricted Subsidiaries on the Closing Date or any business
that is similar, reasonably related, incidental or ancillary thereto or any
business that is a reasonable extension thereof.

 

“Solvent” and “Solvency” mean, with respect to any Person on any Calculation
Date, that on such date (a) the fair value of the property of such Person is
greater than the total amount of liabilities, including contingent liabilities,
of such Person, (b) the present fair salable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they become absolute and matured and (d) such Person is not engaged in any
business, as conducted on such date and as proposed to be conducted following
such date, for which such Person’s property would constitute an unreasonably
small capital.  The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Specified Change of Control” means a “Change of Control” (or other defined term
having a similar purpose) as defined in the Senior Secured Note Indenture or any
document governing any refinancing of any of the Senior Secured Notes.

 

41

--------------------------------------------------------------------------------


 

“Specified Notes” means, collectively, the Senior Secured Notes, the Additional
Notes and the Exchange Notes.

 

“SPC” has the meaning specified in Section 12.07(h).

 

“Successor Borrower” has the meaning specified in Section 8.04(a)(i).

 

“Successor Person” has the meaning specified in Section 8.05(a)(i).

 

“Subsidiary” means, with respect to any Person,

 

(1)                                 any corporation, association, or other
business entity (other than a partnership, joint venture, limited liability
company or similar entity) of which more than 50% of the total voting power of
shares of Capital Stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time of determination owned or controlled, directly or indirectly, by
such Person or one or more of the other Subsidiaries of that Person or a
combination thereof; and

 

(2)                                 any partnership, joint venture, limited
liability company or similar entity of which

 

(x)                                 more than 50% of the capital accounts,
distribution rights, total equity and voting interests or general or limited
partnership interests, as applicable, are owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof whether in the form of membership, general,
special or limited partnership or otherwise, and

 

(y)                                 such Person or any Restricted Subsidiary of
such Person is a controlling general partner or managing member of such entity.

 

“Subsidiary Guarantor” means each wholly owned Domestic Subsidiary of the
Borrower on the Closing Date (other than Direct Holdings IP L.L.C.) and any
other Restricted Subsidiaries that become Guarantors under this Agreement in
accordance with the terms hereof until such time as such Person’s Guarantee may
be released in accordance with this Agreement.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (together with any
related schedules), including any such obligations or liabilities under any
master agreement together with any related schedules.

 

“Taxes” has the meaning specified in Section 4.01(a).

 

42

--------------------------------------------------------------------------------


 

“Term Lender” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Term Loan Commitment” means as to any Lender, the obligation of such Lender, if
any, to make a Loan to the Borrower in a principal amount not to exceed the
amount set forth under the heading “Commitment” opposite such Lender’s name on
Schedule 2.01.  The aggregate amount of the Term Loan Commitments as of the
Closing Date is $50,000,000.

 

“Term Loan Facility” means the term loan facility established pursuant to
Section 2.01.

 

“Threshold Amount” means $18,000,000.

 

“Total Assets” means, with respect to any Person, the total consolidated assets
of such Person and its Restricted Subsidiaries as shown on the most recent
balance sheet of such Person.

 

“Total Leverage Ratio” means, with respect to any Person for any Calculation
Date, the ratio of:

 

(1)                                 the Consolidated Total Indebtedness of such
Person and its Restricted Subsidiaries on the Calculation Date, to

 

(2)                                 the Covenant EBITDA of such Person for the
four (4) most recent full fiscal quarters ending on or immediately prior to the
Calculation Date (the “Reference Period”).

 

If the Borrower or any Restricted Subsidiary has incurred, assumed, guaranteed,
redeemed, retired or extinguished any Indebtedness (other than Indebtedness
incurred under any revolving credit facility unless such Indebtedness has been
permanently repaid and has not been replaced) or issues or redeems Disqualified
Stock or preferred stock subsequent to the commencement of the Reference Period
for which the Total Leverage Ratio is being calculated but prior to or
substantially concurrently with the event for which the calculation of the Total
Leverage Ratio is made, then the Total Leverage Ratio shall be calculated giving
pro forma effect to such incurrence, assumption, guarantee, redemption,
retirement or extinguishment of Indebtedness, or such issuance or redemption of
Disqualified Stock or preferred stock, as if the same had occurred at the
beginning of the applicable Reference Period.

 

For purposes of making the computation referred to above, acquisitions,
dispositions, and disposed operations (as determined in accordance with GAAP)
that have been made by the Borrower or any of its Restricted Subsidiaries during
the Reference Period or subsequent to such Reference Period and on or prior to
or simultaneously with the Calculation Date shall be calculated on a pro forma
basis assuming that all such acquisitions, dispositions and disposed operations
(and the change in any associated fixed charge obligations and the change in
Covenant EBITDA resulting therefrom) had occurred on the first day of the
Reference Period.  If since the beginning of such Reference Period any Person
that subsequently became a Restricted Subsidiary or was merged with or into the
Borrower or any of its Restricted Subsidiaries since the beginning of such
period shall have made any Investment, acquisition, disposition, merger,
consolidation or disposed operation that would have required adjustment pursuant
to this definition, then the Total Leverage Ratio shall be calculated giving pro
forma effect thereto for such period as if such acquisition, disposition or
disposed operation had occurred at the beginning of the applicable Reference
Period.

 

For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be (x) made in good faith by a
responsible financial or accounting officer of the Borrower (and may include,
for the avoidance of doubt, cost savings and operating expense

 

43

--------------------------------------------------------------------------------


 

reductions resulting from such acquisition or disposition which is being given
pro forma effect that have been or are reasonably expected to be realized within
twelve (12) months after the date of such acquisition, disposition or disposed
operation or as the result of specified actions taken or to be taken within six
(6) months after such date) and which are reasonably identifiable and factually
supportable, except as otherwise provided herein or (y) determined in accordance
with Regulation S-X.  If any Indebtedness bears a floating rate of interest and
is being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the Calculation Date had been the
applicable rate for the entire period (taking into account any obligations under
Swap Contracts applicable to such Indebtedness).  Interest on a Capitalized
Lease Obligations shall be deemed to accrue at an interest rate reasonably
determined by a responsible financial or accounting officer of the Borrower to
be the rate of interest implicit in such Capitalized Lease Obligation in
accordance with GAAP.  For purposes of making the computation referred to above,
interest on any Indebtedness under a revolving credit facility computed on a pro
forma basis shall be computed based upon the average daily balance of such
Indebtedness during the applicable period except as set forth in the first
paragraph of this definition.  Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as the Borrower may designate.

 

For the purposes of this definition, any amount in a currency other than U.S.
dollars will be converted to U.S. dollars based on the average exchange rate for
such currency for the most recent twelve month period immediately prior to the
Calculation Date determined in a manner consistent with that used in calculating
Covenant EBITDA for the applicable Reference Period.

 

“Transactions” means, collectively, the funding of the Loans and Letters of
Credit, if any, on the Closing Date and the payment of fees, commissions and
expenses in connection with each of the foregoing.

 

“Unaudited Financial Statements” means the unaudited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of the
Borrower and its consolidated Subsidiaries for each subsequent fiscal quarter
ended after the fiscal year ended December 31, 2011, in each case for which and
to the extent such financial statements are available prior to the Closing Date.

 

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.

 

“United States” and “U.S.” mean the United States of America.

 

“Unrestricted Subsidiary” means:

 

(1)                                 any Subsidiary of the Borrower, which at the
time of determination is an Unrestricted Subsidiary (as designated by the Board
of Directors of the Borrower, as provided below), and

 

(2)                                 any Subsidiary of an Unrestricted
Subsidiary.

 

The Board of Directors of the Borrower may designate any Subsidiary of the
Borrower (including any existing Subsidiary and any newly acquired or newly
formed Subsidiary) to be an Unrestricted Subsidiary unless such Subsidiary or
any of its Subsidiaries owns any Equity Interests or

 

44

--------------------------------------------------------------------------------


 

Indebtedness of, or owns or holds any Lien on, any property of, the Borrower or
any Subsidiary of the Borrower (other than any Subsidiary of the Subsidiary to
be so designated); provided that

 

(a)                                 any Unrestricted Subsidiary must be an
entity of which shares of the Capital Stock or other Equity Interests (including
partnership interests) entitled to cast at least a majority of the votes that
may be cast by all shares or Equity Interests having ordinary voting power for
the election of directors or other governing body are owned, directly or
indirectly, by the Borrower,

 

(b)                                 such designation complies with Section 8.01,
and

 

(c)                                  each of:

 

(1)                                 the Subsidiary to be so designated, and

 

(2)                                 its Subsidiaries

 

has not at the time of designation, and does not thereafter, create, incur,
issue, assume, guarantee or otherwise become directly or indirectly liable with
respect to any Indebtedness pursuant to which the lender has recourse to any of
the assets of the Borrower or any Restricted Subsidiary.

 

The Board of Directors of the Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided that, immediately after giving effect to
such designation no Default or Event of Default shall have occurred and be
continuing and, on a pro forma basis taking into account such designation, the
Borrower would be permitted to incur such Indebtedness pursuant to Section 8.02.

 

Any such designation by the Board of Directors of the Borrower shall be notified
by the Borrower to the Administrative Agent by promptly filing with such
Administrative Agent a copy of the resolution of the Board of Directors giving
effect to such designation and an Officer’s Certificate certifying that such
designation complied with the foregoing provisions.

 

“Unsecured Credit Facility” shall mean the Unsecured Credit Agreement dated as
of August 12, 2011 among the Borrower, the Lender party thereto and Luxor
Capital Group, L.P. as Administrative Agent.

 

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or preferred stock, as the case may be, at any date, the
quotient obtained by dividing

 

(1)                                 the sum of the products of the number of
years from the Calculation Date to the date of each successive scheduled
principal payment of such Indebtedness or redemption or similar payment with
respect to such Disqualified Stock or preferred stock multiplied by the amount
of such payment, by

 

(2)                                 the sum of all such payments.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.

 

45

--------------------------------------------------------------------------------


 

“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person, 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares) shall at the time be owned by such Person or
by one or more Wholly Owned Subsidiaries of such Person.

 

“Yield Maintenance Amount” has the meaning specified in Section 2.04(c).

 

SECTION 1.02  Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)                                 The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 (i)  The words “herein,” “hereto,” “hereof”
and “hereunder” and words of similar import when used in any Loan Document shall
refer to such Loan Document as a whole and not to any particular provision
thereof.

 

(ii)                                  Article, Section, Exhibit and Schedule
references are to the Loan Document in which such reference appears.

 

(iii)                               The term “including” is by way of example
and not limitation.

 

(iv)                              The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(c)                                  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including.”

 

(d)                                 Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

SECTION 1.03  Accounting Terms.

 

(a)                                 All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.

 

(b)                                 Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Statement of
Financial Accounting Standards 159 (or any other Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of Holdings, the Borrower or any of their respective Subsidiaries at
“fair value,” as defined therein.

 

(c)                                  For purposes of (i) making any of the
financial covenant calculations pursuant to Section 8.14, (ii) determining
satisfaction of the Restricted Payments Conditions or (iii) making any other

 

46

--------------------------------------------------------------------------------


 

calculation of Covenant EBITDA, all components of such provisions shall be
subject to pro forma adjustments as are appropriate and consistent with the pro
forma adjustment provisions set forth in the definition of Total Leverage Ratio
(without duplication thereof).  In addition, any calculation of Covenant EBITDA
(other than in the financial covenants pursuant to Section 8.14,) in respect of
any Calculation Date shall be for the most recently ended four (4) quarter
period for which quarterly or annual financial statements have been delivered or
are required to be delivered pursuant to Section 7.01(a) or (b).

 

SECTION 1.04  Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

SECTION 1.05  References to Agreements, Laws, Etc.Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

SECTION 1.06  Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

SECTION 1.07  Timing of Payment of Performance.  When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

 

SECTION 1.08  Currency Equivalents Generally.  Any amount specified in this
Agreement (other than in Articles II, III, X, and XII) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount to be determined at the
rate of exchange quoted by the Reuters World Currency Page for the applicable
currency at 11:00 a.m. (London time) on such day (or, in the event such rate
does not appear on any Reuters World Currency Page, by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower, or, in the absence of such
agreement, such rate shall instead be the arithmetic average of the spot rates
of exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 10:00 a.m. (New York City time) on such date for the purchase of Dollars
for delivery two Business Days later).  Notwithstanding the foregoing, for
purposes of determining compliance with Sections 8.01, 8.02 or 8.03 with respect
to any amount of Indebtedness or Investment in a currency other than Dollars, no
Default shall be deemed to have occurred solely as a result of changes in rates
of exchange occurring after the time such Indebtedness or Investment is
incurred; provided that, for the avoidance of doubt, the foregoing provisions of
this Section 1.08 shall otherwise apply to such Sections, including with respect
to determining whether any Indebtedness or Investment may be incurred at any
time under such Sections.

 

SECTION 1.09  Change of Currency.  Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify

 

47

--------------------------------------------------------------------------------


 

with the Borrower’s consent to appropriately reflect a change in currency of any
country and any relevant market conventions or practices relating to such change
in currency.

 

ARTICLE II

 

THE LOANS

 

SECTION 2.01  The Loans.  Subject to the terms and conditions set forth herein,
each Lender severally agrees to make a term loan denominated in Dollars to the
Borrower (the “Loan”) on the Closing Date in an aggregate original principal
amount not to exceed the amount of the Term Loan Commitment of such Lender.

 

SECTION 2.02  Procedure for Term Loan Borrowing.  The Borrower shall give the
Administrative Agent irrevocable notice substantially in the form of Exhibit A
(a “Notice of Borrowing”) which notice must be received by the Administrative
Agent prior to 11:00 a.m., New York City time, on the Business Day of the
anticipated Closing Date requesting that the Lenders make the Loans on the
Closing Date and specifying the amount to be borrowed (provided that the
Borrower may request, no later than three (3) Business Days prior to the Closing
Date, that the Lenders make the Loan as a LIBO Rate Loan if the Borrower has
delivered to the Administrative Agent a letter in form and substance reasonably
satisfactory to the Administrative Agent indemnifying the Lenders in the manner
set forth in Section 4.05 of this Agreement).  Upon receipt of such notice the
Administrative Agent shall promptly notify each Lender thereof.  Not later than
1:00 p.m., New York City time, on the Closing Date each Term Lender shall make
available to the Administrative Agent (or may make available to the Borrower at
such account as has been notified to the Administrative Agent by the Borrower)
an amount in immediately available funds equal to the Loan to be made by such
Lender.  The Administrative Agent shall credit the account of the Borrower on
the books of such office of the Administrative Agent with the aggregate of the
amounts made available to the Administrative Agent or the Borrower, as
applicable, by the Lenders in immediately available funds.

 

SECTION 2.03  Notice and Manner of Conversion or Continuation of Loans.  The
Borrower shall have the option to (a) convert at any time following the third
Business Day after the Closing Date all or any portion of any outstanding Base
Rate Loans in a principal amount equal to $5,000,000 or any whole multiple of
$1,000,000 in excess thereof into one or more LIBO Rate Loans and (b) upon the
expiration of any Interest Period, (i) convert all or any part of its
outstanding LIBO Rate Loans in a principal amount equal to $3,000,000 or a whole
multiple of $1,000,000 in excess thereof into Base Rate Loans or (ii) continue
such LIBO Rate Loans as LIBO Rate Loans.  Whenever the Borrower desires to
convert or continue Loans as provided above, the Borrower shall give the
Administrative Agent irrevocable prior written notice in the form attached as
Exhibit B (a “Notice of Conversion/Continuation”) not later than 12:00 a.m. noon
(3) Business Days before the day on which a proposed conversion or continuation
of such Loan is to be effective specifying (A) the Loans to be converted or
continued, and, in the case of any LIBO Rate Loan to be converted or continued,
the last day of the Interest Period therefor, (B) the effective date of such
conversion or continuation (which shall be a Business Day), (C) the principal
amount of such Loans to be converted or continued, and (D) the Interest Period
to be applicable to such converted or continued LIBO Rate Loan.  The
Administrative Agent shall promptly notify the affected Lenders of such Notice
of Conversion/Continuation.

 

SECTION 2.04  Prepayments.

 

(a)                                 Optional.  The Borrower may, upon
irrevocable written notice to the Administrative Agent substantially in the form
attached as Exhibit I (a “Notice of Prepayment”), at any time or from time to
time voluntarily prepay the Loans in whole or in part; provided that (1) such
notice

 

48

--------------------------------------------------------------------------------


 

must be received by the Administrative Agent not later than 11:00 a.m. (New York
time) (i) on the same Business Day as each Base Rate Loan and (ii) at least
three (3) Business Days before each LIBO Rate Loan; (2) any prepayment of Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof; and (3) any prepayment must be accompanied by the applicable
Yield Maintenance Amount required pursuant to Section 2.08.  Each such notice
shall specify the date and amount of such prepayment, whether the repayment is
of LIBO Rate Loans or Base Rate Loans or a combination thereof, and if a
combination thereof, the amount allocable to each.  The Administrative Agent
will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment.  If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Loan shall be accompanied by all accrued interest
thereon.  Each prepayment of the Loans pursuant to this Section 2.04(a) shall be
applied as directed by the Borrower to reduce the remaining scheduled quarterly
prepayments of the Loans pursuant to Section 2.06.  Each repayment shall be
accompanied by any amount required to be paid pursuant to Section 4.05 hereof. 
A Notice of Prepayment received after 11:00 a.m. (New York time) shall be deemed
received on the next Business Day, to the remaining scheduled principal
installments of Loans pursuant to Section 2.06.

 

(b)                                 Mandatory.

 

(i)                                Asset Sales; Recovery Events.  If the
Borrower receives any Net Proceeds from Asset Sales (excluding any Net Proceeds
received from the sale of the LED Segment) or any Recovery Event, such amounts
shall be used in accordance with Section 8.08 to prepay the Loan and/or cash
collateralize the L/C Obligations within five (5) Business Days of the receipt
thereof in the manner set forth in clause (iv) below in amounts equal to one
hundred percent (100%) of the aggregate Net Proceeds from such Asset Sales or
Recovery Event; provided that an aggregate amount of Net Proceeds from Asset
Sales not in excess of $5.0 million from all Asset Sales pursuant to the terms
of this Agreement may be retained by the Borrower and shall not be required to
be applied to the repayment of the Loan; provided, further, that any Net
Proceeds received from any Recovery Event shall not be required to be used to
prepay the Loan and may be (i) reinvested by the Borrower or any Guarantor in
Reinvestment Assets within ninety (90) days of the date of such Recovery Event
so long as any such Net Proceeds that are not so reinvested within such time
period shall be used to prepay the Loan on or before the 91st day after such
Recovery Event.

 

(ii)                                  Debt Issuances.  The Borrower shall make
mandatory principal prepayments of the Loans and/or cash collateralize L/C
Obligations in the manner set forth in clause (iv) below in an amount equal to
one hundred percent (100%) of the aggregate Net Proceeds from any Debt Issuance
permitted pursuant to Section 8.02 (excluding any Indebtedness permitted
hereunder) by any Loan Party or any of its Subsidiaries or other Indebtedness
not permitted pursuant to this Agreement.  Such prepayment shall be made within
five (5) Business Days after the date of receipt of the Net Proceeds of any such
Debt Issuance.

 

(iii)                               Excess Cash Flow.  After the end of each
fiscal year (commencing with the fiscal year ending December 31, 2012), within
five (5) Business Days after the earlier to occur of (x) the delivery of the
financial statements and related officer’s certificate for such fiscal year and
(y) the date on which the financial statements and the related officer’s
certificate for such fiscal year are required to be delivered pursuant to
Section 7.01(a), the Borrower shall make mandatory principal prepayments of the
Loans in the manner set forth in clause (iv) and (c) below in an amount equal to
fifty percent (50%) (such percentage as it may be reduced as described below,
the “ECF Percentage”) of Excess Cash Flow, if any, for such fiscal year minus
(B) the aggregate amount of all optional prepayments of any Term Loan during
such fiscal year pursuant to Section 2.04(a) solely to the extent that such
prepayments are not funded with the incurrence of any Indebtedness or any equity
issuance.

 

49

--------------------------------------------------------------------------------


 

(iv)                              Notice; Manner of Payment.  Upon the
occurrence of any event triggering the prepayment requirement under clauses (i)
through and including (iii) above, the Borrower shall notify the Administrative
Agent in writing at least three (3) Business Days prior to the date of such
prepayment.  Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment.  The
Administrative Agent will promptly notify each Lender of the contents of the
Borrower’s prepayment notice and of such Lender’s Pro Rata Share of the
prepayment.  Each prepayment of the Loans under this Section 2.04(b) shall be
applied to reduce on a pro rata basis the remaining scheduled quarterly
prepayments of the Loans pursuant to Section 2.06.  Notwithstanding the
foregoing, each Lender may decline to accept such prepayment offer (“Refused
Proceeds”) made by the Borrower by giving written notice of such refusal to the
Administrative Agent and the Borrower within ten (10) days after receipt of
notice from the Administrative Agent of such prepayment (each such Lender, a
“Refusing Lender”).  The Administrative Agent will promptly re-offer the Refused
Proceeds to all Lenders who are not Refusing Lenders (the “Re-Offer”).  Each
Lender who receives the Re-Offer shall have five (5) business days to either
accept or reject the Re-Offer and any remaining Refused Proceeds after such
Re-Offer shall be retained by the Borrower.

 

(c)                                  Call Premium.  If, on or prior to the first
(1st) anniversary of the Closing Date, the Borrower prepays the Loans pursuant
to Section 2.04(a) or (b) (other than in the case of any prepayment pursuant to
Section 2.04(b)(iii)), in whole or in part, the Borrower shall pay to the
Administrative Agent, for the ratable account of the applicable Lender, a
premium in an amount equal to 1.00% of the principal amount prepaid or
refinanced (the “Yield Maintenance Amount”) made on or prior to the first (1st)
anniversary of the Closing Date.

 

SECTION 2.05  Termination of Term Loan Commitments.  The Term Loan Commitments
shall automatically terminate upon the making of the Loans on the Closing Date.

 

SECTION 2.06  Repayment of Loans.  The Borrower shall repay (i) on the first
Business Day of each January, April, July and October commencing on July 1,
2012, an aggregate principal amount equal to 0.25% of the aggregate principal
amount of all Loans outstanding on the Closing Date (which payments shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.04) and (ii) on the Maturity Date for
the, the aggregate principal amount of all Loans, together with accrued interest
thereon, outstanding on such date.

 

SECTION 2.07  Interest.

 

(a)                                 Interest Rate Options.  Subject to the
provisions of this Section, at the election of the Borrower, the Loans shall
bear interest at (A) the Base Rate plus the Applicable Margin or (B) the LIBO
Rate plus the Applicable Margin (provided that the LIBO Rate shall not be
available until three (3) Business Days after the Closing Date unless the
Borrower has delivered to the Administrative Agent a letter in form and
substance reasonably satisfactory to the Administrative Agent indemnifying the
Lenders in the manner set forth in Section 4.05 of this Agreement).  The
Borrower shall select the rate of interest and Interest Period, if any,
applicable to any Loan at the time a Notice of Borrowing is given or at the time
a Notice of Conversion/Continuation is given pursuant to Section 2.03.  Any Loan
or any portion thereof as to which the Borrower has not duly specified an
interest rate as provided herein shall be deemed a Base Rate Loan.

 

(b)                                 Interest Periods.  In connection with each
LIBO Rate Loan, the Borrower, by giving notice at the times described in Section
2.03, shall elect an interest period (each, an “Interest Period”) to be
applicable to such Loan, which Interest Period shall be a period of one (1), two
(2), three (3), or six (6) months or, if agreed by all of the relevant Lenders,
nine (9) or twelve (12) months; provided that:

 

50

--------------------------------------------------------------------------------


 

(i)                                     the Interest Period shall commence on
the date of advance of or conversion to any LIBO Rate Loan and, in the case of
immediately successive Interest Periods, each successive Interest Period shall
commence on the date on which the immediately preceding Interest Period expires;

 

(ii)                                  if any Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day; provided, that if any Interest Period with
respect to a LIBO Rate Loan would otherwise expire on a day that is not a
Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the immediately
preceding Business Day;

 

(iii)                               any Interest Period with respect to a LIBO
Rate Loan that begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of the relevant
calendar month at the end of such Interest Period; and

 

(iv)                              no Interest Period shall extend beyond the
Maturity Date and Interest Periods shall be selected by the Borrower so as to
permit the Borrower to make the quarterly principal installment payments
pursuant to Section 2.06 without payment of any amounts pursuant to Section
4.06; and

 

(v)                                 there shall be no more than five (5)
Interest Periods in effect at any time.

 

(c)                                  Default Rate.  Immediately upon the
occurrence and during the continuance of an Event of Default under Section
9.01(a), (f) or (g) or (ii) at the election of the Required Lenders (or the
Administrative Agent at the direction of the Required Lenders), upon the
occurrence and during the continuance of any other Event of Default, (A) the
Borrower shall no longer have the option to request LIBO Rate Loans or Letters
of Credit, (B) all outstanding LIBO Rate Loans shall bear interest at a rate per
annum of two percent (2%) (the “Default Rate”)in excess of the rate (including
the Applicable Margin) then applicable to LIBO Rate Loans until the end of the
applicable Interest Period and thereafter at a rate equal to two percent (2%) in
excess of the rate (including the Applicable Margin) then applicable to Base
Rate Loans, (C) all outstanding Base Rate Loans and other Obligations arising
hereunder or under any other Loan Document shall bear interest at a rate per
annum equal to two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to Base Rate Loans or such other Obligations arising
hereunder or under any other Loan Document and (D) all accrued and unpaid
interest shall be due and payable on demand of the Administrative Agent. 
Interest shall continue to accrue on the Obligations after the filing by or
against the Borrower of any petition seeking any relief pursuant to Debtor
Relief Laws.

 

(d)                                 Interest Payment and Computation.  Interest
on each Base Rate Loan shall be due and payable in arrears on the first Business
Day of each calendar quarter commencing June 30, 2012; and interest on each LIBO
Rate Loan shall be due and payable on the last day of each Interest Period
applicable thereto, or at such times as may be specified herein if such Interest
Period extends over three (3) months, at the end of each three (3) month
interval during such Interest Period.  Notwithstanding the foregoing, interest
accruing pursuant to Section 2.07(c) shall be payable from time to time on
demand.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.  All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of the number of actual days elapsed in a year of 365 or 366 days,
as the case may be.  All other computations of fees and interest provided
hereunder shall be made on the basis of the number of actual days elapsed in a
360-day year and calculated on the actual number of days elapsed

 

51

--------------------------------------------------------------------------------


 

(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365/366-day year).  Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid;
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.10(a), bear interest for one (1) day.  Each determination
by the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

(e)                                  Maximum Rate.  In no contingency or event
whatsoever shall the aggregate of all amounts deemed interest under this
Agreement charged or collected pursuant to the terms of this Agreement exceed
the highest rate permissible under any Requirement of Law which a court of
competent jurisdiction shall, in a final determination, deem applicable hereto. 
In the event that such a court determines that the Lenders have charged or
received interest hereunder in excess of the highest applicable rate, the rate
in effect hereunder shall automatically be reduced to the maximum rate permitted
by any Requirement of Law and the Lenders shall at the Administrative Agent’s
option (i) promptly refund to the Borrower any interest received by the Lenders
in excess of the maximum lawful rate or (ii) apply such excess to the principal
balance of the Obligations on a pro rata basis.  It is the intent hereof that
the Borrower not pay or contract to pay, and that neither the Administrative
Agent nor any Lender receive or contract to receive, directly or indirectly in
any manner whatsoever, interest in excess of that which may be paid by the
Borrower under any Requirement of Law.

 

SECTION 2.08  Fees.  The Borrower shall pay to the Administrative Agent such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified (such separate agreement, the “Fee Letter”).

 

SECTION 2.09  Evidence of Indebtedness.

 

(a)                                 The Loans made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and
evidenced by one or more entries in the Register maintained by the
Administrative Agent, acting solely for purposes of Treasury Regulation
Section 5f.103-1(c), as agent for the Borrower, in each case in the ordinary
course of business.  The accounts or records maintained by the Administrative
Agent and each Lender shall be prima facie evidence absent manifest error of the
amount of the Loans made by the Lenders to the Borrower and the interest and
payments thereon.  Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations.  In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.  Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note payable to such Lender, which shall evidence such
Lender’s Loans in addition to such accounts or records.  Each Lender may attach
schedules to its Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

 

(b)                                 Entries made in good faith by the
Administrative Agent in the Register pursuant to Section 2.09(a), and by each
Lender in its account or accounts pursuant to Section 2.09(a), shall be prima
facie evidence of the amount of principal and interest due and payable or to
become due and payable from the Borrower to, in the case of the Register, each
Lender and, in the case of such account or accounts, such Lender, under this
Agreement and the other Loan Documents, absent manifest error; provided that the
failure of the Administrative Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement and the other Loan Documents.

 

52

--------------------------------------------------------------------------------


 

SECTION 2.10  Payments Generally.

 

(a)                                 All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made directly to the respective
Lenders to which such payment is owed, pursuant to the instructions provided to
the Borrower by the Administrative Agent, in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein.  In the event the
Administrative Agent receives any payment owed to the Lenders, the
Administrative Agent will promptly distribute to each Lender its Pro Rata Share
(or other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  All payments
received by the Administrative Agent after 2:00 p.m. (New York time) shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue.

 

(b)                                 If any payment to be made by the Borrower
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be; provided that, if such extension
would cause payment of interest on or principal of Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

 

(c)                                  Unless the Borrower or any Lender has
notified the Administrative Agent, prior to the time any payment is required to
be made by it to the Administrative Agent hereunder, that the Borrower or such
Lender, as the case may be, will not make such payment, the Administrative Agent
may assume that the Borrower or such Lender, as the case may be, has timely made
such payment and may (but shall not be so required to), in reliance thereon,
make available a corresponding amount to the Person entitled thereto.  If and to
the extent that such payment was not in fact made to the Administrative Agent in
Same Day Funds, then:

 

(i)                                     if the Borrower failed to make such
payment, each Lender shall forthwith on demand repay to the Administrative Agent
the portion of such assumed payment that was made available to such Lender in
Same Day Funds, together with interest thereon in respect of each day from and
including the date such amount was made available by the Administrative Agent to
such Lender to the date such amount is repaid to the Administrative Agent in
Same Day Funds at the Federal Funds Rate from time to time in effect; and

 

(ii)                                  if any Lender failed to make such payment,
such Lender shall forthwith on demand pay to the Administrative Agent the amount
thereof in Same Day Funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the Federal Funds Rate from
time to time in effect.  When such Lender makes payment to the Administrative
Agent (together with all accrued interest thereon), then such payment amount
(excluding the amount of any interest which may have accrued and been paid in
respect of such late payment) shall constitute such Lender’s Loan.  If such
Lender does not pay such amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent may make a demand therefor upon the Borrower,
and the Borrower shall pay such amount to the Administrative Agent, together
with interest thereon for the Compensation Period at a rate per annum equal to
the applicable rate of interest.  Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its commitments hereunder or to prejudice
any rights which the Administrative Agent or the Borrower may have against any
Lender as a result of any default by such Lender hereunder.

 

53

--------------------------------------------------------------------------------


 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.10(c) shall be conclusive, absent
manifest error.

 

(d)           If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Loan set forth in
Article V are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(e)           The obligations of the Lenders hereunder to make Loans are several
and not joint.  The failure of any Lender to make any Loan on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or purchase its participation.

 

(f)            Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(g)           Whenever any payment received by the Administrative Agent under
this Agreement or any of the other Loan Documents is insufficient to pay in full
all amounts due and payable to the Administrative Agent and the Lenders under or
in respect of this Agreement and the other Loan Documents on any date, such
payment shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 9.03.  If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but at the direction
of Required Lenders shall, elect to distribute such funds to each of the Lenders
in accordance with such Lender’s Pro Rata Share of the principal amount of all
Loans outstanding at such time, in repayment or prepayment of such of the
outstanding Loans or other Obligations then owing to such Lender.

 

SECTION 2.11  Sharing of Payments.  If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it,
any payment (whether voluntary, involuntary, through the exercise of any right
of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent in writing of such fact, and (b) purchase from the other
Lenders such participations in the Loans made by them, as shall be necessary to
cause such purchasing Lender to share the excess payment in respect of such
Loans, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 12.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon.  The Borrower agrees that any
Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by applicable Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 12.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.  The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section 2.11and will in each case
notify the Lenders

 

54

--------------------------------------------------------------------------------


 

following any such purchases or repayments.  Each Lender that purchases a
participation pursuant to this Section 2.11 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

ARTICLE III

 

LETTER OF CREDIT FACILITY

 

SECTION 3.01  L/C Commitment.

 

(a)           Availability.  Subject to the terms and conditions hereof, the
Issuing Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.04(a), agrees to issue standby letters of credit (the “Letters of
Credit”) for the account of the Borrower or any Restricted Subsidiary thereof on
any Business Day from the Closing Date through but not including the fifth (5th)
Business Day prior to the Maturity Date applicable to the L/C Facility in such
form as may be approved from time to time by the Issuing Lender; provided, that
the Issuing Lender shall have no obligation to issue any Letter of Credit if,
after giving effect to such issuance, (a) the L/C Obligations would exceed the
L/C Commitment.  Each Letter of Credit shall (i) be denominated in Dollars in a
minimum amount of $100,000 (or such lesser amount as agreed to by the Issuing
Lender), (ii) be a standby letter of credit issued to support obligations of the
Borrower or any of its Subsidiaries, contingent or otherwise, incurred in the
ordinary course of business, (iii) expire on a date that is not later than the
earlier of (x) twelve (12) months after the date of issuance or last renewal of
such Letter of Credit (subject to automatic renewal for additional one (1) year
periods pursuant to the terms of the Letter of Credit Application or other
documentation reasonably acceptable to the Issuing Lender) and (y) the fifteenth
(15th) Business Day prior to the Maturity Date and (iv) be subject to the
Uniform Customs and/or ISP98, as set forth in the Letter of Credit Application
or as determined by the Issuing Lender and, to the extent not inconsistent
therewith, the laws of the State of New York.  The Issuing Lender shall not at
any time be obligated to issue any Letter of Credit hereunder if such issuance
would conflict with, or cause the Issuing Lender or any L/C Participant to
exceed any limits imposed by, any applicable Law.  References herein to “issue”
and derivations thereof with respect to Letters of Credit shall also include
extensions or modifications of any outstanding Letters of Credit, unless the
context otherwise requires.

 

(b)           Defaulting Lenders.  Notwithstanding anything to the contrary
contained in this Section 3.01, the Issuing Lender shall not be obligated to
issue any Letter of Credit at a time when any other Lender is a Defaulting
Lender, unless the Issuing Lender has entered into arrangements (which may
include the delivery of cash collateral) with the Borrower or such Defaulting
Lender which are reasonably satisfactory to the Issuing Lender to eliminate the
Issuing Lender’s Fronting Exposure (after giving effect to Section 4.03(c)) with
respect to any such Defaulting Lender.

 

SECTION 3.02  Procedure for Issuance of Letters of Credit.  The Borrower may
from time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at the Administrative Agent’s Office a Letter
of Credit Application therefor, completed to the satisfaction of the Issuing
Lender, and such other certificates, documents and other papers and information
as the Issuing Lender may reasonably request.  Upon receipt of any Letter of
Credit Application, the Issuing Lender shall process such Letter of Credit
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall, subject to Section 3.01 and Article V, promptly issue the
Letter of Credit requested thereby (but in no event shall the Issuing Lender be
required to issue any Letter of Credit earlier than three (3) Business Days
after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents

 

55

--------------------------------------------------------------------------------


 

and other papers and information relating thereto) by issuing the original of
such Letter of Credit to the beneficiary thereof or as otherwise may be agreed
by the Issuing Lender and the Borrower.  The Issuing Lender shall promptly
furnish to the Borrower and the Administrative Agent a copy of such Letter of
Credit and promptly notify each L/C Participant of the issuance and upon request
by any L/C Participant, furnish to such L/C Participant a copy of such Letter of
Credit and the amount of such L/C Participant’s participation therein.

 

SECTION 3.03  Commissions and Other Charges.

 

(a)           Utilization Fee.  In addition to the foregoing commission, the
Borrower shall pay to the Administrative Agent, for the account of the Issuing
Lender, a utilization fee equal to 1.00% per annum on the total undrawn amount
of the Letter of Credit Facility.  Such utilization fee shall be fully earned
and due and payable quarterly in arrears on the first Business Day of each
calendar quarter and will accrue from the Closing Date.

 

(b)           Letter of Credit Commissions.  Subject to Section 4.03(e), the
Borrower shall pay to the Issuing Lender, for the account of such Issuing
Lender, a letter of credit commission with respect to each Letter of Credit in
the amount equal to (i) 1.00% per annum plus the Applicable Margin with respect
to Loans that are LIBO Rate Loans (determined on a per annum basis) times
(ii) the daily amount available to be drawn under such Letter of Credit. Such
commission shall be payable quarterly in arrears on the first Business Day of
each calendar quarter, on the Maturity Date applicable to the L/C Facility and
thereafter on demand of the Issuing Lender.

 

(c)           Other Costs.  In addition to the foregoing fees and commissions,
the Borrower shall pay or reimburse the Issuing Lender for such reasonable and
documented costs and expenses as are incurred or charged by the Issuing Lender
in issuing, effecting payment under, amending or otherwise administering any
Letter of Credit.

 

SECTION 3.04  L/C Participations.

 

(a)           The Issuing Lender irrevocably agrees to grant and hereby grants
to each L/C Participant, and, to induce the Issuing Lender to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s L/C Facility Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit issued hereunder and the amount of each draft paid by the Issuing
Lender thereunder.  Each L/C Participant unconditionally and irrevocably agrees
with the Issuing Lender that, if a draft is paid under any Letter of Credit for
which the Issuing Lender is not reimbursed in full by the Borrower in accordance
with the terms of this Agreement, such L/C Participant shall pay to the Issuing
Lender upon demand at the Issuing Lender’s address for notices specified herein
an amount equal to such L/C Participant’s L/C Percentage of the amount of such
draft, or any part thereof, which is not so reimbursed.

 

(b)           Upon becoming aware of any amount required to be paid by any L/C
Participant to the Issuing Lender pursuant to Section 3.04(a) in respect of any
unreimbursed portion of any payment made by the Issuing Lender under any Letter
of Credit, the Issuing Lender shall notify each L/C Participant of the amount
and due date of such required payment and such L/C Participant shall pay to the
Issuing Lender the amount specified on the applicable due date.  If any such
amount is paid to the Issuing Lender after the date such payment is due, such
L/C Participant shall pay to the Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate as determined by the Administrative Agent during the period from and
including the date

 

56

--------------------------------------------------------------------------------


 

such payment is due to the date on which such payment is immediately available
to the Issuing Lender, times (iii) a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360.  A certificate of the Issuing Lender with respect to any amounts owing
under this Section shall be conclusive in the absence of manifest error.  With
respect to payment to the Issuing Lender of the unreimbursed amounts described
in this Section, if the L/C Participants receive notice that any such payment is
due (A) prior to 1:00 p.m. on any Business Day, such payment shall be due that
Business Day, and (B) after 1:00 p.m. on any Business Day, such payment shall be
due on the following Business Day.

 

(c)           Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its L/C
Facility Percentage of such payment in accordance with this Section, the Issuing
Lender receives any payment related to such Letter of Credit (whether directly
from the Borrower or otherwise), or any payment of interest on account thereof,
the Issuing Lender will distribute to such L/C Participant its pro rata share
thereof; provided, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.

 

SECTION 3.05  Reimbursement Obligation of the Borrower.  In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse, in same
day funds, the Issuing Lender on each date on which the Issuing Lender notifies
the Borrower of the date and amount of a draft paid under any Letter of Credit
for the amount of (a) such draft so paid and (b) any amounts referred to in
Section 3.03(b) incurred by the Issuing Lender in connection with such payment. 
If the Borrower shall fail to reimburse the Issuing Lender as provided above the
unreimbursed amount of such drawing shall bear interest at the rate which would
be payable on any outstanding Base Rate Loans which were then overdue from the
date such amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full.

 

SECTION 3.06  Obligations Absolute.  The Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set off, counterclaim or defense to payment which the Borrower may have
or have had against the Issuing Lender and any L/C Participant or any
beneficiary of a Letter of Credit or any other Person.  The Borrower also agrees
that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligation under Section 3.05 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee.  The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by the Issuing Lender’s gross negligence or willful misconduct,
as determined by a court of competent jurisdiction by final nonappealable
judgment.  The Borrower agrees that any action taken or omitted by the Issuing
Lender under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct
shall be binding on the Borrower and shall not result in any liability of the
Issuing Lender or any L/C Participant to the Borrower.  The responsibility of
the Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are in conformity with such Letter of Credit.

 

57

--------------------------------------------------------------------------------


 

SECTION 3.07  Effect of Letter of Credit Application.  To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.

 

ARTICLE IV

 

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

SECTION 4.01  Taxes.

 

(a)           Except as provided in this Section 4.01, any and all payments by
the Borrower or other Loan Party to or for the account of the Administrative
Agent or any Lender under any Loan Document shall be made free and clear of and
without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities (including additions to tax, penalties and interest) with respect
thereto, excluding in the case of the Administrative Agent and each Lender,
taxes imposed on or measured by its net income (including branch profits), and
franchise (and similar) taxes imposed on it in lieu of net income, by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Administrative Agent or such Lender, as the case may be, is organized, managed
or controlled or maintains a Lending Office or conducts business in (except to
the extent the business is considered to be conducted in such jurisdiction
solely as a result of the Administrative Agent or such Lender having executed,
delivered or performed its obligations or received a payment under, or enforced,
any Loan Document) and all liabilities (including additions to tax, penalties
and interest) with respect thereto.  All non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities described in the immediately preceding sentence are hereinafter
referred to as “Taxes.”  If the Borrower or other applicable withholding agent
shall be required by any Laws to deduct any Taxes or Other Taxes from or in
respect of any sum payable under any Loan Document to the Administrative Agent
or any Lender, (i) the sum payable shall be increased by the applicable Loan
Party as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 4.01), each
of the Administrative Agent and such Lender receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the applicable
withholding agent shall make such deductions, (iii) the applicable withholding
agent shall pay the full amount deducted to the relevant taxation authority or
other authority in accordance with applicable Laws, and (iv) within thirty (30)
days after the date of such payment (or, if receipts or evidence are not
available within thirty (30) days, as soon as possible thereafter), the
applicable party making such payment shall furnish to the Administrative Agent
or Lender (as the case may be) the original or a certified copy of a receipt
evidencing payment thereof to the extent such a receipt is issued therefor.  If
the Borrower or the applicable Loan Party fails to pay any Taxes or Other Taxes
when due to the appropriate taxing authority or fails to remit to the
Administrative Agent or any Lender the required receipts or other required
documentary evidence, the Borrower shall indemnify the Administrative Agent and
such Lender for any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or such Lender arising out of such failure. 
Notwithstanding anything to the contrary in this Section 4.01(a), the Borrower
shall not be required to increase the sum payable under any Loan Document, or to
indemnify any Lender or Agent, with respect to Taxes that (i) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower),
are United States federal withholding taxes imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new lending office), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from the Borrower
with respect to such withholding taxes, (ii) are withholding taxes that are
excluded pursuant to Section 12.15(c) or (iii) are United States withholding
taxes imposed under FATCA.

 

58

--------------------------------------------------------------------------------


 

(b)           In addition, the Borrower agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise, property,
intangible or mortgage recording taxes or charges or similar levies which arise
from any payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (hereinafter referred to as “Other Taxes”).

 

(c)           The Borrower agrees to indemnify the Administrative Agent and each
Lender for (i) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section 4.01) paid by the Administrative Agent and such Lender and (ii) any
liability (including additions to tax, penalties, interest and expenses) arising
therefrom or with respect thereto, in each case whether or not such Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided the Administrative Agent or Lender, as the case
may be, provides the Borrower with a written statement thereof setting forth in
reasonable detail the basis and calculation of such amounts, which statement
shall be conclusive absent manifest error.  Payment under this
Section 4.01(c) shall be made within thirty (30) days after the date such Lender
or the Administrative Agent makes a demand therefor.

 

(d)           If any Lender or Agent determines, in its reasonable discretion,
that it has received a refund in respect of any Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by the Borrower
pursuant to this Section 4.01, it shall promptly remit such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 4.01 with respect to the Taxes or Other Taxes giving
rise to such refund plus any interest included in such refund by the relevant
taxing authority attributable thereto) to the Borrower, net of all reasonable
out-of-pocket expenses of the Lender or Agent, as the case may be and without
interest (other than any interest paid by the relevant taxing authority with
respect to such refund); provided that the Borrower, upon the request of the
Lender or Agent, as the case may be, agrees promptly to return such refund (plus
any penalties, interest or other charges imposed by the relevant taxing
authority) to such party in the event such party is required to repay such
refund to the relevant taxing authority.  Such Lender or Agent, as the case may
be, shall, at the Borrower’s request, provide the Borrower with a copy of any
notice of assessment or other evidence of the requirement to repay such refund
received from the relevant taxing authority (provided that such Lender or Agent
may delete any information therein that such Lender or Agent deems
confidential).  Nothing herein contained shall interfere with the right of a
Lender or Agent to arrange its tax affairs in whatever manner it thinks fit or
to make available its tax returns or disclose any information relating to its
tax affairs or any computations in respect thereof or require any Lender or
Agent to do anything that would prejudice its ability to benefit from any other
refunds, credits, reliefs, remissions or repayments to which it may be entitled.

 

(e)           Each Lender agrees that, upon the occurrence of any event giving
rise to the operation of Section 4.01(a) or (c) with respect to such Lender it
will, if requested by the Borrower, use commercially reasonable efforts to
designate another Lending Office for any Loan affected by such event; provided
that such efforts are made on terms that, in the sole judgment exercised in good
faith of such Lender, cause such Lender and its Lending Office(s) to suffer no
economic, legal or regulatory disadvantage, and provided further that nothing in
this Section 4.01(e) shall affect or postpone any of the Obligations of the
Borrower or the rights of such Lender pursuant to Section 4.01(a) or (c).

 

(f)            Each Lender shall indemnify the Administrative Agent, within 10
days after demand therefor, for the full amount of any taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges with
respect to which the Borrower is not required to pay additional amounts pursuant
to Section 4.01(a) (“Excluded Taxes”) attributable to such Lender that are
payable or paid by the Administrative Agent, and interest, penalties and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Excluded Taxes were correctly or legally imposed or asserted by

 

59

--------------------------------------------------------------------------------


 

the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.

 

(g)           If a payment made to a Lender or the Administrative Agent
hereunder or under any other Loan Document may be subject to U.S. withholding
tax under FATCA, such Lender shall deliver to the Borrower and the
Administrative Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law and such additional documentation
reasonably requested by the Borrower or the Administrative Agent to comply with
its withholding obligations, as reasonably needed to determine that such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.

 

SECTION 4.02  Changed Circumstances.

 

(a)           Circumstances Affecting LIBO Rate Availability.  In connection
with any request for a LIBO Rate Loan or a Base Rate Loan as to which the
interest rate is determined with reference to LIBOR or a conversion to or
continuation thereof, if for any reason (i) the Administrative Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable amount and Interest Period of
such Loan, (ii) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that reasonable and
adequate means do not exist for the ascertaining the LIBO Rate for such Interest
Period with respect to a proposed LIBO Rate Loan or any Base Rate Loan as to
which the interest rate is determined with reference to LIBOR or (iii) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) that the LIBO Rate does not adequately and fairly
reflect the cost to such Lenders of making or maintaining such Loans during such
Interest Period, then the Administrative Agent shall promptly give notice
thereof to the Borrower.  Thereafter, until the Administrative Agent notifies
the Borrower that such circumstances no longer exist, the obligation of the
Lenders to make LIBO Rate Loans or Base Rate Loan as to which the interest rate
is determined with reference to LIBOR and the right of the Borrower to convert
any Loan to or continue any Loan as a LIBO Rate Loan or a Base Rate Loan as to
which the interest rate is determined with reference to LIBOR shall be
suspended, and (i) in the case of LIBO Rate Loans, the Borrower shall either
(A) repay in full (or cause to be repaid in full) the then outstanding principal
amount of each such LIBO Rate Loan together with accrued interest thereon
(subject to Section 2.07(d)), on the last day of the then current Interest
Period applicable to such LIBO Rate Loan; or (B) convert the then outstanding
principal amount of each such LIBO Rate Loan to a Base Rate Loan as to which the
interest rate is not determined by reference to LIBOR as of the last day of such
Interest Period; or (ii) in the case of Base Rate Loans as to which the interest
rate is determined by reference to LIBOR, the Borrower shall convert the then
outstanding principal amount of each such Loan to a Base Rate Loan as to which
the interest rate is not determined by reference to LIBOR as of the last day of
such Interest Period.

 

(b)           Laws Affecting LIBO Rate Availability.  If, after the date hereof,
the introduction of, or any change in, any applicable law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBO Rate Loan or any Base Rate Loan as to which the interest rate
is determined by reference to LIBOR, such Lender shall promptly give notice
thereof to the Administrative Agent and the Administrative Agent shall promptly
give notice to the Borrower and the other Lenders.  Thereafter, until

 

60

--------------------------------------------------------------------------------


 

the Administrative Agent notifies the Borrower that such circumstances no longer
exist, (i) the obligations of the Lenders to make LIBO Rate Loans or Base Rate
Loans as to which the interest rate is determined by reference to LIBOR, and the
right of the Borrower to convert any Loan to a LIBO Rate Loan or continue any
Loan as a LIBO Rate Loan or a Base Rate Loan as to which the interest rate is
determined by reference to LIBOR shall be suspended and thereafter the Borrower
may select only Base Rate Loans as to which the interest rate is not determined
by reference to LIBOR hereunder, (ii) all Base Rate Loans shall cease to be
determined by reference to LIBOR and (iii) if any of the Lenders may not
lawfully continue to maintain a LIBO Rate Loan to the end of the then current
Interest Period applicable thereto, the applicable Loan shall immediately be
converted to a Base Rate Loan as to which the interest rate is not determined by
reference to LIBOR for the remainder of such Interest Period.

 

SECTION 4.03  Defaulting Lenders.

 

(a)           Waivers and Amendments.  A Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 12.01.

 

(b)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, or
otherwise, and including any amounts made available to the Administrative Agent
for the account of such Defaulting Lender pursuant to Section 12.09), shall be
applied at such time or times as may be determined by the Administrative Agent
as follows:  first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Lender
hereunder; third, if so determined by the Administrative Agent or requested by
the Issuing Lender, to be held as cash collateral for future funding obligations
of such Defaulting Lender of any participation in any Letter of Credit; fourth,
as the Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of such Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Administrative
Agent, the Lenders or the Issuing Lender as a result of any judgment of a court
of competent jurisdiction obtained by the Administrative Agent, any Lender, the
Issuing Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (i) such payment is a payment of the principal
amount of any funded participations in Letters of Credit in respect of which
such Defaulting Lender has not fully funded its appropriate share and (ii) such
funded participations in Letters of Credit were made at a time when the
conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to pay the funded participations in Letters of Credit
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any funded participations in Letters of Credit owed to, such
Defaulting Lender.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this
Section 4.03(b) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(c)           Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation

 

61

--------------------------------------------------------------------------------


 

of each Non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit pursuant to Section 4.04, the “L/C Facility Percentage” of
each Non-Defaulting Lender shall be computed without giving effect to the L/C
Facility Percentage of such Defaulting Lender; provided that (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default exists.

 

(d)           Cash Collateral for Letters of Credit.  Promptly on demand by the
Issuing Lender or the Administrative Agent from time to time, the Borrower shall
deliver to the Administrative Agent cash collateral in an amount sufficient to
cover all Fronting Exposure with respect to the Issuing Lender (after giving
effect to Section 4.03(c)) on terms reasonably satisfactory to the
Administrative Agent and the Issuing Lender (and such cash collateral shall be
in Dollars).  Any such cash collateral shall be deposited in a separate account
with the Administrative Agent, subject to the exclusive dominion and control of
the Administrative Agent, as collateral (solely for the benefit of the Issuing
Lender) for the payment and performance of each Defaulting Lender’s L/C Facility
Percentage of outstanding L/C Obligations.  Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Lender immediately
for each Defaulting Lender’s L/C Facility Percentage of any drawing under any
Letter of Credit which has not otherwise been reimbursed by the Borrower or such
Defaulting Lender.

 

(e)           Certain Fees.  For any period during which such Lender is a
Defaulting Lender, such Defaulting Lender (i) shall not be entitled to receive
any fees pursuant to Section 2.08 (and the Borrower shall not be required to pay
any such fee that otherwise would have been required to have been paid to such
Defaulting Lender) and (ii) shall not be entitled to receive any letter of
credit commissions pursuant to Section 3.03(a) otherwise payable to the account
of a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided cash collateral or other credit support
arrangements satisfactory to the Issuing Lender pursuant to Section 4.03(d), but
instead, the Borrower shall pay to the Non-Defaulting Lenders the amount of such
letter of credit commissions in accordance with the upward adjustments in their
respective L/C Facility Percentages allocable to such Letter of Credit pursuant
to Section 4.03(c), with the balance of such fee, if any, payable to the Issuing
Lender for its own account.

 

(f)            Defaulting Lender Cure.  If the Borrower, the Administrative
Agent and the Issuing Lender agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any cash collateral), that Lender will
take such other actions as the Administrative Agent may determine to be
necessary to cause the funded and unfunded participations in Letters of Credit
to be held on a pro rata basis by the Lenders in accordance with their L/C
Facility Percentage (without giving effect to Section 4.03(c)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.

 

SECTION 4.04  Increased Cost and Reduced Return; Capital Adequacy.

 

(a)           If any Lender determines (in good faith) that as a result of any
Change in Law, there shall be any increase in the cost to such Lender of
agreeing to make or making, funding or maintaining Loans, or a reduction in the
amount received or receivable by such Lender in connection with any of the
foregoing or any increase in Tax or changes in the basis of taxation of payments
to such lender

 

62

--------------------------------------------------------------------------------


 

in respect thereof (excluding for purposes of this Section 4.04(a) any such
increased costs or reduction in amount resulting from (i) Taxes or Other Taxes
indemnifiable under Section 4.01 and (ii) Excluded Taxes, then from time to time
within ten (10) days after demand by such Lender setting forth in reasonable
detail such increased costs (with a copy of such demand to the Administrative
Agent given in accordance with Section 4.06), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such increased
cost or reduction.

 

(b)           If any Lender or the Issuing Lenders determines (in good faith)
that any Change in Law has the effect of reducing the rate of return on the
capital of such Lender or Issuing Lender or such Lender’s or Issuing Lender’s
holding company (or its Lending Office) as a consequence of its obligations
hereunder, or the Letters of Credit issued by the Issuing Lender, to a level
below that which such Lender or Issuing Lender or such Lender’s or Issuing
Lender’s holding company could have achieved but for such Change in Law, by an
amount deemed by such Lender to be material, then from time to time upon demand
of such Lender Issuing Lender setting forth in reasonable detail the charge and
the calculation of such reduced rate of return (with a copy of such demand to
the Administrative Agent given in accordance with Section 4.06), the Borrower
shall pay to such Lender or such Issuing Lender such additional amounts as will
compensate such Lender or Issuing Lender or such Lender’s or Issuing Lender’s
holding company for such reduction within ten (10) days after receipt of such
demand.

 

(c)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 4.04 shall not constitute a waiver of such Lender’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender pursuant to Section 4.04(a) or (b) for any such
increased cost or reduction incurred more than one hundred and eighty (180) days
prior to the date that such Lender demands, or notifies the Borrower of its
intention to demand, compensation therefor, provided further that, if the Change
in Law giving rise to such increased cost or reduction is retroactive, then such
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

(d)           If any Lender requests compensation under this Section 4.04, then
such Lender will, if requested by the Borrower, use commercially reasonable
efforts to designate another Lending Office for any Loan affected by such event;
provided that such efforts are made on terms that, in the reasonable judgment of
such Lender, cause such Lender and its Lending Office(s) to suffer no material
economic, legal or regulatory disadvantage, and provided further that nothing in
this Section 4.04(e) shall affect or postpone any of the Obligations of the
Borrower or the rights of such Lender pursuant to Section 4.04(a), (b) or (c).

 

SECTION 4.05  Indemnity.  The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBO Rate Loan
or from fees payable to terminate the deposits from which such funds were
obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by the Borrower to make
any payment when due of any amount due hereunder in connection with a LIBO Rate
Loan, (b) due to any failure of the Borrower to borrow, continue or convert on a
date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBO Rate Loan on a date other than the last day of the Interest Period
therefor.  The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Commitment Percentage of the LIBO Rate Loans in the London interbank
market and using any reasonable attribution or averaging methods which such
Lender deems appropriate and practical.  A certificate of such Lender setting
forth the basis for determining such amount or amounts necessary to compensate
such Lender

 

63

--------------------------------------------------------------------------------


 

shall be forwarded to the Borrower through the Administrative Agent and shall be
conclusively presumed to be correct save for manifest error.

 

SECTION 4.06  Matters Applicable to All Requests for Compensation.

 

(a)           The Administrative Agent or any Lender claiming compensation under
this Article III shall deliver a reasonably detailed certificate to the Borrower
setting forth the additional amount or amounts to be paid to it hereunder which
shall be conclusive in the absence of manifest error.

 

(b)           With respect to any Lender’s claim for compensation under
Section 4.01 or 4.04, the Borrower shall not be required to compensate such
Lender for any amount incurred more than one hundred and eighty (180) days prior
to the date that such Lender notifies the Borrower of the event that gives rise
to such claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

SECTION 4.07  Mitigation Obligations; Replacement of Lenders.

 

(a)           Replacement of Lenders.  If (i) any Lender requests compensation
under Section 4.04, (ii) the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 4.04, (iii) any Lender is a Defaulting Lender hereunder or
becomes a Non-Consenting Lender or (iv) any other circumstance exists hereunder
that gives the Borrower the right to replace a Lender as a party hereto, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 12.07), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:

 

(i)            the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 12.07;

 

(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(iii)          in the case of any such assignment resulting from a claim for
compensation under Section 4.04 or payments required to be made pursuant to
Section 4.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(iv)          such assignment does not conflict with applicable Law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

SECTION 4.08  Survival.  All of the Borrower’s obligations under this Article IV
shall survive termination of the Aggregate Commitments and the repayment of all
Obligations hereunder.

 

64

--------------------------------------------------------------------------------


 

ARTICLE V

 

CONDITIONS PRECEDENT

 

SECTION 5.01  Conditions to Effectiveness.  The effectiveness of this Agreement
is subject to the satisfaction or waiver of the following conditions precedent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) or electronic
copies (following promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, if any,
each in form and substance reasonably satisfactory to the Administrative Agent:

 

(i)            counterparts of this Agreement, duly executed by Holdings, the
Borrower, the Guarantors and the Administrative Agent;

 

(ii)           a Note executed by the Borrower in favor of the Lender if
requested at least two Business Days in advance of the Closing Date;

 

(iii)          each Collateral Document, duly executed by each Loan Party party
thereto, including without limitation the Secured Party Security Agreement
Supplement;

 

(iv)          such resolutions or other action, in each case in form and
substance satisfactory to the Administrative Agent, together with incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party on the
Closing Date and with appropriate insertions and attachments, including the
certificate of incorporation (or equivalent thereof) of each Loan Party that is
a corporation certified by the relevant authority of the jurisdiction of
organization of such Loan Party and a long form good standing certificate (or
equivalent thereof) for each Loan Party from its jurisdiction of organization;

 

(v)           opinion from Weil, Gotshal & Manges LLP in form and substance
reasonably satisfactory to the Lenders;

 

(vi)          evidence that all insurance (including title insurance) required
to be maintained pursuant to the Loan Documents has been obtained and is in
effect and that the Collateral Agent has been named as loss payee or additional
insured, as appropriate, under each insurance policy with respect to such
liability and property insurance as to which the Administrative Agent shall have
reasonably requested to be so named; and

 

(vii)         a certificate signed by a Responsible Officer of the Borrower
certifying compliance with the conditions set forth in paragraphs (a) and (b) of
Section 5.02.

 

(b)           The Lenders and the Administrative Agent shall have received
payment in full in cash of all costs, fees and expenses due and payable
(including those required to be paid to such Lenders hereunder) and invoiced
before the Closing Date.

 

65

--------------------------------------------------------------------------------


 

(c)           Immediately following the Transactions, neither Holdings, the
Borrower nor any of their respective subsidiaries will have any Indebtedness
outstanding except for (i) the Specified Notes, (ii) Unsecured Credit Facility,
(iii) the Term Loan Facility (iv) the L/C Facility and (v) other Indebtedness
permitted under this Agreement.

 

(d)           The Lenders shall have received (i) the Audited Financial
Statements and Unaudited Financial Statements and (ii) projections through
December 31, 2014, in form reasonably satisfactory to the Administrative Agent,
accompanied by a certificate of a Responsible Officer of the Borrower stating
that such projections are based on estimates, information and assumptions
believed by management of the Borrower to be reasonable on the Closing Date and
that to his or her best knowledge, such Responsible Officer (not in his or her
individual capacity, but solely as a Responsible Officer) has no reason to
believe that such projections are incorrect or misleading in any material
respect (it being understood and agreed that the projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Borrower and that no assurance can be given that any of the
projections will be realized, and that such projections are not a guarantee of
financial performance and actual results may differ from the projected results
and such differences may be material).

 

(e)           The Administrative Agent shall have received satisfactory evidence
that the Collateral Agent, as bailee for the Secured Parties, shall have
received certificates, if any, representing the Pledged Equity referred to
therein, to the extent required therein, accompanied by undated stock powers
executed in blank and instruments evidencing the Pledged Debt indorsed in blank.

 

(f)            The Administrative Agent shall have received satisfactory
evidence that all other actions, recordings and filings that the Administrative
Agent may deem reasonably necessary to satisfy the Collateral and Guarantee
Requirement shall have been taken, completed or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent.

 

(g)           The Administrative Agent shall have received at least three days
prior to the Closing Date all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, requested by such
Person.

 

(h)           Since December 31, 2011, there not having occurred any material
adverse condition or material adverse change in or affecting, or the occurrence
of any circumstance or condition that could reasonably be expected to result in
a material adverse change in, or have a material adverse effect on, the
business, operations, financial condition, assets or liabilities of the Borrower
and its Subsidiaries, taken as a whole.

 

(k)           The Borrower shall have delivered to the Administrative Agent a
certificate, in form and substance satisfactory to the Administrative Agent, and
certified as accurate by the chief financial officer of the Borrower, that after
giving effect to the Transactions, the Borrower and its Subsidiaries on a
consolidated basis are Solvent.

 

(l)            The Loan Parties shall have received all material governmental
and third party consents and approvals necessary in connection with the
Transactions contemplated by this Agreement and the other Loan Documents.

 

SECTION 5.02  Conditions to all Credit Extensions.  The obligations of the
Issuing Lender and the Lenders to honor any Request for Credit Extension
(including the initial extension of

 

66

--------------------------------------------------------------------------------


 

credit on the Closing Date) are subject to the satisfaction of the following
conditions precedent on the relevant borrowing, continuation, conversion,
issuance or extension date:

 

(a)           Representations and Warranties.  The representations and
warranties of the Borrower and each other Loan Party contained in Article VI or
any other Loan Documents shall be true and correct in all material respects on
and as of the date of such Credit Extension; provided that, to the extent that
such representations and warranties specifically refer to an earlier date, they
shall be true and correct in all material respects as of such earlier date;
provided, further that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on such respective dates.

 

(b)           No Default.  No Default or Event of Default shall (or in the case
of an L/C Credit Extension after the Closing Date only, no Default or Event of
Default of the type set forth in Section 9.01(a), (f) and (g)) have occurred and
be continuing at the time of or immediately after giving effect to such proposed
Credit Extension.

 

(c)           Obligations.  All obligations described in clause (a) of the
definition of “Obligations” shall constitute (i) “Priority Payment Lien
Obligations” under and as defined in the Senior Secured Note Indenture and
(ii) Bank Priority Obligations at the time of and immediately after giving
effect to such proposed Loan or L/C Extension.

 

(d)           Request.  The Administrative Agent and the applicable Issuing
Lender shall have received a Request for Credit Extension from the Borrower in
accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Notice of
Conversion/Continuation requesting only a conversion or continuation of Loans)
submitted by the Borrower shall be deemed to be a representation and warranty
that the conditions specified in Sections 5.02(a) and 5.02(b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party hereby jointly and severally represents and warrants to the
Agents and the Lenders that:

 

SECTION 6.01  Existence, Qualification and Power; Compliance with Laws.  Each
Loan Party and each of its Subsidiaries (a) is a Person duly organized or
formed, validly existing and in good standing (to the extent such concept is
applicable in the applicable jurisdiction) under the Laws of the jurisdiction of
its incorporation or organization, (b) has all requisite power and authority to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party,
(c) is duly qualified and in good standing (to the extent such concept is
applicable in the applicable jurisdiction) under the Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification, (d) is in compliance with all Laws,
orders, writs, injunctions and orders and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case referred to in clause (c), (d) or (e),
to the extent that failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

SECTION 6.02  Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the

 

67

--------------------------------------------------------------------------------


 

consummation of the transactions contemplated thereby, are within such Loan
Party’s corporate or other powers, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) violate
the terms of any of such Person’s Organization Documents, (b) violate or result
in any breach of, or the creation of any Lien under (other than Liens created by
the Loan Documents and other Liens permitted by Section 8.03), or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or which is binding upon such Person or the properties of such Person or
any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law; except with respect to any
violation or breach (but not creation of Liens or payments) referred to in each
case of clauses (b) and (c) above, to the extent that such violation or breach
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

SECTION 6.03  Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with (a) the
execution, delivery or performance by any Loan Party of this Agreement or any
other Loan Document, (b) the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents or (c) the perfection or maintenance of the
Liens created under the Collateral Documents (including the priority thereof,
other than filings referred to in Section 6.18) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents, in
each case of the foregoing, except for the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect.

 

SECTION 6.04  Binding Effect.  This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto.  This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against such
Loan Party in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

 

SECTION 6.05  Financial Statements; No Material Adverse Effect.

 

(a)           Audited Financial Statements and the Unaudited Financial
Statements fairly present in all material respects the consolidated financial
condition of the Borrower and its consolidated Subsidiaries as of the dates
thereof and their consolidated results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the periods
covered thereby, except as otherwise expressly noted therein and, in the case of
the Unaudited Financial Statements, subject to normal year-end audit adjustments
and the absence of footnotes.

 

(b)           Since December 31, 2011, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.

 

(c)           The forecasts of consolidated balance sheets, income statements
and cash flow statements of the Borrower and its consolidated Subsidiaries which
have been furnished to the Administrative Agent prior to the Closing Date have
been prepared in good faith on the basis of assumptions believed by the Borrower
to be reasonable at the time made, it being understood that forecasts are, by
their nature, inherently uncertain and actual results may vary from such
forecasts and that such variations may be material.

 

68

--------------------------------------------------------------------------------


 

SECTION 6.06  Litigation.  As of the Closing Date, there are no actions, suits,
proceedings, claims, investigations or disputes pending or, to the knowledge of
the Borrower, threatened in writing or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Subsidiaries or against any of their properties or revenues that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

SECTION 6.07  No Default.  Neither the Borrower nor any Subsidiary is in default
under or with respect to any Contractual Obligation that, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.  No Default or Event of Default has occurred and is continuing.

 

SECTION 6.08  Ownership of Property; Liens.  Each Loan Party and each of its
Subsidiaries has good title to, or valid leasehold interests in, or (in the case
of Intellectual Property) a license or other right to use, or easements or other
limited property interests in, all its properties and assets material to the
ordinary conduct of its business (including all Material Real Property), free
and clear of all Liens except for minor defects in title that do not materially
interfere with its ability to conduct its business or to utilize such assets for
their intended purposes and Liens permitted by Section 8.03.

 

SECTION 6.09  Environmental Compliance.

 

(a)           There are no claims, actions, suits, or proceedings alleging
potential liability or responsibility for violation of, or otherwise relating
to, any Environmental Law or to Hazardous Materials that could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)           Except as could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, (i) none of the properties
currently or, to the knowledge of the Borrower, formerly owned, leased or
operated by any Loan Party or any of its Subsidiaries is listed or proposed for
listing on the NPL or on the CERCLIS or any analogous foreign, state or local
list or, to the knowledge of the Borrower, is adjacent to any such property; and
(ii) Hazardous Materials have not been released, discharged or disposed of by
any Person on any property currently or, to the knowledge of the Borrower,
formerly owned, leased or operated by any Loan Party or any of its Subsidiaries
and Hazardous Materials have not otherwise been released, discharged or disposed
of by any of the Loan Parties and their Subsidiaries at any other location, in
each case in a manner that could reasonably be expected to result in
Environmental Liability.

 

(c)           The properties owned, leased or operated by the Borrower and the
Subsidiaries do not contain any Hazardous Materials in amounts or concentrations
which (i) constitute a violation of, (ii) require remedial action under, or
(iii) could give rise to liability under, Environmental Laws, which violations,
remedial actions and liabilities, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

 

(d)           Neither the Borrower nor any of its Subsidiaries is undertaking,
either individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law, except
for such investigation or assessment or remedial or response action that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

(e)           All Hazardous Materials generated, used, treated, handled or
stored at, or transported to or from, by any Loan Party or any of its
Subsidiaries, any property currently or formerly

 

69

--------------------------------------------------------------------------------


 

owned or operated by any Loan Party or any of its Subsidiaries have been
disposed of in a manner not reasonably expected to result, individually or in
the aggregate, in a Material Adverse Effect.

 

(f)            Except as would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect, none of the Loan
Parties and their Subsidiaries has contractually assumed any liability or
obligation of any other Person under or relating to any Environmental Law.

 

SECTION 6.10  Taxes.  The Borrower and its applicable Subsidiaries have filed
all U.S. Federal income and material state and other material tax returns and
reports required to be filed, and have paid all U.S. Federal income and material
state and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except (a) those which are being contested in good faith by
appropriate proceedings diligently conducted and for which reserves have been
provided to the extent required by GAAP or (b) to the extent the failure to do
so would not reasonably be expected to have a Material Adverse Effect.

 

SECTION 6.11  ERISA Compliance.

 

(a)           Except as could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect each Plan is in
compliance with the applicable provisions of ERISA, the Code and other Federal
or state Laws.

 

(b)           (i) Other than the commencement of the Cases, which is a
Reportable Event, no ERISA Event has occurred during the five year period prior
to the date on which this representation is made or deemed made with respect to
any Pension Plan; (ii) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (iii) neither any Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would reasonably be expected to result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; (iv) neither any Loan Party
nor any ERISA Affiliate has engaged in a transaction that could reasonably be
expected to be subject to Sections 4069 or 4212(c) of ERISA; and (v) the present
value of all benefit liabilities under each Pension Plan does not exceed the
aggregate current value of the assets of such Pension Plan (based on those
assumptions used to fund the Pension Plans); except, with respect to each of the
foregoing clauses (i) through (v) of this Section 6.11(b), as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

(c)           Except as specifically disclosed in Schedule 6.11(c), (i) all
employer and employee contributions required by applicable law or by the terms
of any Foreign Benefit Arrangement or Foreign Plan have been made, or, if
applicable, accrued in accordance with normal accounting practices; (ii) the
accrued benefit obligations of each Foreign Plan (based on those assumptions
used to fund such Foreign Plan) with respect to all current and former
participants do not exceed the assets of such Foreign Plan; (iii) each Foreign
Plan that is required to be registered has been registered and has been
maintained in good standing with applicable regulatory authorities; and
(iv) each such Foreign Benefit Arrangement and Foreign Plan is in compliance
(A) with all material provisions of applicable law and all material applicable
regulations and published interpretations thereunder with respect to such
Foreign Benefit Arrangement or Foreign Plan and (B) with the terms of such plan
or arrangement; except, with respect to each of the foregoing clauses
(i) through (iv) of this Section 6.11(c), as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

SECTION 6.12  Subsidiaries; Equity Interests.  As of the Closing Date, neither
Holdings nor any other Loan Party has any Subsidiaries other than those
specifically disclosed in Schedule 6.12,

 

70

--------------------------------------------------------------------------------


 

and all of the outstanding Equity Interests owned by the Loan Parties in such
Subsidiaries have been validly issued, are fully paid and nonassessable and all
Equity Interests owned by Holdings or a Loan Party are owned free and clear of
all Liens except (i) those created under the Collateral Documents and (ii) any
Lien that is permitted under Section 8.03.  As of the Closing Date, Schedule
6.12 (a) sets forth the name and jurisdiction of each Subsidiary, (b) sets forth
the ownership interest of Holdings, the Borrower and any other Subsidiary in
each Subsidiary, including the percentage of such ownership and (c) identifies
each Subsidiary that is a Subsidiary the Equity Interests of which are required
to be pledged on the Closing Date pursuant to the Collateral and Guarantee
Requirement.

 

SECTION 6.13  Margin Regulations; Investment Company Act.

 

(a)           The Borrower is not engaged nor will it engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the Board), or
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Loans or Letters of Credit will be used for any purpose that
violates Regulation U.

 

(b)           None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 

SECTION 6.14  Disclosure.  No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or any other Loan Document (as modified or supplemented by other information so
furnished) when taken as a whole contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information and
pro forma financial information, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time made; it being understood that projections are, by their
nature, inherently uncertain and such projections may vary from actual results
and that such variances may be material.

 

SECTION 6.15  Intellectual Property; Licenses, Etc.Each of the Loan Parties and
their Subsidiaries owns, or licenses or possesses the valid right to use, all
Intellectual Property that is material to the operation of the business of the
Borrower and its Subsidiaries, taken as a whole, as currently conducted, and,
without known conflict with the rights of any Person, except to the extent such
conflicts, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.  To the best knowledge of the
Borrower, the conduct of the business of the Borrower and its Subsidiaries,
taken as a whole, as currently conducted, does not infringe upon, misappropriate
or otherwise violate any Intellectual Property of any Person and, to the
knowledge of the Borrower, no Person infringes upon, misappropriates or
otherwise violates any Intellectual Property owned or exclusively licensed by
the Borrower and its Subsidiaries, except in each case of the foregoing as could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  No written or, to the knowledge of the Borrower, oral claim or
litigation regarding any Intellectual Property owned or exclusively licensed by
any Loan Party or its Subsidiaries is pending or, to the knowledge of the Loan
Parties, threatened against any Loan Party or Subsidiary, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

SECTION 6.16  Solvency.  On the Closing Date, after giving effect to the
incurrence of all Indebtedness and Obligations being incurred in connection
herewith and in connection with the Unsecured Credit Facility, the Borrower and
its Subsidiaries, on a consolidated basis, are Solvent.

 

71

--------------------------------------------------------------------------------


 

SECTION 6.17  Labor Matters.  Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Loan Party pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Loan Party have not been in violation of the Fair Labor Standards Act or any
other applicable Laws dealing with such matters; and (c) all payments due from
any Loan Party on account of employee health and welfare insurance have been
paid or accrued as a liability on the books of the relevant party.

 

SECTION 6.18  Collateral.

 

(a)           Upon execution and delivery of the Secured Party Security
Agreement Supplement by the Administrative Agent on behalf of the Secured
Parties, the Security Agreement is effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, legal, valid and
enforceable (subject to the effect of Debtor Relief Laws and subject to general
principles of equity) security interests in the Collateral described therein and
proceeds thereof to the extent governed by the Uniform Commercial Code.  In the
case of the Pledged Equity or Pledged Debt described in any of the Collateral
Documents, stock certificates representing such Pledged Equity or promissory
notes representing such Pledged Debt have been delivered to the Collateral
Agent, as bailee, together with the necessary endorsements, and in the case of
the other Collateral described in any of the Collateral Documents, financing
statements and other filings specified on Schedule 6.18 in appropriate form have
been filed in the offices specified on Schedule 6.18, and the Security Agreement
constitutes a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral and the proceeds
thereof, as security for their respective Secured Obligations, in each case to
the extent a Lien on such Collateral can be perfected by the filing of a
financing statement, by filings in respect of Intellectual Property in the
United States Patent and Trademark Office and the United States Copyright Office
or, in the case of the Pledged Equity and Pledged Debt, by possession or
control, in each case prior and superior in right to any other Person (except
(x) in the case of Collateral constituting Pledged Equity and Pledged Debt,
nonconsensual Liens permitted by Section 8.03 and the Liens in favor of the
Secured Parties (as such term is defined in the Security Agreement), subject to
Section 5.5 of the Security Agreement, and (y) in the case of Collateral other
than Pledged Equity and Pledged Debt, Liens permitted by Section 8.03 and the
Liens in favor of the Secured Parties (as such term is defined in the Security
Agreement), subject to Section 5.5 of the Security Agreement); provided,
however, that additional filings may be required in the United States Patent and
Trademark Office and the United States Copyright Office to perfect the security
interest in Intellectual Property acquired after the date hereof.

 

(b)           Upon execution and delivery of the Secured Party Security
Agreement Supplement by the Administrative Agent on behalf of the Secured
Parties, each of the Mortgages is effective to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
(subject to the effect of Debtor Relief Laws and subject to general principles
of equity) Lien on the Mortgaged Properties described therein and proceeds
thereof, and each such Mortgage constitutes a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in the
Mortgaged Properties and the proceeds thereof, as security for the Obligations
(as defined in the relevant Mortgage), in each case prior and superior in right
to any other Person (except that the security interest created in such real
property and the Mortgaged Property may be subject to the Liens permitted by
Section 8.03.

 

SECTION 6.19  Regulation H.  No Mortgage encumbers improved real property that
is located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of
1968, as amended.

 

72

--------------------------------------------------------------------------------


 

SECTION 6.20  Certain Documents.  The Borrower has delivered to the
Administrative Agent a complete and correct copy of the Senior Secured Notes
Indenture and any other documentation relating to the Senior Secured Notes
reasonably requested by the Administrative Agent, including any amendments,
supplements or modifications with respect to any of the foregoing.

 

SECTION 6.21  Priority Indebtedness.  The obligations described in the
definition of “Secured Obligations” constitute (a) “Priority Payment Lien
Obligations” under and as defined in the Senior Secured Note Indenture, (b) Bank
Priority Obligations and (c) are the only Priority Payment Lien Obligations
outstanding.

 

SECTION 6.22  Anti-Corruption Laws; OFAC. None of Holdings or the Borrower is
aware of any action authorized by, or taken on behalf of or for the benefit of,
Holdings, the Borrower or its Subsidiaries, that violate in any material respect
the FCPA or any other applicable anti-corruption laws, including, without
limitation, making use of the mails or any means or instrumentality of United
States interstate commerce corruptly in furtherance of an offer, payment,
promise to pay or authorization or approval of the payment of any money, or
other property, gift, promise to give or authorization of the giving of anything
of value, directly or indirectly, to any “foreign official” (as such term is
defined in the FCPA) or any foreign political party or official thereof or any
candidate for foreign political office in contravention of the FCPA or any other
applicable anti-corruption laws. Holdings, the Borrower and its Subsidiaries
have conducted their businesses in compliance in all material respects with
applicable anti-corruption laws and the FCPA and will maintain policies and
procedures designed to promote and achieve compliance with such laws and with
the representation and warranty contained herein. None of Holdings or any of its
Subsidiaries, or to the knowledge of any Loan Party, any director or officer of
Holdings or any of its Subsidiaries has violated any sanctions administered by
OFAC.

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

So long as any Secured Obligation shall remain outstanding (other than
contingent indemnification and contingent expense reimbursement obligations and
Secured Obligations in respect of Secured Hedge Agreement and Secured Cash
Management Agreements), each Loan Party shall, and shall cause each of its
Subsidiaries to:

 

SECTION 7.01  Financial Statements.  Deliver to the Administrative Agent for
prompt further distribution to each Lender:

 

(a)           as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of the Borrower beginning with the fiscal year
ending on December 31, 2012, a consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such fiscal year and a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, stockholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all prepared in accordance with GAAP (other than the consolidating financial
statements, which shall be substantially in the form delivered to the
Administrative Agent prior to the Closing Date), audited and accompanied by a
report and opinion of an independent registered public accounting firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification, exception or explanatory paragraph
or any qualification or exception arising out of the scope of the audit;

 

73

--------------------------------------------------------------------------------


 

(b)                                 as soon as available, but in any event
within forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Borrower beginning with the fiscal quarter
ending on March 31, 2012, an unaudited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at the end of such fiscal quarter
and an unaudited consolidated balance sheet of the Borrower and its Restricted
Subsidiaries as at the end of such fiscal quarter, and the related unaudited (i)
consolidated statements of income or operations for such fiscal quarter and for
the portion of the fiscal year then ended and (ii) consolidated statements of
cash flows for such fiscal quarter and for the portion of the fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year for the applicable
entities and the corresponding portion of the previous fiscal year for the
applicable entities, all certified by a Responsible Officer of the Borrower as
fairly presenting in all material respects the consolidated financial condition,
results of operations, stockholders’ equity and cash flows of the Borrower and
its consolidated Subsidiaries and its Restricted Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;

 

(c)                                  as soon as available, and in any event no
later than ninety (90) days after the end of each fiscal year of the Borrower
beginning with the fiscal year ending on December 31, 2012, a reasonably
detailed consolidated budget for the following fiscal year (including a
projected consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as of the end of the following fiscal year and a projected
consolidated balance sheet of the Borrower and its Restricted Subsidiaries as of
the end of the following fiscal year, the related consolidated statements of
projected cash flow and projected income and a summary of the material
underlying assumptions applicable thereto) (collectively, the “Projections”),
which Projections shall be certified by a Responsible Officer of the Borrower as
being prepared based upon good faith estimates and assumptions that are believed
by such Responsible Officer to be reasonable at the time made and that such
Responsible Officer is not aware of (x) any information contained in such
Projections which is false or misleading in any material respect or (y) any
omission of information which causes such Projections to be false or misleading
in any material respect (it being understood and agreed that the Projections are
subject to significant uncertainties and contingencies, many of which are beyond
the control of the Responsible Officer and that no assurance can be given that
any of the Projections will be realized, and that the Projections are not a
guarantee of financial performance and actual results may differ from the
projected results and such differences may be material).

 

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 8.01 may be satisfied with respect to financial information of the
Borrower and its consolidated Subsidiaries or of the Borrower and its Restricted
Subsidiaries by furnishing (A) the applicable financial statements of Holdings
(or any direct or indirect parent of Holdings) or (B) the Borrower’s or
Holdings’ (or any direct or indirect parent thereof), as applicable, Form 10-K
or 10-Q, as applicable, filed with the SEC; provided that, with respect to each
of clauses (A) and (B), (i) to the extent such information relates to Holdings
(or a parent thereof), such information is accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to Holdings (or such parent), on the one hand, and the
information relating to the Borrower and its consolidated Restricted
Subsidiaries on a standalone basis, on the other hand and (ii) to the extent
such information is in lieu of information required to be provided under Section
7.01(a), such materials are accompanied by a report and opinion of an
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification, exception or explanatory paragraph or any qualification or
exception arising out of the scope of the audit.

 

74

--------------------------------------------------------------------------------


 

SECTION 7.02  Certificates; Other Information.  Deliver to the Administrative
Agent for prompt further distribution to each Lender:

 

(a)                                 simultaneously with the delivery of the
financial statements referred to in Section 7.01(a), a certificate of its
independent certified public accounting firm certifying such financial
statements and stating that in making the examination necessary therefor no
knowledge was obtained of any Default or Event of Default under Section 8.14 or,
if any such Default or Event of Default shall exist, stating the nature and
status of such event (which certificate may be limited to the extent required by
such firm’s general accounting and auditing rules, policies or guidelines);

 

(b)                                 simultaneously with the delivery of the
financial statements referred to in Section 7.01(a) and (b), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower;

 

(c)                                  simultaneously with the delivery of the
financial statements referred to in Sections 7.01(a) and (b), a narrative
discussion and analysis of the financial condition and results of operations of
the Borrower and its Subsidiaries (including, without limitation, with respect
to Dispositions, cost savings, facility closures, litigation, contingent
liabilities and other matters as the Administrative Agent or any Lender through
the Administrative Agent may from time to time reasonably request) for the
applicable period and for the period from the beginning of the then current
fiscal year to the end of such period; provided, however, that so long as (i)
the obligations in Sections 7.01(a) and (b) are satisfied by furnishing the
Borrower’s or Holdings’ (or any direct or indirect parent thereof), as
applicable, Form 10-K or 10-Q, as applicable, filed with the SEC and (ii) such
Form 10-K or 10-Q, as applicable, contains such narrative discussion and
analysis, the obligations of this Section 7.02(c) shall be deemed satisfied;

 

(d)                                 promptly after the same are publicly
available, copies of all annual, quarterly and current reports (which shall
include continued disclosure by the Company of its Cash Interest Expense under
the heading “Cash Paid for Interest” in the “Supplemental Information” section
of its reports and filings with the SEC) and registration statements which the
Borrower or any Subsidiary files with the SEC or with any Governmental Authority
that may be substituted therefor (other than amendments to any registration
statement (to the extent such registration statement, in the form it became
effective, is delivered), exhibits to any registration statement and, if
applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

 

(e)                                  promptly after the furnishing thereof,
copies of any material requests or material notices received by any Loan Party
(other than in the ordinary course of business) or material statements or
material reports furnished to any holder of debt securities of any Loan Party or
of any of its Subsidiaries in a principal amount greater than the Threshold
Amount or to any holder of public or preferred equity securities of any Loan
Party and not otherwise required to be furnished to the Lenders pursuant to any
other clause of this Section 7.02;

 

(f)                                   copies of substantially final drafts of
any proposed amendment, supplement, waiver or other modification, and any
replacement, with respect to the Senior Secured Notes Indenture, documentation
governing Pari Passu Payment Lien Obligations or any Junior Financing
Documentation;

 

(g)                                  together with the delivery of each
Compliance Certificate pursuant to Section 7.02(b), to the extent not previously
disclosed in writing to the Administrative Agent, (i) a description of any
change in the name or the jurisdiction of organization of any Loan Party, (ii) a

 

75

--------------------------------------------------------------------------------


 

Officer’s Certificate (A) setting forth any updates to Schedule 6 of the
Security Agreement or confirming there has been no change in the information
required to be reflected in such Schedule since the date of the Security
Agreement or the date of the most recent certificate delivered pursuant to this
clause (ii), (B) identifying, based on Collateral owned, and Laws in effect, as
of the date of such certificate, all Uniform Commercial Code financing
statements (including fixture filings, as applicable) or other appropriate
filings, recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a description of the Collateral that will be
required to be filed of record within the 18 months following the date of such
certificate, to the extent necessary and required under the Collateral Documents
to protect and perfect the security interests under the Collateral Documents for
a period of not less than 18 months after the date of such certificate (except
as noted therein with respect to any continuation statements to be filed within
such period); provided, that the delivery of such certificate is only required
at the time of the delivery of each Compliance Certificate required to be
delivered in connection with Section 7.01(a) or (b), (iii) a description of any
Person that has become a Group Member, in each case, since the date of the most
recent list delivered pursuant to this Section 7.02(h) (or, in the case of the
first such list so delivered, since the Closing Date) and (iv) a reconciliation
of operating income of the Borrower and its Restricted Subsidiaries to Covenant
EBITDA (which reconciliation may be provided as part of the calculations
included in the applicable Compliance Certificate);

 

(h)                                 promptly, subject to applicable
confidentiality requirements of Group Members, such additional financial or
other information as the Administrative Agent or any Lender through the
Administrative Agent may from time to time reasonably request; and

 

(i)                                     simultaneously with the delivery of the
financial statements referred to in Section 7.01(a) and (b), a calculation of
the aggregate principal amount of Indebtedness outstanding under Section
8.02(b)(i), certified by a Responsible Officer of the Borrower.

 

Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02(d) or (f) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed in Section 12.02; (ii) on which such documents are
posted on the Borrower’s behalf on IntraLinks/IntraAgency or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); or (iii) such documents are publicly available on the
SEC’s website pursuant to the SEC’s EDGAR system; provided that:  (i) upon
written request by the Administrative Agent, the Borrower shall deliver paper
copies of such documents to the Administrative Agent for further distribution to
each Lender until a written request to cease delivering paper copies is given by
the Administrative Agent and (ii) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.  Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the Compliance Certificates required by Section 7.02(b)
to the Administrative Agent.  Each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.

 

SECTION 7.03  Update Calls.  At least once per fiscal quarter, at such times as
the Borrower and the Administrative Agent shall agree, the Borrower shall host a
conference call (with a question and answer period) with the chief executive
officer and chief financial officer of the Borrower and such other members of
senior management of the Borrower as the Borrower deems appropriate and

 

76

--------------------------------------------------------------------------------


 

the Administrative Agent and the Lenders and their respective representatives
and advisors to discuss the performance of the business, strategic alternatives
and other issues as the Administrative Agent may reasonably request.

 

SECTION 7.04  Notices.  Promptly after any Responsible Officer of a Loan Party
obtains knowledge thereof, notify the Administrative Agent (for prompt
notification to each Lender):

 

(a)                                 of the occurrence of any Default or Event of
Default; and

 

(b)                                 of any development or event that has had or
could reasonably be expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 7.04(a) or (b) (as applicable) and (y) setting forth details
of the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto.

 

SECTION 7.05  Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature (including, but not limited to, all
material taxes, fees, assessments, and other governmental charges), except (a)
where the amount or validity thereof is currently being contested in good faith
by appropriate proceedings and any required reserves in conformity with GAAP
with respect thereto have been provided on the books of the relevant Group
Member or (ii) to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 7.06  Preservation of Existence, Etc.(a) Preserve, renew and maintain in
full force and effect its legal existence under the Laws of the jurisdiction of
its organization except (i) in the case of any Subsidiary of the Borrower, where
the failure to perform such obligations, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect, or (ii) in a
transaction permitted by Section 8.04 or Section 8.08 and (b) take all
reasonable action to maintain all privileges (including its good standing),
material rights, material permits, material licenses and material franchises
necessary or desirable in the normal conduct of its business, except (i) to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect or (ii) pursuant to a transaction permitted by Section 8.04 or
Section 8.08.

 

SECTION 7.07  Maintenance of Properties.  Except if the failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (a) maintain, preserve and protect all of its properties and
equipment material to the operation of its business in good working order,
repair and condition, ordinary wear and tear excepted and casualty or
condemnation excepted, and (b) make all necessary renewals, replacements,
modifications, improvements, upgrades, extensions and additions thereof or
thereto in accordance with prudent industry practice.

 

SECTION 7.08  Maintenance of Insurance.

 

(a)                                 Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and its Subsidiaries) and with deductible levels as are customarily
carried under similar circumstances by such other Persons and ensure that the
Collateral Agent is an

 

77

--------------------------------------------------------------------------------


 

additional insured and/or loss payee under such liability and property insurance
as reasonably requested by the Administrative Agent.

 

(b)                                 If any portion of any Mortgaged Property is
at any time located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area with respect to
which flood insurance has been made available under the National Flood Insurance
Act of 1968 (as now or hereafter in effect or successor act thereto), then the
Borrower shall, or shall cause each Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

 

SECTION 7.09  Compliance with Laws.  Comply with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except if the failure to comply therewith could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

SECTION 7.10  Inspection Rights; Books and Records; Discussions.  (a) Keep
proper books of record and account in which full, true and correct entries in
all material respects are made of all dealings and transactions in relation to
its business and activities and (b) permit representatives of the Administrative
Agent or any Lender to visit and inspect any of its properties and examine and
make abstracts from any of its books of record at any reasonable time upon
reasonable notice and to discuss the business, operations, properties and
financial and other condition of the Loan Parties with officers and senior
managerial employees of the Loan Parties and with their independent certified
public accountants, in all cases subject to applicable Law and the terms of any
applicable confidentiality agreements not entered into for purposes of
obstructing the operation of this Section 7.10; provided, that an officer of the
Borrower shall be provided reasonable opportunity to participate in any such
discussion with the accountants; provided, further, that such inspections and
discussions shall be coordinated through the Administrative Agent and that in
the absence of a continuation of an Event of Default, the Administrative Agent
and the Lenders shall not exercise such rights more often than once (1) during
any calendar quarter.  The Administrative Agent and each Lender agrees to use
reasonable efforts to coordinate and manage the exercise its rights under this
Section 7.10 so as to minimize the disruption to the business of the Borrower
and its Subsidiaries resulting therefrom.

 

SECTION 7.11  Covenant to Guarantee Obligations and Give Security.  At the
Borrower’s expense, take (i) all action reasonably necessary and (ii) any action
reasonably requested by the Administrative Agent, to ensure that the Collateral
and Guarantee Requirement continues to be satisfied, including:

 

(a)                                 upon the formation or acquisition of any new
direct or indirect Subsidiary by any Loan Party:

 

(i)                                     within (x) thirty (30) days after the
formation or acquisition of any such Domestic Subsidiary or such longer period
as may be reasonably acceptable to the Administrative Agent if the Loan Parties
are diligently pursuing compliance herewith, and (y) forty-five (45) days after
the formation or acquisition of any such Foreign Subsidiary or, in the case of
this clause (y), such longer period as may be reasonably acceptable to the
Administrative Agent:

 

78

--------------------------------------------------------------------------------


 

(A)                               cause each such Subsidiary that is required to
become a Guarantor under the Collateral and Guarantee Requirement or becomes a
Guarantor to furnish to the Administrative Agent a description of the Material
Real Property owned by such Subsidiary, in detail reasonably satisfactory to the
Administrative Agent;

 

(B)                               cause (x) each such Subsidiary that is
required to become a Guarantor pursuant to the Collateral and Guarantee
Requirement or becomes a Guarantor to duly execute and deliver to the Collateral
Agent Mortgages, Security Agreement Supplements and other security agreements
and documents and to execute, deliver, file and record any such other documents,
statements, assignments, instruments, agreements or other papers and take all
other actions reasonably requested by the Administrative Agent in order to
create a perfected security interest with the priority required by the
Collateral Documents in all of its assets required to constitute Collateral
under the Loan Documents (including, with respect to Mortgages, the documents
listed in Section 7.11(b)), as reasonably requested by and in form and substance
reasonably satisfactory to the Administrative Agent (consistent with the
Mortgages, Security Agreement and other security agreements in effect on the
Closing Date), and (y) each direct parent of each such Subsidiary (if such
parent is the Borrower or is required to be a Guarantor pursuant to the
Collateral and Guarantee Requirement or becomes a Guarantor) to duly execute and
deliver to the Collateral Agent such Security Agreement Supplements and other
security agreements and to execute, deliver, file and record any such other
documents, statements, assignments, instruments, agreements or other papers and
take all other actions reasonably necessary, or reasonably requested by the
Administrative Agent in order to create a perfected security interest with the
priority required by the Collateral Documents in any uncertificated Equity
Interests of such Subsidiary that are required to constitute Collateral under
the Loan Documents, as reasonably requested by the Administrative Agent and in
form and substance reasonably satisfactory to the Administrative Agent
(consistent with the Security Agreement in effect on the Closing Date);

 

(C)                               (x) cause each such Subsidiary that is
required to become a Guarantor pursuant to the Collateral and Guarantee
Requirement or becomes a Guarantor to deliver any and all certificates
representing Equity Interests (to the extent certificated) that are required to
be pledged pursuant to the Collateral and Guarantee Requirement, accompanied by
undated stock powers or other appropriate instruments of transfer executed in
blank and any instruments evidencing the Indebtedness held by such Subsidiary
and required to be pledged pursuant to the Collateral Documents, indorsed in
blank to the Collateral Agent, and (y) cause each direct parent of such
Subsidiary (if such parent is the Borrower or is required to be a Guarantor
pursuant to the Collateral and Guarantee Requirement or becomes a Guarantor) to
deliver any and all certificates representing the outstanding Equity Interests
(to the extent certificated) of such Subsidiary that are required to be pledged
pursuant to the Collateral and Guarantee Requirement, accompanied by undated
stock powers or other appropriate instruments of transfer executed in blank and
any instruments evidencing the intercompany Indebtedness issued by such
Subsidiary and required to be pledged in accordance with the Collateral
Documents, indorsed in blank to the Collateral Agent;

 

79

--------------------------------------------------------------------------------


 

(D)                               take and cause such Subsidiary and each direct
or indirect parent of such Subsidiary to take whatever action (including the
recording of Mortgages, the filing of Uniform Commercial Code financing
statements, delivery of stock and membership interest certificates, delivery of
promissory notes duly endorsed in favor of the Collateral Agent, and the
execution, delivery, filing and recording of any such other documents,
statements, assignments, instruments, agreements or other papers) as may be
reasonably necessary, or reasonably requested by the Administrative Agent to
vest in the Collateral Agent (or in any representative of the Collateral Agent
designated by it) valid Liens required by the Collateral and Guarantee
Requirement, enforceable against all third parties in accordance with their
terms, except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity;

 

(E)                                cause each such Subsidiary that is required
to become a Guarantor under the Collateral and Guarantee Requirement to
guarantee the Obligations; and

 

(F)                                 cause each such Subsidiary to deliver to the
Administrative Agent copies of its Organization Documents,

 

(ii)                                  within thirty (30) days (with respect to
any Domestic Subsidiary) or forty-five (45) days (with respect to any Foreign
Subsidiary) after the request therefor by the Administrative Agent (or such
longer period as may be reasonably acceptable to the Administrative Agent if the
Loan Parties are diligently pursuing compliance herewith), deliver to the
Administrative Agent a signed copy of an opinion, addressed to the Collateral
Agent, the Administrative Agent, the other Agents and the Lenders, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent as to
such matters set forth in this Section 7.11(a), and

 

(iii)                               as promptly as practicable after the request
therefor by the Administrative Agent, deliver to the Administrative Agent, with
respect to each parcel of Material Real Property that is owned by such
Subsidiary, any existing title reports, existing surveys or existing
environmental assessment reports; and

 

(b)                                 after the Closing Date, concurrently with
the acquisition of any Material Real Property by any Loan Party and such
Material Real Property shall not already be subject to a perfected Lien pursuant
to the Collateral and Guarantee Requirement, the Borrower shall give notice
thereof to the Administrative Agent and promptly thereafter shall cause such
assets to be subjected to a Lien to the extent and at such times as shall be
required by the Collateral and Guarantee Requirement and the Collateral
Documents, as the case may be, and will take, or cause the relevant Loan Party
to take, such actions and at such times as shall be reasonably necessary, or
reasonably requested by the Administrative Agent to grant and perfect or record
such Lien, including, as applicable, the actions referred to in Section 7.13(b).

 

SECTION 7.12  Compliance with Environmental Laws.  Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect:  (a) comply, and
take all reasonable actions to cause all lessees and other Persons operating or
occupying its properties to comply, with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and (c) in each case to the extent required
by Environmental Laws, conduct any investigation, study, sampling and testing,
and undertake any cleanup, removal, remedial or other action necessary to

 

80

--------------------------------------------------------------------------------


 

remove and clean up all Hazardous Materials from any of its properties, in
accordance with the requirements of all Environmental Laws.

 

SECTION 7.13  Further Assurances.

 

(a)                                 Promptly upon request by the Administrative
Agent (i) correct any material defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of any Collateral Document or
other document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Collateral Documents.

 

(b)                                 In the case of any Material Real Property
referred to in Section 7.11(b), provide the Administrative Agent with Mortgages
with respect to such Material Real Property within sixty (60) days of the
acquisition of such real property (or such longer period as may be reasonably
acceptable to the Administrative Agent if the Loan Parties are diligently
pursuing compliance herewith) together with:

 

(i)                                     evidence that counterparts of any such
Mortgage has been duly executed, acknowledged and delivered and is in form
suitable for filing or recording in all filing or recording offices that the
Administrative Agent may deem reasonably necessary or desirable in order to
create a valid and subsisting perfected Lien on the property and/or rights
described therein in favor of the Collateral Agent for the benefit of the
Secured Parties and that all filing and recording taxes and fees that are due
and payable have been paid or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent;

 

(ii)                                  fully paid title insurance policies (or
the equivalent or other forms available in each applicable jurisdiction) (the
“Mortgage Policies”) in form and substance, with endorsements and in amount,
reasonably acceptable to the Administrative Agent (not to exceed the fair market
value of the real properties covered thereby), issued, coinsured and reinsured
by title insurers reasonably acceptable to the Administrative Agent, insuring
the Mortgages to be valid subsisting Liens on the property described therein,
free and clear of all defects and encumbrances except for minor defects in title
that do not materially interfere with the Loan Party’s ability to conduct
business and subject to Liens permitted by Section 8.03, and providing for such
other affirmative insurance (including endorsements for future advances under
the Loan Documents) and such coinsurance and direct access reinsurance as the
Administrative Agent may reasonably request;

 

(iii)                               if so requested by the Administrative Agent
in its reasonable discretion, opinions of local counsel for the Loan Parties in
states in which the real properties are located, with respect to the
enforceability and perfection of any such Mortgage and any related fixture
filings in form and substance reasonably satisfactory to the Administrative
Agent;

 

(iv)                              a completed “Life of Loan” Federal Emergency
Management Agency Standard Flood Hazard Determination with respect to each
Mortgaged Property (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by the Borrower and each Loan
Party relating thereto);

 

(v)                                 a copy of, or a certificate as to coverage
under, and a declaration page relating to, the insurance policies required by
Section 7.07 (including, without limitation, flood insurance policies) and the
applicable provisions of the Loan Documents, each of which (i) shall be endorsed
or otherwise amended to include a “standard” or “New York” lender’s loss payable
or

 

81

--------------------------------------------------------------------------------


 

mortgagee endorsement (as applicable), (ii) shall name the Collateral Agent, on
behalf of the Secured Parties, as additional insured, (iii) in the case of flood
insurance, shall (a) identify the addresses of each property located in a
special flood hazard area, (b) indicate the applicable flood zone designation,
the flood insurance coverage and the deductible relating thereto and (c) provide
that the insurer will give the Collateral Agent 45 days written notice of
cancellation or non-renewal and (iv) shall be otherwise in form and substance
satisfactory to the Administrative Agent;

 

(vi)                              such surveys, abstracts, appraisals, legal
opinions and other documents as the Administrative Agent may reasonably request;
and

 

(vii)                           such other evidence that all other actions that
the Administrative Agent may reasonably deem necessary or desirable in order to
create valid and subsisting Liens on the property described in each such
Mortgage has been taken.

 

SECTION 7.14  Use of Proceeds.  Apply the proceeds of (i) the Loans for general
corporate purposes of Holdings and its Subsidiaries and (ii) the Letters of
Credit initially to replace the Existing Letters of Credit and thereafter in the
ordinary course of business.

 

SECTION 7.15  Deposit Accounts.  Except as set forth on Schedule 7.16, maintain
at all times all of the cash and Cash Equivalents of Holdings and its Domestic
Subsidiaries (other than cash and Cash Equivalents not exceeding $5,000,000 in
the aggregate) at an account or accounts  (i) with any financial institution
that has entered into a control agreement with respect to such acount(s) in form
and substance reasonably satisfactory to the Administrative Agent or (ii) at an
account the entire balance of which is swept at least once every three (3)
Business Days to an account described in clause (i) above.

 

SECTION 7.16  Post-Closing Covenants.  Cause each post-closing matter identified
on Schedule 7.16 to be completed on or before the date set forth on Schedule
7.16 for such post-closing matter.

 

SECTION 7.17  Asset Sale Proceeds Offer.  The Borrower shall commence, no later
than June 30, 2012, an offer to redeem the Senior Secured with Net Proceeds from
Asset Sales in an amount of at least $40,000,000.

 

SECTION 7.18  Right of First Refusal to Provide Additional Financing.  In the
event the Borrower or any Restricted Subsidiary desires to incur any additional
Indebtedness to refinance any or all of the Term Loan Facility and/or the L/C
Facility, the Borrower or such Restricted Subsidiary, as applicable, shall offer
to the Administrative Agent and the Lenders the right to provide financing with
respect to such Indebtedness prior to entering into any agreement related
thereto (including any commitment letter or similar agreement relating thereto)
with any other party on the same or better terms.

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

So long as any Secured Obligation shall remain outstanding (other than
contingent indemnification and contingent expense reimbursement obligations and
Secured Obligations in respect of Secured Hedge Agreements and Secured Cash
Management Agreements), each Loan Party covenants and agrees with the Lenders
that:

 

82

--------------------------------------------------------------------------------


 

SECTION 8.01  Limitation on Restricted Payments.

 

(a)                                 The Borrower will not, and will not permit
any Restricted Subsidiary to, directly or indirectly:

 

(i)                                     declare or pay any dividend or make any
distribution on account of the Borrower’s or any Restricted Subsidiary’s Equity
Interests, including any dividend or distribution payable in connection with any
merger or consolidation other than:

 

(A)                               dividends or distributions by the Borrower
payable in Equity Interests (other than Disqualified Stock) of the Borrower or
in options, warrants or other rights to purchase such Equity Interests; or

 

(B)                               Dividends or distributions by a Restricted
Subsidiary so long as, in the case of any dividend or distribution payable on or
in respect of any class or series of securities issued by a Restricted
Subsidiary other than a Wholly Owned Subsidiary, the Borrower or a Restricted
Subsidiary receives at least its pro rata share of such dividend or distribution
in accordance with its Equity Interests in such class or series of securities;

 

(ii)                                  purchase, redeem, defease or otherwise
acquire or retire for value any Equity Interests of the Borrower or any direct
or indirect parent of the Borrower, including in connection with any merger or
consolidation, held by Persons other than the Borrower or any Subsidiary
Guarantor;

 

(iii)                               make any principal payment on, or redeem,
repurchase, defease, otherwise acquire or retire for value or give any
irrevocable notice of redemption with respect thereto in each case, prior to any
scheduled repayment, sinking fund payment or maturity, any Indebtedness, other
than (except to the extent otherwise prohibited Section 8.09):

 

(A)                               Pari Passu Payment Lien Obligations;

 

(B)                               Priority Payment Lien Obligations;

 

(C)                               Indebtedness permitted under clauses (iv),
(vii), (viii), (ix), and (x) of Section 8.02(b);

 

(D)                               the purchase, repurchase or other acquisition
of Indebtedness purchased in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year of the date of purchase, repurchase or acquisition;

 

(E)                                Indebtedness incurred under revolving credit
facilities (other than payments, redemptions, repurchases, defeasances or other
acquisitions or retirements for value that are accompanied by termination or
reduction of commitments under such revolving credit facilities); or

 

(F)                                 the giving of an irrevocable notice of
redemption with respect to the transactions described in clauses (ii) and (iii)
of Section 8.01(a); or

 

(iv)                              make any Restricted Investment

 

83

--------------------------------------------------------------------------------


 

(all such payments and other actions set forth in clauses (i) through (iv) above
being collectively referred to as “Restricted Payments”), unless after the
second anniversary of the Closing Date, at the time of such Restricted Payment:

 

(v)                                 the Restricted Payment Conditions have been
met;

 

(vi)                              no Default or Event of Default shall have
occurred and be continuing or would occur as a consequence thereof;

 

(vii)                           immediately after giving effect to such
transaction on a pro forma basis, the Borrower could incur $1.00 of additional
Indebtedness under Section 8.02(a); and

 

(viii)                        such Restricted Payment, together with the
aggregate amount of all other Restricted Payments made by the Borrower and the
Restricted Subsidiaries after February 19, 2010 (including Restricted Payments
permitted by clauses (i), (viii), (xii), (xiv) and (xvi) of paragraph (b) below,
but excluding all other Restricted Payments permitted by paragraph (b)), is less
than the sum of:

 

(A)                               the EBITDA of the Borrower for the period
(taken as one accounting period) from April 1, 2010, to the end of the
Borrower’s most recently ended fiscal quarter for which internal financial
statements are available at the time of such Restricted Payment, less the
product of 1.4 times Consolidated Interest Expense of the Borrower for the same
period; provided that if the amount under this clause (A) for any fiscal quarter
is less than zero, then the amount “built” under this clause (A) for such fiscal
quarter shall be deemed to be equal to zero, plus

 

(B)                               100% of the aggregate net cash proceeds and
the fair market value, as determined in good faith by the Board of Directors, of
marketable securities or other property received by the Borrower since
immediately after February 19, 2010 from the issue or sale of:

 

(1)                                 Equity Interests of the Borrower, including
Retired Capital Stock (as defined below), but excluding cash proceeds and the
fair market value, as determined in good faith by the Board of Directors, of
marketable securities or other property received from the sale of:

 

I                                           Equity Interests to members of
management, directors or consultants of the Borrower, any direct or indirect
parent of the Borrower and the Borrower’s Subsidiaries after February 19, 2010
to the extent such amounts have been applied to Restricted Payments made in
accordance with clause (iv) of paragraph (b) below; and

 

II                                      Designated Preferred Stock; or

 

(2)                                 debt securities of the Borrower that have
been converted into such Equity Interests of the Borrower or its direct or
indirect parents;

 

provided, however, that this clause (B) shall not include the proceeds from (w)
Refunding Capital Stock (as defined below), (x) Equity Interests or converted
debt securities of the Borrower sold to a Restricted Subsidiary, or to an
employee stock ownership plan or other trust established by the Borrower or a

 

84

--------------------------------------------------------------------------------


 

Restricted Subsidiary, (y) Disqualified Stock or debt securities that have been
converted into Disqualified Stock or (z) Excluded Contributions or Designated
Preferred Stock, plus

 

(C)                               100% of the aggregate amount of cash and the
fair market value, as determined in good faith by the Board of Directors, of
marketable securities or other property contributed to the capital of the
Borrower after February 19, 2010 other than (i) net cash proceeds contributed to
the Borrower from the sale of Disqualified Stock or Designated Preferred Stock,
(ii) net cash proceeds received from Equity Offerings to the extent used to
redeem Senior Secured Notes, (iii) by any Excluded Contributions and (iv) by
contributions to the Borrower and the Restricted Subsidiaries in connection with
the Reorganization Plan, plus

 

(D)                               100% of the aggregate amount received in cash
and the fair market value, as determined in good faith by the Board of
Directors, of marketable securities or other property received by the Borrower
or a Restricted Subsidiary by means of:

 

(1)                                 the sale or other disposition (other than to
the Borrower or a Restricted Subsidiary or to an employee stock ownership plan
or any trust established by the Borrower or any of its Subsidiaries) of
Restricted Investments made after the Closing Date by the Borrower and its
Restricted Subsidiaries and repurchases and redemptions of such Restricted
Investments from the Borrower and its Restricted Subsidiaries and repayments of
loans or advances which constitute Restricted Investments made after the Closing
Date by the Borrower and the Restricted Subsidiaries and (without duplication of
amounts included in EBITDA) any dividends or distributions received by the
Borrower or a Restricted Subsidiary on account of Restricted Investments made
after February 19, 2010 (other than in each case to the extent the Investment in
such Restricted Investment was made by the Borrower or a Restricted Subsidiary
pursuant to clause (xiv) of paragraph (b) below); or

 

(2)                                 the sale (other than to the Borrower or a
Restricted Subsidiary or to an employee stock ownership plan or any trust
established by the Borrower or any of its Subsidiaries) of the stock of an
Unrestricted Subsidiary (other than in each case to the extent the Investment in
such Unrestricted Subsidiary was made by the Borrower or a Restricted Subsidiary
pursuant to clause (x) of paragraph (b) below or to the extent such Investment
constituted a Permitted Investment) or a dividend or distribution from an
Unrestricted Subsidiary in each case after February 19, 2010; plus

 

(E) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary after February 19, 2010, the fair market value of the
Investment in such Unrestricted Subsidiary, as determined by the Board of
Directors in good faith or if, in the case of an Unrestricted Subsidiary, such
fair market value may exceed $25.0 million, in writing by an Independent
Financial Advisor, at the time of the redesignation of such Unrestricted
Subsidiary as a Restricted Subsidiary, other than an Unrestricted Subsidiary to
the extent the Investment in such Unrestricted Subsidiary was made by the
Borrower or a Restricted Subsidiary pursuant to clause (xiv) of paragraph (b)
below or to the extent such Investment constituted a Permitted Investment.

 

(b)                                 The foregoing provisions of Section 8.01(a)
will not prohibit the following Restricted Payments:

 

85

--------------------------------------------------------------------------------


 

(i)                                     the payment of any dividend or
distribution within 60 days after the date of declaration thereof, if at the
date of declaration such payment would have complied with the provisions of this
Agreement or the redemption, repurchase or retirement of Indebtedness if, at the
date of any irrevocable redemption notice such payment would have complied with
the provisions of this Agreement;

 

(ii)                                  the redemption, repurchase, retirement or
other acquisition of any Equity Interests of the Borrower (“Retired Capital
Stock”) or Indebtedness of the Borrower or a Subsidiary Guarantor, or any Equity
Interests of any direct or indirect parent of the Borrower, in exchange for, or
out of the proceeds of the substantially concurrent sale (other than to the
Borrower or a Restricted Subsidiary or to an employee stock ownership plan or
other trust established by the Borrower or a Restricted Subsidiary) of, Equity
Interests of the Borrower or any direct or indirect parent of the Borrower to
the extent contributed to the Borrower (in each case, other than any
Disqualified Stock) (“Refunding Capital Stock”);

 

(iii)                               the redemption, repurchase or other
acquisition or retirement of Indebtedness of the Borrower or a Subsidiary
Guarantor made by exchange for, or out of the proceeds of the substantially
concurrent sale of, new Indebtedness of the Borrower or a Subsidiary Guarantor,
as the case may be, which is incurred in compliance with Section 8.02 so long
as:

 

(A)                               such new Indebtedness has a final scheduled
maturity date equal to or later than the final scheduled maturity date of the
Indebtedness being so redeemed, repurchased, acquired or retired;

 

(B)                               such new Indebtedness has a Weighted Average
Life to Maturity equal to or greater than the remaining Weighted Average Life to
Maturity of the Indebtedness being so redeemed, repurchased, acquired or
retired;

 

(C)                               in the case of unsecured Indebtedness, such
new Indebtedness is unsecured, and in the case of secured Indebtedness, such new
Indebtedness is either unsecured or is Junior Lien Indebtedness pursuant to the
Junior Lien Intercreditor Agreement; and

 

(D)                               the principal amount of such new Indebtedness
does not exceed the principal amount of (or accreted value, if applicable), plus
any accrued and unpaid interest on, the Indebtedness being so redeemed,
repurchased, acquired or retired, plus the amount of any premium (including
tender premiums) and any fees and expenses incurred in connection with such
issuance of new Indebtedness;

 

(iv)                              a Restricted Payment to pay for the
repurchase, retirement or other acquisition or retirement for value of common
Equity Interests of the Borrower or any of its direct or indirect parents held
by any future, present or former employee, director or consultant of the
Borrower, any of its Subsidiaries or any of its direct or indirect parents (or
permitted transferees, assigns, estates, or heirs of such employee, director or
consultant) pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement; provided, however, that
the aggregate Restricted Payments made under this clause (i) do not exceed $5.0
million in any calendar year (with unused amounts in any calendar year being
carried over to the immediately succeeding calendar year); provided further that
such amount in any calendar year may be increased by an amount not to exceed (A)
the cash proceeds from the sale of Equity Interests (other than Disqualified
Stock) of the Borrower and, to the extent contributed to the Borrower, Equity
Interests of any of the Borrower’s direct or indirect parents, in each case

 

86

--------------------------------------------------------------------------------


 

to members of management, directors or consultants of the Borrower, any of its
Subsidiaries or any of its direct or indirect parents that occurred after the
Closing Date, to the extent the cash proceeds from the sale of such Equity
Interests have not otherwise been applied to the payment of Restricted Payments
by virtue of Section 8.01(vii); plus (B) the cash proceeds of key man life
insurance policies received by the Borrower and its Restricted Subsidiaries
after the Closing Date; less the amount of any Restricted Payments previously
made pursuant to this clause (iv);

 

(v)                                 the declaration and payment of dividends to
holders of any class or series of Disqualified Stock of the Borrower or any
Restricted Subsidiary issued in accordance with Section 8.02;

 

(vi)                              the declaration and payment of dividends to
holders of any class or series of Designated Preferred Stock (other than
Disqualified Stock) issued by the Borrower after the Closing Date; provided that
the aggregate amount of dividends paid pursuant to this clause (vi) shall not
exceed the aggregate amount of cash actually received by the Borrower from the
sale of such Designated Preferred Stock;

 

(vii)                           the declaration and payment of dividends to a
direct or indirect parent of the Borrower, the proceeds of which will be used to
fund the payment of dividends to holders of any class or series of Designated
Preferred Stock (other than Disqualified Stock) of such parent issued after the
Closing Date; provided, that the amount of dividends paid pursuant to this
clause (vii) shall not exceed the aggregate amount of cash actually contributed
to the Borrower from the sale of such Designated Preferred Stock;

 

(viii)                        repurchases of Equity Interests (i) constituting
fractional shares or (ii) deemed to occur upon exercise of stock options or
warrants or other securities convertible or exchangeable into Equity Interests
if such Equity Interests represent all or a portion of the exercise price of
such options or warrants;

 

(ix)                              the payment of dividends on the Borrower’s
common equity or the dividend or distribution to any direct or indirect parent
company to fund the payment by such parent company of dividends on its common
stock, following the consummation of the first public offering of the Borrower’s
common stock or the common stock of any of its direct or indirect parents after
the Closing Date, of up to 6% per annum of the net cash proceeds received by or
contributed to the Borrower in any public offering, other than public offerings
with respect to the Borrower’s or such direct or indirect parent company’s
common stock registered on Form S-8 and other than any public sale constituting
an Excluded Contribution;

 

(x)                                 Restricted Payments that are made with
Excluded Contributions;

 

(xi)                              (A) during the first two years following the
Closing Date and after the second anniversary of the Closing Date to the extent
the Restricted Payment Conditions are not satisfied, other Investments
(including Investments made pursuant to clause (xv) below and clause (n) of the
definition of Permitted Investments) in an aggregate amount taken together with
all other Restricted Payments made pursuant to this clause (xi) not to exceed
the sum of $25.0 million and (B) after the second anniversary of the Closing
Date if the Restricted Payment Conditions have been satisfied, other Restricted
Payments in an aggregate amount taken together with all other Restricted
Payments made pursuant to this clause (xi)(B) and the aggregate amount of
Restricted Payments made pursuant to Section 8.01(b)(xi)(A) (without giving
effect to the inclusion of Investments made in reliance on clause (xv) below and
clause (n) of the definition of Permitted Investments) not to exceed $20.0
million;

 

87

--------------------------------------------------------------------------------


 

(xii)                           the declaration and payment of dividends by the
Borrower to, or the making of loans to, any direct or indirect parent company of
the Borrower in aggregate amounts not to exceed the aggregate amount required
for any direct or indirect parent company to pay, in each case without
duplication:

 

A.                                    franchise taxes and other fees, taxes and
expenses required to maintain their corporate existence;

 

B.                                    foreign, federal, state and local income
taxes, to the extent such income taxes are attributable to the income of the
Borrower and the Restricted Subsidiaries and, to the extent of the amount
actually received from its Unrestricted Subsidiaries, in amounts required to pay
such taxes to the extent attributable to the income of such Unrestricted
Subsidiaries; provided that in each case the amount of such payments in any
fiscal year does not exceed the amount that the Borrower and its Restricted
Subsidiaries would be required to pay in respect of foreign, federal, state and
local taxes for such fiscal year were the Borrower, its Restricted Subsidiaries
and its Unrestricted Subsidiaries (to the extent described above) to pay such
taxes separately from any such parent entity;

 

C.                                    customary salary, bonus, indemnification
obligations and other benefits payable to officers, directors and employees or
former officers, directors or employees of any direct or indirect parent of the
Borrower to the extent such salaries, bonuses, indemnification obligations and
other benefits are attributable to the ownership or operation of the Borrower
and the Restricted Subsidiaries;

 

D.                                    general corporate overhead expenses of any
direct or indirect parent of the Borrower to the extent such expenses are
attributable to the ownership or operation of the Borrower and the Restricted
Subsidiaries;

 

E.                                     fees and expenses incurred by any direct
or indirect parent company of the Borrower in connection with any unsuccessful
equity issuances or incurrence of Indebtedness to the extent the net proceeds
thereof were intended to be contributed to the Borrower; and

 

F.                                      taxes with respect to income of any
direct or indirect parent company of the Borrower derived from funding made
available to the Borrower and its Restricted Subsidiaries by such direct or
indirect parent company;

 

(xiii)                        the repurchase, redemption or other acquisition or
retirement for value of any Indebtedness or the making of a dividend or
distribution to any direct or indirect parent of the Borrower to fund a similar
purchase, redemption or other acquisition or retirement for value required
pursuant to provisions similar to those described in Section 3.10 of the Senior
Secured Note Indenture (in which case a repurchase, redemption or other
acquisition or retirement price of not greater than 101% of the principal amount
of such Indebtedness) and under Section 3.5 of the Senior Secured Note
Indenture;

 

(xiv)                       the distribution, as a dividend or otherwise, of (A)
Equity Interests of, or Indebtedness owed to the Borrower or a Restricted
Subsidiary by, Unrestricted Subsidiaries (other than Unrestricted Subsidiaries
the primary assets of which are cash and/or Cash Equivalents) and (B) any
proceeds received from an Unrestricted Subsidiary on account of such Equity
Interests or Indebtedness, provided, that, in the case of clause (B), such
proceeds will be

 

88

--------------------------------------------------------------------------------


 

excluded from Covenant EBITDA for purposes of Section 8.01(a)(viii)(A) and will
be excluded from Section 8.01(a)(viii)(E);

 

(xv)                          (A) during the first two years following the
Closing Date and after the second anniversary of the Closing Date to the extent
the Restricted Payment Conditions are not satisfied, Investments in joint
ventures and Unrestricted Subsidiaries; provided that the aggregate Restricted
Payments made pursuant to this clause (xv) together with any Investments made
pursuant to clause (n) of the definition of Permitted Investments and clause
(xi)(A) above) do not exceed $25.0 million and (B) after the second anniversary
of the Closing Date if Restricted Payment Conditions have been satisfied,
Investments in joint ventures and Unrestricted Subsidiaries not to exceed $10.0
million when taken together all other Restricted Payments made pursuant to this
clause (xv)(B) and the aggregate amount of Restricted Payments made pursuant to
Section 8.01(b)(xv)(A) (without giving effect to the inclusion of Investments
made in reliance on clause (xi)(A) above and clause (n) of the definition of
Permitted Investments); provided that in the case of clauses (A) or (B) such
amount shall be increased by an amount not to exceed (1) the cash proceeds
received as a dividend, distribution or otherwise from such joint ventures and
Unrestricted Subsidiaries (it being understood that the forgiveness of any debt
by such joint venture and Unrestricted Subsidiary will not be a Restricted
Payment hereunder) less (2) the amount of any Restricted Payments previously
made pursuant to subclause (A) of this clause (xv); provided, further, that such
increased amount shall be excluded from Covenant EBITDA for purposes of Section
8.01(a)(viii)(A) and shall also be excluded from Section 8.01(a)(viii)(D) and
Section 8.01(a)(viii)(E); and

 

(xvi)                       distributions or payments of Receivables Fees.

 

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (v), (vi) and (vii), no Default or
Event of Default shall have occurred and be continuing or would occur as a
consequence thereof.

 

(c)                                  Notwithstanding the foregoing, Restricted
Payments pursuant to Section 8.01(b)(i) and (ix) and Sections 8.01(b)(v) and
(viii) (to the extent paid in cash as opposed to paid in kind), will not be
permitted to be made (i) during the first two fiscal years following the Closing
Date and (ii) after the second anniversary of the Closing Date, but only if the
Restricted Payment Conditions are not satisfied at the time of the proposed
Restricted Payment.

 

(d)                                 Notwithstanding anything to the contrary in
the foregoing, (i) Restricted Investments of assets and property constituting
Collateral (other than cash and Cash Equivalents) made pursuant to Section
8.01(a) may only be made in Subsidiary Guarantors and (ii) the Borrower will
not, and will not permit any Restricted Subsidiary to, directly or indirectly,
(I) declare or pay any dividend or make any distribution (whether cash or
noncash) on account of the Borrower’s Equity Interests; (II) purchase or redeem,
defease or otherwise acquire or retire for value any Equity Interests of the
Borrower or any direct or indirect parent of the Borrower, in the case of each
of clauses (I) and (II) to or for the benefit of any holder of common Equity
Interests of the Borrower or any direct or indirect parent of the Borrower, or
(III) make any principal payment on, or redeem, repurchase, defease, otherwise
acquire or retire for value or give any irrevocable notice of redemption with
respect thereto in each case, prior to any scheduled repayment, sinking fund
payment or maturity, any Indebtedness by means of (A) Section 8.01(a)(viii), (B)
Section 8.01(b)(v), (vi), (viii), (ix) (x), (xi), (xiii), (xiv)  or (xv) or (C)
clause (o) of the definition of “Permitted Investments,” unless in each case
such Restricted Payment is otherwise in compliance with this Agreement and the
Senior Secured Notes Indenture.

 

89

--------------------------------------------------------------------------------


 

(e)                                  The amount of all Restricted Payments
(other than cash) will be the fair market value (as determined in good faith by
the Borrower) on the date of such Restricted Payment of the assets or securities
proposed to be paid, transferred or issued by the Borrower or such Restricted
Subsidiary, as the case may be, pursuant to such Restricted Payment.

 

(f)                                   As of the Closing Date, all of the
Borrower’s Subsidiaries will be Restricted Subsidiaries. The Borrower will not
permit any Unrestricted Subsidiary to become a Restricted Subsidiary except
pursuant to the last sentence of the definition of “Unrestricted Subsidiary.”
For purposes of designating any Restricted Subsidiary as an Unrestricted
Subsidiary, all outstanding Investments by the Borrower and the Restricted
Subsidiaries (except to the extent repaid) in the Subsidiary so designated will
be deemed to be Restricted Payments in an amount determined as set forth in the
last sentence of the definition of “Investment.”  Such designation will be
permitted only if a Restricted Payment in such amount would be permitted at such
time, whether pursuant to Section 8.01(a), Section 8.01(b)(ix) or Section
8.01(b)(x), or pursuant to the definition of “Permitted Investments,” and if
such Subsidiary otherwise meets the definition of an Unrestricted Subsidiary.

 

SECTION 8.02  Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock.

 

(a)                                 The Borrower will not, and will not permit
any Restricted Subsidiary to, directly or indirectly, create, incur, issue,
assume, guarantee or otherwise become directly or indirectly liable,
contingently or otherwise, (collectively, “incur” and collectively, an
“incurrence”) with respect to any Indebtedness (including Acquired Indebtedness)
and the Borrower will not issue any shares of Disqualified Stock and will not
permit any Restricted Subsidiary to issue any shares of Disqualified Stock or
preferred stock; provided, however, that the Borrower may incur Indebtedness
(including Acquired Indebtedness) or issue shares of Disqualified Stock, and any
Subsidiary Guarantor may incur Indebtedness (including Acquired Indebtedness),
issue shares of Disqualified Stock and issue shares of preferred stock, if the
Consolidated Leverage Ratio of the Borrower and the Restricted Subsidiaries at
the time such additional Indebtedness is incurred or such Disqualified Stock or
preferred stock is issued would have been no greater than 5.00 to 1.00,
determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom), as if the additional Indebtedness had been incurred, or the
Disqualified Stock or preferred stock had been issued, as the case may be, and
the application of proceeds therefrom had occurred at the beginning of the most
recently ended four full fiscal quarters for which internal financial statements
are available.

 

(b)                                 The foregoing limitations in paragraph (a)
will not apply to:

 

(i)                                     (A) the incurrence of Indebtedness of
any Loan Party pursuant to any Loan Document, (B) obligations under Secured
Hedging Agreements, (C) Cash Management Obligations or (D) Indebtedness under
Credit Facilities of Foreign Subsidiaries not to exceed $4.0 million outstanding
at any one time and provided further that none of the Indebtedness incurred
under clause (D) hereof shall be Priority Payment Lien Obligations;

 

(ii)                                  the incurrence by the Borrower and any
Subsidiary Guarantor of Indebtedness represented by (i) the Senior Secured Notes
issued on the Issue Date (other than any Additional Notes), including any
guarantee thereof, and (ii) any Exchange Notes (including any guarantee
thereof);

 

(iii)                               Existing Indebtedness (other than
Indebtedness described in clauses (i), (ii) and (iv) of Section 8.02(b) (in
respect of clause (iv) only, incurred on or after the Closing Date)) including
for the avoidance of doubt, the Existing Letters of Credit;

 

90

--------------------------------------------------------------------------------


 

(iv)                              Indebtedness (including Capitalized Lease
Obligations), Disqualified Stock and preferred stock incurred by the Borrower or
any of the Subsidiary Guarantors to finance the purchase, lease or improvement
of property (real or personal) or equipment that is used or useful in a Similar
Business, whether through the direct purchase of assets or the Capital Stock of
any Person owning such assets, in an aggregate principal amount which, when
aggregated with the principal amount of all other Indebtedness, Disqualified
Stock and preferred stock then outstanding and incurred pursuant to this clause
(iv) and including all Refinancing Indebtedness incurred to refund, refinance or
replace any other Indebtedness, Disqualified Stock and preferred stock incurred
pursuant to this clause (iv), does not exceed $10.0 million;

 

(v)                                 Indebtedness incurred by the Borrower or any
Restricted Subsidiary constituting reimbursement obligations with respect to
letters of credit issued in the ordinary course of business, including without
limitation letters of credit in respect of workers’ compensation claims, or
other Indebtedness with respect to reimbursement type obligations regarding
workers’ compensation claims, health, disability or other employee benefits, or
property, casualty or liability insurance or self-insurance obligations in the
ordinary course of business; provided, however, that upon the drawing of such
letters of credit or the incurrence of such Indebtedness, such obligations are
reimbursed within 30 days following such drawing or incurrence;

 

(vi)                              Indebtedness arising from agreements of the
Borrower or a Restricted Subsidiary providing for and to the extent of
indemnification, adjustment of purchase price or similar obligations, in each
case, incurred or assumed in connection with the disposition or acquisition of
any business, assets or a Subsidiary, other than guarantees of Indebtedness
incurred by any Person acquiring all or any portion of such business, assets or
a Subsidiary for the purpose of financing such acquisition; provided that the
maximum assumable liability in respect of all such Indebtedness shall at no time
exceed the gross proceeds including noncash proceeds (the fair market value of
such noncash proceeds being measured at the time received and without giving
effect to any subsequent changes in value) actually received by the Borrower and
the Restricted Subsidiaries in connection with such disposition;

 

(vii)                           Indebtedness of the Borrower to a Subsidiary
Guarantor; provided that any subsequent issuance or transfer of any Capital
Stock or any other event which results in any such Subsidiary Guarantor ceasing
to be a Subsidiary Guarantor or any other subsequent transfer of any such
Indebtedness (except to the Borrower or another Guarantor) shall be deemed, in
each case to be an incurrence of such Indebtedness not permitted by this clause
(vii);

 

(viii)                        Indebtedness of the Borrower or a Subsidiary
Guarantor to a Restricted Subsidiary that is not a Subsidiary Guarantor;
provided that any such Indebtedness is subordinated in right of payment to the
Secured Obligations, as applicable, provided further that any subsequent
issuance or transfer of any Capital Stock or any other event which results in
any such Restricted Subsidiary ceasing to be a Restricted Subsidiary or any
other subsequent transfer of any such Indebtedness (except to the Borrower or
another Restricted Subsidiary) shall be deemed, in each case, to be an
incurrence of such Indebtedness not permitted by this clause (viii);

 

(ix)                              Indebtedness of a Subsidiary Guarantor to the
Borrower or another Subsidiary Guarantor;

 

(x)                                 Indebtedness of a Restricted Subsidiary that
is not a Subsidiary Guarantor to the Borrower or a Restricted Subsidiary;

 

91

--------------------------------------------------------------------------------


 

(xi)                              shares of preferred stock of a Restricted
Subsidiary issued to the Borrower or another Restricted Subsidiary; provided
that any subsequent issuance or transfer of any Capital Stock or any other event
which results in any such Restricted Subsidiary ceasing to be a Restricted
Subsidiary or any other subsequent transfer of any such shares of preferred
stock (except to the Borrower or another Restricted Subsidiary) shall be deemed
in each case to be an issuance of such shares of preferred stock not permitted
by this clause (xi);

 

(xii)                           obligations under Swap Contracts (excluding
obligations under Swap Contracts entered into for speculative purposes) for the
purpose of limiting:

 

(A)                               interest rate risk with respect to any
Indebtedness permitted to be incurred or outstanding under the Senior Secured
Note Indenture; or

 

(B)                               exchange rate risk with respect to any
currency exchange; or

 

(C)                               commodity risk;

 

(xiii)                        obligations in respect of performance, bid, appeal
and surety bonds and other similar types of performance and completion
guarantees provided by the Borrower or any Restricted Subsidiary in the ordinary
course of business;

 

(xiv)                       (A)  any guarantee by the Borrower or a Subsidiary
Guarantor of Indebtedness or other obligations of any Restricted Subsidiary so
long as the incurrence of such Indebtedness incurred by such Restricted
Subsidiary is permitted under the terms of this Agreement; provided that if the
Indebtedness being guaranteed is subordinated to or pari passu with a Subsidiary
Guarantee, then the guarantee shall be subordinated or pari passu to the
Obligations or Guarantor Obligations, as applicable, to the same extent as the
Indebtedness guaranteed; or

 

(B)                               any guarantee by a Restricted Subsidiary of
Indebtedness of the Borrower or a Subsidiary Guarantor; provided that such
guarantee is incurred in accordance with Section 8.13; or

 

(C)                               any guarantee by a Restricted Subsidiary that
is not a Subsidiary Guarantor of Indebtedness of another Restricted Subsidiary
that is not a Subsidiary Guarantor;

 

(xv)                          the incurrence by the Borrower or any Restricted
Subsidiary of Indebtedness, Disqualified Stock or preferred stock which serves
to refund or refinance any Indebtedness, Disqualified Stock or preferred stock
of the Borrower or any Restricted Subsidiary incurred as permitted under Section
8.02(a) and Section 8.02(b)(ii) and (b)(iii) above, this clause (xv) and clause
(xvi) below, including additional Indebtedness, Disqualified Stock or preferred
stock incurred to pay premiums (including tender premiums), defeasance costs and
fees in connection therewith (the “Refinancing Indebtedness”) prior to its
respective maturity; provided, however, that such Refinancing Indebtedness:

 

(A)                               (1) has a Weighted Average Life to Maturity at
the time such Refinancing Indebtedness is incurred which is not less than the
lesser of (x) the remaining Weighted Average Life to Maturity of the
Indebtedness, Disqualified Stock or preferred stock being refunded or refinanced
and (y) the remaining Weighted Average Life to Maturity of the Loans and (2)
does not have a maturity date prior to the Maturity Date;

 

92

--------------------------------------------------------------------------------


 

(B)                               to the extent such Refinancing Indebtedness
refinances (i) Indebtedness subordinated or pari passu in right of payment to
the Secured Obligations, such Refinancing Indebtedness is subordinated or pari
passu in right of payment to the Secured Obligations at least to the same extent
as the Indebtedness being refinanced or refunded or (ii) Disqualified Stock or
preferred stock, such Refinancing Indebtedness must be Disqualified Stock or
preferred stock, respectively;

 

(C)                               shall not be in an amount in excess the
principal amount (or accreted value, if applicable) or liquidation preference
of, plus any accrued and unpaid interest on, the Indebtedness being so refunded
or refinanced, plus the amount of any premium (including tender premiums),
defeasance costs and any related fees and expenses;

 

(D)                               shall not have a final maturity date prior to
the final maturity date of the Indebtedness, Disqualified Stock or preferred
stock being refunded or refinanced; and

 

(E)                                shall not include:

 

(1)                                 Indebtedness, Disqualified Stock or
preferred stock of a Restricted Subsidiary that is not a Subsidiary Guarantor
that refinances Indebtedness, Disqualified Stock or preferred stock of the
Borrower or a Subsidiary Guarantor; or

 

(2)                                 Indebtedness, Disqualified Stock or
preferred stock of the Borrower or a Restricted Subsidiary that refinances
Indebtedness, Disqualified Stock or preferred stock of an Unrestricted
Subsidiary;

 

(xvi)                       (i) Indebtedness, Disqualified Stock or preferred
stock of Persons incurred and outstanding on or prior to the date such Person
was acquired by the Borrower or any Restricted Subsidiary or merged into the
Borrower or a Restricted Subsidiary in accordance with the terms of this
Agreement and (ii) Indebtedness of the Borrower or any Restricted Subsidiary
incurred in connection with or in contemplation of, or to provide all or any
portion of the funds or credit support utilized to consummate, the acquisition
by the Borrower or such Restricted Subsidiary of property used or useful in a
Similar Business (whether through the direct purchase of assets or the purchase
of Capital Stock of, or merger or consolidation with, any Person owning such
assets); provided that in the case of both (i) and (ii), the Borrower would be
permitted to incur at least $1.00 of additional Indebtedness pursuant to the
Consolidated Leverage Ratio test set forth in paragraph (a) of this Section;

 

(xvii)                    Indebtedness arising from the honoring by a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business; provided that
such Indebtedness is extinguished within five business days of its incurrence;

 

(xviii)                 Indebtedness consisting of promissory notes issued by
the Borrower or any of its Restricted Subsidiaries to any current or former
employee, director or officer of the Borrower, any of its Restricted
Subsidiaries or any of its direct or indirect parents (or permitted transferees,
assigns, estates, or heirs of such employee, director or officer), to finance
the purchase or

 

93

--------------------------------------------------------------------------------


 

redemption of Equity Interests of the Borrower or any of its direct or indirect
parent companies permitted by Section 8.01; provided further, that such
indebtedness must be expressly subordinated in right of payment to the Secured
Obligations;

 

(xix)                       Indebtedness of the Borrower or any Restricted
Subsidiary consisting of (i) the financing of insurance premiums or (ii)
take-or-pay obligations contained in supply arrangements, in each case, in the
ordinary course of business;

 

(xx)                          Unsecured or Junior Lien Indebtedness,
Disqualified Stock and preferred stock of the Borrower and the Restricted
Subsidiaries not otherwise permitted hereunder in an aggregate principal amount
or liquidation preference, which when aggregated with the principal amount and
liquidation preference of all other Indebtedness, Disqualified Stock and
preferred stock then outstanding and incurred pursuant to this clause (xx) and
all outstanding principal amounts incurred under the Unsecured Credit Facility,
does not at any one time outstanding exceed $35.0 million;

 

(xxi)                       Indebtedness of Foreign Subsidiaries in an aggregate
amount not to exceed $5.0 million at any time outstanding; and

 

(xxii)                    Indebtedness with respect to the Unsecured Credit
Facility in an aggregate principal amount of up to $10,000,000.

 

(c)                        For purposes of determining compliance with this
Section 8.02 in the event that an item of Indebtedness, Disqualified Stock or
preferred stock (or any portion thereof) meets the criteria of more than one of
the categories of permitted Indebtedness, Disqualified Stock or preferred stock
described in clauses (b)(i) through (b)(xxii) above or is entitled to be
incurred pursuant to paragraph (a) of this Section, the Borrower shall, in its
sole discretion, classify or reclassify such item of Indebtedness, Disqualified
Stock or preferred stock (or any portion thereof) in any manner that complies
with this Section and such item of Indebtedness, Disqualified Stock or preferred
stock will be treated as having been incurred pursuant to only one of such
clauses or pursuant to paragraph (a) of this Section.  Additionally, all or any
portion of any item of Indebtedness may later be reclassified as having been
incurred pursuant to any category of permitted Indebtedness described in clauses
(b)(i) through (b)(xxii) above or pursuant to paragraph (a) of this Section so
long as such Indebtedness is permitted to be incurred pursuant to such provision
at the time of reclassifications, provided that all Indebtedness outstanding on
the Closing Date under this Agreement shall be deemed to have been incurred on
such date in reliance on the exception provided by Section 8.02(b)(i) and may
not later be reclassified.  Accrual of interest, the accretion of accreted
value, the amortization of original issue discount and the payment of interest
in the form of additional Indebtedness, Disqualified Stock or preferred stock
will not be deemed to be an incurrence of Indebtedness, Disqualified Stock or
preferred stock for purposes of this Section.

 

(d)                                 For purposes of determining compliance with
any U.S. dollar-denominated restriction on the incurrence of Indebtedness, the
U.S. dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred, in the case of term debt, or
first committed, in the case of revolving credit debt; provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
foreign currency, and such refinancing would cause the applicable U.S.
dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such U.S.
dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being refinanced.

 

94

--------------------------------------------------------------------------------


 

(e)                                  The principal amount of any Indebtedness
incurred to refinance other Indebtedness, if incurred in a different currency
from the Indebtedness being refinanced, shall be calculated based on the
currency exchange rate applicable to the currencies in which such respective
Indebtedness is denominated that is in effect on the date of such refinancing.

 

(f)                                   The Borrower will not, and will not permit
any Subsidiary Guarantor to directly or indirectly, incur any Indebtedness
(including Acquired Indebtedness) that is subordinated or junior in right of
payment to any Indebtedness of the Borrower or such Subsidiary Guarantor, as the
case may be, unless such Indebtedness is expressly subordinated in right of
payment to the Obligations or such Subsidiary Guarantor’s Guarantor Obligations
to the extent and in the same manner in all material respects and taken as a
whole as such Indebtedness is subordinated in right of payment to other
Indebtedness of the Borrower or such Subsidiary Guarantor as the case may be.

 

(g)                                  This agreement will not treat (1) unsecured
Indebtedness as subordinated or junior to secured Indebtedness merely because it
is unsecured or (2) senior Indebtedness as subordinated or junior to any other
senior Indebtedness merely because it has a junior priority with respect to the
same collateral or is secured by different collateral.

 

(h)                                 Notwithstanding anything to the contrary in
the foregoing, the incurrence (as defined in Section 8.02(a)) of Senior Secured
Indebtedness in a principal amount greater than $5,000,000 under any other
provision of this Section 8.02 shall only be permitted under this Section 8.02
to the extent that, both immediately before and after giving pro forma effect to
the incurrence of such Senior Secured Indebtedness (x) no Default or Event of
Default shall have occurred and be continuing and (y) the Borrower shall be in
compliance with Section 8.14.

 

SECTION 8.03  Liens.  The Borrower will not, and will not permit any of the
Restricted Subsidiaries to, create, incur, assume or otherwise cause or suffer
to exist or become effective any Lien (other than Permitted Liens) upon any of
their property or assets, now owned or hereafter acquired, or upon any income or
profits therefrom.

 

SECTION 8.04  Merger, Consolidation or Sale of All or Substantially All Assets.

 

(a)                                 The Borrower may not consolidate or merge
with or into or wind up into (whether or not the Borrower is the surviving
corporation), or sell, assign, transfer, lease, convey or otherwise dispose of
all or substantially all of the properties or assets of the Borrower and the
Restricted Subsidiaries, taken as a whole, in one or more related transactions,
to any Person unless:

 

(i)                                     the Borrower is the surviving
corporation or the Person formed by or surviving any such consolidation or
merger (if other than the Borrower) or to which such sale, assignment, transfer,
lease, conveyance or other disposition will have been made is a corporation,
limited liability company or limited partnership organized or existing under the
laws of the United States, any state thereof, the District of Columbia, or any
territory thereof; provided that if such Person is not a corporation, such
Person shall be required to cause a subsidiary of such Person that is a
corporation to be a co-obligor of the Obligations (such Person, as the case may
be, being herein called the “Successor Borrower”);

 

(ii)                                  the Successor Borrower, if other than the
Borrower, expressly assumes all the obligations of such Borrower under this
Agreement and the Collateral Documents pursuant to a supplement to this
Agreement or other documents, agreements or instruments in form reasonably
satisfactory to the Administrative Agent and shall cause such amendments,
supplements or other instruments to be executed, filed, and recorded in such
jurisdictions as may be required by

 

95

--------------------------------------------------------------------------------


 

applicable law to preserve and protect the Lien on the Collateral owned by or
transferred to the Successor Borrower, together with such financing statements
or comparable documents as may be required to perfect any security interests in
such Collateral which may be perfected by the filing of a financing statement or
a similar document under the Uniform Commercial Code or other similar statute or
regulation of the relevant states or jurisdictions;

 

(iii)                               immediately after such transaction no
Default or Event of Default exists;

 

(iv)                              immediately after giving pro forma effect to
such transaction, as if such transaction had occurred at the beginning of the
applicable four-quarter period, the Successor Borrower would be permitted to
incur at least $1.00 of additional Indebtedness pursuant to the Consolidated
Leverage Ratio test set forth in Section 8.02(a);

 

(v)                                 each Guarantor, unless it is a Subsidiary
Guarantor that is the other party to the transactions described above, in which
Section 8.04(a)(ii) above shall apply, shall have by supplement to this
Agreement confirmed that its Guarantee shall apply to such Person’s obligations
under this Agreement and its obligations under the Collateral Documents shall
continue to be in effect and shall cause such amendments, supplements or other
instruments to be executed, filed and recorded in such jurisdictions as may be
required by applicable law to preserve and protect the Lien on the Collateral
owned by such Guarantor, together with such financing statements or comparable
documents as may be required to perfect any security interests in such
Collateral which may be perfected by the filing of a financing statement or a
similar document under the Uniform Commercial Code or other similar statute or
regulation of the relevant states or jurisdictions;

 

(vi)                              the Borrower shall have delivered to the
Administrative Agent an Officer’s Certificate and an opinion of counsel, each
stating that such consolidation, merger or transfer and such supplements, if
any, comply with this Agreement and, if a supplement to this Agreement or any
supplement to any Collateral Document is required in connection with such
transaction, such supplement shall comply with the applicable provisions of this
Agreement and the Collateral Documents;

 

(vii)                           to the extent any assets of the Person which is
merged or consolidated with or into the Successor Borrower are assets of the
type which would constitute Collateral under the Collateral Documents, the
Successor Borrower will take such other actions as may be reasonably necessary
to cause such property and assets to be made subject to the Lien of the
Collateral Documents in the manner and to the extent required in this Agreement
or any of the Collateral Documents and shall take all reasonably necessary
action so that such Lien is perfected to the extent required by the Collateral
Documents; and

 

(viii)                        the Collateral owned by or transferred to the
Successor Borrower shall:

 

(A)                               continue to constitute Collateral under this
Agreement and the Collateral Documents,

 

(B)                               be subject to the Lien in favor of the
Collateral Agent for the benefit of the Collateral Agent, the Administrative
Agent and the other Secured Parties; and

 

(C)                               not be subject to any Lien other than
Permitted Liens.

 

96

--------------------------------------------------------------------------------


 

(b)                                 The Successor Borrower will succeed to, and
be substituted for such Borrower under this Agreement and the Obligations and
the Borrower (if not the Successor Borrower) will be fully released from its
obligations under this Agreement and the Collateral Documents but, in the case
of a lease of all or substantially all its assets, the Borrower will not be
released from the obligation to pay the principal of and interest on the
Obligations.

 

(c)                                  In addition, the Borrower will not,
directly or indirectly, lease all or substantially all of the properties and
assets of it and its Restricted Subsidiaries taken as a whole, in one or more
related transactions, to any other Person.

 

(d)                                 Notwithstanding the foregoing clauses
(a)(iii) and (a)(iv),

 

(i)                                     any Restricted Subsidiary that is not a
Subsidiary Guarantor may consolidate with, merge into or transfer all or part of
its properties and assets to the Borrower or any Restricted Subsidiary;

 

(ii)                                  any Subsidiary Guarantor may consolidate
with, merge into or transfer all or part of its properties and assets to the
Borrower or a Subsidiary Guarantor; and

 

(iii)                               the Borrower may merge with an Affiliate
incorporated solely for the purpose of reincorporating the Borrower in another
State of the United States.

 

(e)                                  For purposes of this Section, the sale,
lease, conveyance, assignment, transfer, or other disposition of all or
substantially all of the properties and assets of one or more Subsidiaries of
the Borrower, which properties and assets, if held by the Borrower instead of
such Subsidiaries, would constitute all or substantially all of the properties
and assets of the Borrower on a consolidated basis, shall be deemed to be the
transfer of all or substantially all of the properties and assets of the
Borrower.

 

(f)                                   Notwithstanding anything to the contrary
herein, any Subsidiary with a value of less than $250,000 may liquidate or
dissolve or change its legal form if the Borrower determines in good faith that
such action is in the best interests of the Borrower and its Subsidiaries and is
not materially disadvantageous to the interests of the Secured Parties.

 

SECTION 8.05  Limitations on Guarantors.

 

(a)                                 Subject to certain limitations described in
this Agreement governing release of a Guarantee upon the sale, disposition or
transfer of a Subsidiary Guarantor, each Guarantor will not, and the Borrower
will not permit any Subsidiary Guarantor to, consolidate or merge with or into
or wind up into (whether or not such Guarantor is the surviving corporation), or
sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of its properties or assets in one or more related
transactions to, any Person unless:

 

(i)                                     (A) such Guarantor is the surviving
corporation or the Person formed by or surviving any such consolidation or
merger (if other than such Guarantor) or to which such sale, assignment,
transfer, lease, conveyance or other disposition will have been made is a
corporation, partnership, trust or limited liability company organized or
existing under the laws of the United States, any state thereof, the District of
Columbia, or any territory thereof (such Guarantor or such Person, as the case
may be, being herein called the “Successor Person”);

 

(B)                               the Successor Person, if other than such
Guarantor, expressly assumes all the obligations of such Guarantor under this
Agreement, such Guarantor’s Guarantor Obligations and

 

97

--------------------------------------------------------------------------------


 

the Collateral Documents pursuant to supplemental indentures or other documents
or instruments in form reasonably satisfactory to the Administrative Agent and
shall cause such amendments, supplements or other instruments to be executed,
filed, and recorded in such jurisdictions as may be required by applicable law
to preserve and protect the Lien on the Collateral owned by or transferred to
the Successor Person, together with such financing statements or comparable
documents as may be required to perfect any security interests in such
Collateral which may be perfected by the filing of a financing statement or a
similar document under the Uniform Commercial Code or other similar statute or
regulation of the relevant states or jurisdictions;

 

(C)                               immediately after such transaction (and
treating any Indebtedness which becomes an obligation of the Successor Person or
any Restricted Subsidiary as a result of such transaction as having been
incurred by the Successor Person or such Restricted Subsidiary at the time of
such transaction), no Default or Event of Default exists;

 

(D)                               the Borrower shall have delivered to the
Administrative Agent an Officer’s Certificate and an Opinion of Counsel, each
stating that such consolidation, merger or transfer and such supplemental
indentures, amendments, supplements or other instruments relating to the
applicable Collateral Documents if any, comply with this Agreement and the
Collateral Documents, if a supplemental indenture or any supplement to any
Collateral Document is required in connection with such transaction, such
supplement shall comply with the applicable provisions of this Agreement;

 

(E)                                to the extent any assets of the Person which
is merged and consolidated with or into the Successor Person are assets of the
type which would constitute Collateral under the applicable Collateral
Documents, the Successor Person will take such other actions as may be
reasonably necessary to cause such property and assets to be made subject to the
Lien of the Collateral Documents in the manner and to the extent required in
this Agreement or any of the Collateral Documents and shall take all reasonably
necessary action so that such Lien is perfected to the extent required by the
Collateral Documents; and

 

(F)                                 the Collateral owned by or transferred to
the Successor Person shall:

 

(1)                                 continue to constitute Collateral under this
Agreement and the Collateral Documents;

 

(2)                                 be subject to the Lien in favor of the
Collateral Agent for the benefit of the Collateral Agent, the Administrative
Agent and the Secured Parties;

 

(3)                                 not be subject to any Lien other than
Permitted Liens; and

 

(ii)                                  the transaction is made in compliance with
Section 8.08.

 

(b)                                 Subject to certain limitations described in
this Agreement, the Successor Person will succeed to, and be substituted for,
such Guarantor under this Agreement and such Guarantor’s Guarantor Obligations
but, in the case of a lease of all or substantially all its assets, the
Guarantor will not be released from its obligations under its Guarantee. 
Notwithstanding the foregoing any Subsidiary Guarantor may merge into or
transfer all or part of its properties and assets to another Subsidiary
Guarantor or the Borrower.

 

98

--------------------------------------------------------------------------------


 

SECTION 8.06  Transactions with Affiliates.

 

(a)                                 The Borrower will not, and will not permit
any Restricted Subsidiary to, make any payment to, or sell, lease, transfer or
otherwise dispose of any of its properties or assets to, or purchase any
property or assets from, or enter into or make or amend any transaction,
contract, agreement, understanding, loan, advance or guarantee with, or for the
benefit of, any Affiliate of the Borrower (each of the foregoing, an “Affiliate
Transaction”), unless:

 

(i)                                     such Affiliate Transaction is on terms
that are not materially less favorable to the Borrower or the relevant
Restricted Subsidiary than those that would have been obtained in a comparable
transaction by the Borrower or such Restricted Subsidiary with an unrelated
Person on an arm’s-length basis; and

 

(ii)                                  the Borrower delivers to the
Administrative Agent (A) with respect to any Affiliate Transaction or series of
related Affiliate Transactions involving aggregate payments or consideration in
excess of $15.0 million, a resolution adopted by the majority of the Board of
Directors of the Borrower approving such Affiliate Transaction and set forth in
an Officer’s Certificate that (x) such Affiliate Transaction has been approved
by a majority of the disinterested members of the Board of Directors, if any,
and (y) that such Affiliate Transaction complies with clause (i) above; and (B)
with respect to any Affiliate Transactions or series of related Affiliate
Transactions involving aggregate payments or consideration in excess of $25.0
million, a letter from an Independent Financial Advisor stating that such
transaction is fair to the Borrower or such Restricted Subsidiary from a
financial point of view.

 

(b)                                 The foregoing provisions will not apply to
the following:

 

(i)                                     transactions between or among the
Borrower and/or any of the Restricted Subsidiaries;

 

(ii)                                  Restricted Payments permitted by Section
8.01 and the definition of “Permitted Investments” (other than pursuant to
clauses (c), (d) and (o) thereof);

 

(iii)                               the payment of reasonable fees and
compensation paid to, and indemnities provided on behalf of, (and entering into
related agreements with) officers, directors, employees or consultants of the
Borrower, any of its direct or indirect parents or any Restricted Subsidiary;

 

(iv)                              transactions in which the Borrower or any
Restricted Subsidiary, as the case may be, delivers to the Administrative Agent
a letter from an Independent Financial Advisor stating that such transaction is
fair to the Borrower or such Restricted Subsidiary from a financial point of
view;

 

(v)                                 payments or loans (or cancellation of loans)
to employees or consultants of the Borrower, any of its direct or indirect
parents or any Restricted Subsidiary which are approved by a majority of the
Board of Directors of the Borrower in good faith and in accordance with
applicable law;

 

(vi)                              this Agreement, the Unsecured Credit Facility
and any agreement as in effect as of the Closing Date, or any amendment thereto
(so long as any such amendment is not disadvantageous to the Secured Parties in
any material respect) or payments made thereunder or the performance thereof or
any transaction contemplated thereby;

 

(vii)                           the existence of, or the performance by the
Borrower or any Restricted Subsidiaries of its obligations under the terms of,
any equityholders agreement (including any

 

99

--------------------------------------------------------------------------------


 

registration right agreement or purchase agreements related thereto) to which it
is party as of the Closing Date and any similar agreement that it may enter into
thereafter; provided, however, that the existence of, or the performance by the
Borrower or any Restricted Subsidiary of its obligations under any future
amendment to the equityholders’ agreement or under any similar agreement entered
into after the Closing Date will only be permitted under this clause (vii) to
the extent that the terms of any such amendment or new agreement are not
otherwise disadvantageous to the Secured Parties in any material respects;

 

(viii)                        transactions with customers, clients, suppliers,
or purchasers or sellers of goods or services, in each case in the ordinary
course of business and otherwise in compliance with the terms of this Agreement
which are fair to the Borrower and the Restricted Subsidiaries, in the
reasonable determination of the Board of Directors of the Borrower or the senior
management thereof, or are on terms at least as favorable as might reasonably
have been obtained at such time in arm’s length negotiations with an
unaffiliated third party;

 

(ix)                              transactions with a Person (other than an
Unrestricted Subsidiary of the Borrower) that is an Affiliate of the Borrower
solely because the Borrower or a Restricted Subsidiary of the Borrower owns an
equity interest in or otherwise controls such Person;

 

(x)                                 any purchases by the Borrower’s Affiliates
of Indebtedness of the Borrower or any of its Restricted Subsidiaries the
majority of which Indebtedness is offered to Persons who are not Affiliates and
the Affiliate of the Borrower purchases such Indebtedness on similar terms;

 

(xi)                              any issuance or sale of Equity Interests
(other than Disqualified Stock) to Affiliates of the Borrower and the granting
of registration and other customary rights in connection therewith or any
contribution to capital of direct or indirect parent companies, the Borrower or
any Restricted Subsidiary;

 

(xii)                           any issuance of securities, or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding
of, employment arrangements, stock options and stock ownership plans approved by
the Board of Directors of the Borrower in good faith;

 

(xiii)                        sales of accounts receivable, or participations
therein, in connection with any Receivables Facility; and

 

(xiv)                       transactions contemplated by the Reorganization Plan
and the related confirmation order.

 

SECTION 8.07  Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries.

 

(a)                                 The Borrower will not, and will not permit
any Restricted Subsidiary to, directly or indirectly, create or otherwise cause
or suffer to exist or become effective any consensual encumbrance or consensual
restriction on the ability of any such Restricted Subsidiary to:

 

(i)                                     pay dividends or make any other
distributions to the Borrower or any Restricted Subsidiary on its Capital Stock
or with respect to any other interest or participation in, or measured by, its
profits, or pay any Indebtedness owed to the Borrower or any Restricted
Subsidiary;

 

(ii)                                  make loans or advances to the Borrower or
any Restricted Subsidiary; or

 

100

--------------------------------------------------------------------------------


 

(iii)                               sell, lease or transfer any of its
properties or assets to the Borrower or any Restricted Subsidiary.

 

(b)                                 The foregoing limitations in paragraph (a)
will not apply (in each case) to encumbrances or restrictions existing under or
by reason of:

 

(i)                                     contractual encumbrances or restrictions
in effect on the Closing Date, including pursuant to this Agreement and the
related documentation as in effect on the Closing Date and any amendments,
restatements, modifications, renewals, supplements, refundings, replacements or
refinancings of those agreements; provided that the amendments, restatements,
modifications, renewals, supplements, refundings, replacements or refinancings
are not materially more restrictive, taken as a whole, with respect to such
dividend and other payment restrictions than those contained in those agreements
on the Closing Date;

 

(ii)                                  this Agreement, the Senior Secured Notes
Indenture, the Unsecured Credit Agreement, any other Priority Payment Lien
Obligations and other Pari Passu Payment Lien Obligations permitted hereby;

 

(iii)                               purchase money obligations for property
acquired in the ordinary course of business that impose restrictions of the
nature discussed in Section 8.07(a)(iii) on the property so acquired;

 

(iv)                              applicable law or any applicable rule,
regulation or order;

 

(v)                                 any agreement or other instrument of a
Person acquired by the Borrower or any Restricted Subsidiary in existence at the
time of such acquisition (but not created in contemplation thereof), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person, or the property or assets of the
Person, so acquired provided that, in the case of Indebtedness, such
Indebtedness was permitted by the terms of this Agreement to be incurred;

 

(vi)                              contracts for the sale of assets, including,
without limitation, customary restrictions with respect to a Subsidiary pursuant
to an agreement that has been entered into for the sale or disposition of all or
substantially all of the Capital Stock or assets of such Subsidiary that impose
restrictions on the assets to be sold;

 

(vii)                           secured Indebtedness otherwise permitted to be
incurred pursuant to Section 8.02 and Section 8.03 that limit the right of the
debtor to dispose of the assets securing such Indebtedness;

 

(viii)                        restrictions on cash or other deposits or net
worth imposed by customers under contracts entered into in the ordinary course
of business;

 

(ix)                              other Indebtedness, Disqualified Stock or
preferred stock of Foreign Subsidiaries permitted to be incurred subsequent to
the Closing Date pursuant to Section 8.02 that impose restrictions solely on the
Foreign Subsidiaries party thereto or their Subsidiaries;

 

(x)                                 customary provisions in joint venture
agreements and other similar agreements relating solely to such joint venture
provided that with respect to any joint venture agreement relating to a
Restricted Subsidiary, such provisions will not materially affect the Borrower’s

 

101

--------------------------------------------------------------------------------


 

ability to make anticipated payments on the Obligations (as determined in good
faith by the Board of Directors of the Borrower);

 

(xi)                              customary provisions contained in leases,
licenses and other agreements entered into in the ordinary course of business;

 

(xii)                           any agreement or instrument (A) relating to any
Indebtedness or preferred stock of a Restricted Subsidiary permitted to be
incurred subsequent to the Closing Date pursuant to Section 8.02 if the
encumbrances and restrictions are not materially more disadvantageous to the
Secured Parties than is customary in comparable financings (as determined in
good faith by the Borrower) and (B) either (x) the Borrower determines that such
encumbrance or restriction will not adversely affect the Borrower’s ability to
make payments on the Obligations as and when they come due or (y) such
encumbrances and restrictions apply only during the continuance of a default in
respect of a payment or financial maintenance covenant relating to such
Indebtedness;

 

(xiii)                        restrictions created in connection with any
Receivables Facility that, in the good faith determination of the Board of
Directors of the Borrower, are necessary or advisable to effect such Receivables
Facility; and

 

(xiv)                       any encumbrances or restrictions of the type
referred to in clauses (a)(i), (a)(ii) and (a)(iii) above imposed by any
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings of the contracts, instruments or
obligations referred to in clauses (i) through (xiii) above; provided that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are, in the good faith judgment of the
Borrower’s Board of Directors, not materially more restrictive taken as a whole
with respect to such encumbrance and other restrictions than those prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

 

SECTION 8.08  Asset Sales.

 

(a)                                 (i)                                     The
Borrower will not, and will not permit any Restricted Subsidiary to, cause or
make an Asset Sale, unless:

 

(A)                               the Borrower or such Restricted Subsidiary, as
the case may be, receives consideration at the time of such Asset Sale at least
equal to the fair market value (as determined in good faith by the Borrower on
the date of contractually agreeing to such Asset Sale) of the assets sold or
otherwise disposed of;

 

(B)                               85% of the consideration therefor received by
the Borrower or such Restricted Subsidiary, as the case may be, is in the form
of cash, Cash Equivalents or Replacement Assets (which shall in the case of any
Asset Sale of Collateral be of a type which would constitute Collateral (which
are thereupon with their acquisition added to the Collateral securing the
Secured Obligations in the manner and to the extent required in this Agreement
or any of the Collateral Documents)) or a combination of the foregoing;

 

(C)                               to the extent that any consideration received
by the Borrower or a Restricted Subsidiary in such Asset Sale constitutes
securities or other assets that are of a type or class that constitutes
Collateral, such securities or other assets, including the assets of any Person
that becomes a Subsidiary Guarantor as a result of such transaction, are
concurrently with their

 

102

--------------------------------------------------------------------------------


 

acquisition added to the Collateral securing the Secured Obligations in the
manner and to the extent required in this Agreement or any of the Collateral
Documents; and

 

(D)                               the Net Proceeds from any such Asset Sale of
Collateral is paid directly by the purchaser thereof to the Collateral Agent to
be held in trust in a Collateral Account for application in accordance with
Section 2.04.

 

(ii)                                  All Net Proceeds received from any Asset
Sale not constituting Collateral shall be used to repay the Obligations in
accordance with Section 2.04.

 

(iii)                               All Net Proceeds received from any Recovery
Event to the extent such Recovery Event relates to Collateral shall be deposited
directly into the Collateral Account and shall to the extent required by Section
2.04 be withdrawn to repay the Obligations in accordance with Section 2.04.

 

(b)                                 For purposes of paragraph (a) of this
Section, (i) any liabilities (other than Pari Passu Payment Lien Obligations,
Disqualified Stock and Indebtedness the repayment of which would constitute a
Restricted Payment) (as shown on the Borrower’s, or such Restricted
Subsidiary’s, most recent balance sheet or in the notes thereto) of the Borrower
or any Restricted Subsidiary that are assumed by the transferee of any such
assets and for which the Borrower and all Restricted Subsidiaries have been
validly released by all creditors in writing; and (ii) any securities or other
obligations received by the Borrower or such Restricted Subsidiary from such
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
received) within 180 days following the closing of such Asset Sale shall be
deemed to be cash or Cash Equivalents.

 

SECTION 8.09  Prepayments, Etc. of Indebtedness.  The Borrower will not, and
will not permit any Restricted Subsidiary to, directly or indirectly:

 

(a)                                 prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner (it
being understood that payments of regularly scheduled interest shall be
permitted) any unsecured Indebtedness (other than the Unsecured Credit
Facility), any Junior Lien Indebtedness or any Indebtedness that is required to
be subordinated to the Obligations pursuant to the terms of the Loan Documents
(collectively, “Junior Financing”) or make any payment in violation of any
subordination terms of any Junior Financing Documentation, except the
refinancing thereof with Refinancing Indebtedness otherwise permitted under
Section 8.02(b)(xv);

 

(b)                                 amend, modify or change in any manner
materially adverse to the interests of the Lenders (including, without
limitation, in each case any covenant thereunder more restrictive in any
material respect to the Borrower or any Restricted Subsidiary) (i) any term or
condition of the Senior Secured Notes, the Senior Secured Note Indenture,
documentation governing Pari Passu Payment Lien Obligations or any Junior
Financing Documentation or (ii) any Organization Document of any Group Member,
in any case without the consent of the Administrative Agent; provided, that
notwithstanding the foregoing, it is agreed and acknowledged that (x) any
extension of the maturity, including the payment of customary fees at a market
rate in connection therewith, of any Credit Facility and (y) any payment of
customary fees at a market rate in connection with any amendment, modification
or change in respect of the foregoing, in each case, are hereby deemed to be not
materially adverse to the interests of the Lenders;

 

103

--------------------------------------------------------------------------------


 

(c)           amend, modify or otherwise change (i) Sections 3.2(b)(1) or 3.5 of
the Senior Secured Note Indenture or clause (26) of the definition of “Permitted
Liens” in the Senior Secured Note Indenture;

 

(d)           make any payment on account of Priority Payment Lien Obligations
(excluding the Obligations), the Specified Notes or other Pari Passu Payment
Lien Obligations from Net Proceeds of Asset Sales to the extent the Borrower is
not required to make any payment thereof pursuant to the terms of the applicable
Credit Facility, Senior Notes Indenture or other documents governing such
Priority Payment Lien Obligations or Pari Passu Payment Lien Obligations; or

 

(e)           make any optional or voluntary redemption of any of the Specified
Notes prior to the scheduled maturity thereof.

 

SECTION 8.10  Holding Company.  Holdings shall not conduct, transact or
otherwise engage in any business or operations other than (i) its ownership of
all of the Equity Interests in, and its management of, the Borrower, (ii) action
required by law to maintain its existence, (ii) performance of its obligations
under this Agreement, the Unsecured Credit Facility, the Senior Secured Note
Indenture, the Collateral Documents and the other agreements contemplated
thereby, (v) any public offering of its common stock, (vi) activities incidental
to its maintenance and continuance and to any of the foregoing activities and
(vii) other activities to the extent permitted by, and in compliance with, this
Agreement.

 

SECTION 8.11  Payments for Consent.  The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, pay or cause to be paid any
consideration to or for the benefit of any Lender for or as an inducement to any
consent, waiver or amendment of any of the terms or provisions of this Agreement
unless such consideration is offered to be paid and is paid to all Lenders that
consent, waive or agree to amend in the time frame set forth in the solicitation
documents relating to such consent, waiver or amendment.

 

SECTION 8.12  Limitation on Lines of Business.  The Borrower will not, and will
not permit any Restricted Subsidiary to, engage in any business other than a
Similar Business.

 

SECTION 8.13  Limitation on Guarantees of Indebtedness by Restricted
Subsidiaries.

 

(a)           The Borrower will not permit any Restricted Subsidiary that is not
a Subsidiary Guarantor or a special-purpose Restricted Subsidiary formed in
connection with Receivables Facilities, to guarantee the payment of any
Indebtedness of the Borrower or any other Guarantor unless:

 

(i)            such Restricted Subsidiary executes and delivers within 10
Business Days joinders or supplements to this Agreement and the Collateral
Documents providing for a first-priority secured guarantee of payment of the
Obligations by such Restricted Subsidiary, except if such Indebtedness is by its
express terms subordinated in right of payment to the Obligations or such
Subsidiary Guarantor’s Guarantor Obligations, any such guarantee of such
Restricted Subsidiary with respect to such Indebtedness shall be subordinated in
right of payment to such Restricted Subsidiary’s Guarantor Obligations
substantially to the same extent as such Indebtedness is subordinated in right
of payment to the Obligations or such Subsidiary Guarantor’s Guarantor
Obligations;

 

(ii)           such Restricted Subsidiary waives and will not in any manner
whatsoever claim or take the benefit or advantage of, any rights of subrogation
in relation to the Secured Parties in respect of any payment by such Restricted
Subsidiary under its guarantee until payment in full of the Secured Obligations
(other than contingent indemnification and contingent expense

 

104

--------------------------------------------------------------------------------


 

reimbursement obligations and Secured Obligations in respect of Secured Hedge
Agreements and Secured Cash Management Agreements that are not due and payable);

 

(iii)          such Restricted Subsidiary shall take such action as may be
reasonably necessary to cause its property and assets that are of the type which
would constitute Collateral under the Collateral Documents to be made subject to
the Lien of the Collateral Documents in the manner and to the extent required in
this Agreement or any of the Collateral Documents and shall take all reasonably
necessary action so that such Lien is perfected to the extent required by this
Agreement and the Collateral Documents; and

 

(iv)          such Restricted Subsidiary shall deliver to the Administrative
Agent an Opinion of Counsel to the effect that:

 

(A)          such Guarantee of the Obligations has been duly executed and
authorized; and

 

(B)          such Guarantee of the Obligations constitutes a valid, binding and
enforceable obligation of such Restricted Subsidiary, except insofar as
enforcement thereof may be limited by bankruptcy, insolvency or similar laws
(including, without limitation, all laws relating to fraudulent transfers) and
except insofar as enforcement thereof is subject to general principles of
equity;

 

provided that this paragraph (a) shall not be applicable to any guarantee of any
Restricted Subsidiary that existed at the time such Person became a Restricted
Subsidiary and was not incurred in connection with, or in contemplation of, such
Person becoming a Restricted Subsidiary to the extent it is not incurred
pursuant to a syndicated loan, registered offering of securities under the
Securities Act or a private placement of securities (including under Rule 144A)
pursuant to an exemption from the registration requirements of the Securities
Act.

 

(b)           Notwithstanding the foregoing and the other provisions of this
Agreement, any Guarantee by a Restricted Subsidiary of the Obligations shall
provide by its terms that it shall be automatically and unconditionally released
and discharged upon:

 

(i)            any sale, exchange or transfer (by merger or otherwise) of
Capital Stock of such Subsidiary Guarantor following which the applicable
Subsidiary Guarantor is no longer a Restricted Subsidiary or all or
substantially all the assets of such Subsidiary Guarantor (other than by lease),
which sale, exchange or transfer is made in compliance with the applicable
provisions of this Agreement and all the obligations of such Subsidiary
Guarantor in respect of all Indebtedness of the Borrower or the Subsidiary
Guarantors terminate upon consummation of such transaction;

 

(ii)           the release or discharge of the guarantee by such Restricted
Subsidiary which resulted in the creation of such Guarantee if such Subsidiary
Guarantor would not then otherwise be required to guarantee the Obligations
pursuant to this Agreement provided, that if such Restricted Subsidiary has
incurred any Indebtedness or issued any preferred stock or Disqualified Stock in
reliance on its status as a Guarantor under Section 8.02, such Restricted
Subsidiary’s obligations under such Indebtedness, Disqualified Stock or
preferred stock, as the case may be, so incurred are satisfied in full and
discharged or are otherwise permitted to be incurred by a Restricted Subsidiary
(other than a Subsidiary Guarantor) under Section 8.02; except a discharge or
release by or as a result of payment under such guarantee;

 

105

--------------------------------------------------------------------------------


 

(iii)          if such Subsidiary Guarantor is designated as an Unrestricted
Subsidiary or otherwise ceases to be a Restricted Subsidiary, in each case in
accordance with the provisions of this Agreement, upon effectiveness of such
designation or when it first ceases to be a Restricted Subsidiary, respectively;
or

 

(iv)          if the Secured Obligations under this Agreement are discharged in
accordance with the terms of this Agreement (other than contingent
indemnification and contingent expense reimbursement obligations and Secured
Obligations in respect of Secured Hedge Agreements and Secured Cash Management
Agreements).

 

SECTION 8.14  Financial Condition Covenants.

 

(a)           Total Leverage Ratio.  The Borrower will not permit the Total
Leverage Ratio as of any date set forth below to be greater than the ratio set
forth below opposite such date:

 

Date

 

Total Leverage Ratio

March 31, 2012

 

7.50 : 1.00

June 30, 2012

 

7.50 : 1.00

September 30, 2012

 

6.25 : 1.00

December 31, 2012

 

5.00 : 1.00

March 31, 2013

 

5.00 : 1.00

June 30, 2013

 

4.75 : 1.00

September 30, 2013

 

4.75 : 1.00

December 31, 2013

 

4.60 : 1.00

March 31, 2014

 

4.60 : 1.00

June 30, 2014

 

4.50 : 1.00

September 30, 2014

 

4.25 : 1.00

December 31, 2014

 

3.80 : 1.00

 

(b)           First-Out First Lien Leverage Ratio.  The Borrower will not permit
the First-Out First Lien Leverage Ratio as of any date set forth below to be
greater than the ratio set forth below opposite such date:

 

Date

 

First-Out First Lien
Leverage Ratio

March 31, 2012

 

0.85 : 1.00

June 30, 2012

 

0.85 : 1.00

September 30, 2012

 

0.70 : 1.00

December 31, 2012

 

0.55 : 1.00

March 31, 2013

 

0.55 : 1.00

June 30, 2013

 

0.50 : 1.00

September 30, 2013

 

0.50 : 1.00

December 31, 2013

 

0.50 : 1.00

March 31, 2014

 

0.50 : 1.00

June 30, 2014

 

0.50 : 1.00

September 30, 2014

 

0.45 : 1.00

December 31, 2014

 

0.45 : 1.00

 

106

--------------------------------------------------------------------------------


 

(c)           Cash Interest Coverage Ratio.  The Borrower will not permit the
Cash Interest Coverage Ratio as of any date set forth below to be less than the
ratio set forth below opposite such date:

 

Date

 

Cash Interest Coverage
Ratio

March 31, 2012

 

1.20 : 1.00

June 30, 2012

 

1.20 : 1.00

September 30, 2012

 

1.50 : 1.00

December 31, 2012

 

1.80 : 1.00

March 31, 2013

 

2.00 : 1.00

June 30, 2013

 

2.10 : 1.00

September 30, 2013

 

2.10 : 1.00

December 31, 2013

 

2.15 : 1.00

March 31, 2014

 

2.15 : 1.00

June 30, 2014

 

2.20 : 1.00

September 30, 2014

 

2.25 : 1.00

December 31, 2014

 

2.50 : 1.00

 

For all purposes of determining pro forma compliance with this Section 8.14 on
any Calculation Date, the applicable ratio shall be the one in effect on the
last day of the fiscal quarter prior to such Calculation Date falls (it being
understood that the Covenant EBITDA used in determining such pro forma
compliance will be the Covenant EBITDA for the most recently ended period for
which financial statements have been or are required to have been delivered
pursuant to Section 7.01(a) or (b)).

 

SECTION 8.15  Capital Expenditures.  Permit the aggregate amount of all Capital
Expenditures in any Fiscal Year to exceed $20,000,000 in the fiscal year ended
December 31, 2012, $12,500,000 in the fiscal year ended December 31, 2013 and
$12,500,000 in the fiscal year ended December 31, 2014.

 

SECTION 8.16  Receivables.  The Borrower will not, and will not permit any
Restricted Subsidiary that is a Domestic Subsidiary, to sell its accounts
receivable to a Person that is not a Restricted Subsidiary in connection with
any receivables financing facility.

 

SECTION 8.17  Accounting Changes.  The Borrower will not make any change in its
fiscal year, except as required by GAAP.

 

ARTICLE IX

 

EVENTS OF DEFAULT AND REMEDIES

 

SECTION 9.01  Events of Default.  Any of the following shall constitute an Event
of Default:

 

(a)           Non-Payment.  The Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or Reimbursement Obligation, or (ii) within three (3) Business Days after the
same becomes due, any interest or any other amount payable hereunder or with
respect to any other Loan Document; or

 

(b)           Specific Covenants.  Any Group Member fails to perform or observe
(or to cause the performance or observance of) any term, covenant or agreement
contained in any of Sections

 

107

--------------------------------------------------------------------------------


 

7.04(a), 7.06 (solely with respect to Holdings and the Borrower) or Section 7.16
or Section 7.17 or Article VIII or Section 4.5 or 4.7(b) of the Security
Agreement; or

 

(c)           Other Defaults.  Any Group Member fails to perform or observe (or
to cause the performance or observance of) any other covenant or agreement (not
specified in Section 9.01(a) or (b) above) contained in any Loan Document on its
part to be performed or observed and such failure continues for thirty (30) days
after written notice thereof by the Administrative Agent or the Required Lenders
to the Borrower; or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document required to be delivered in connection herewith or therewith shall be
incorrect or misleading in any material respect when made or deemed made; or

 

(e)           Cross-Default.  (i) Any Group Member (A) fails to make any payment
beyond the applicable grace period with respect thereto, if any (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness (other than Indebtedness hereunder) having an
aggregate principal amount of not less than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition contained in any
instrument or agreement evidencing, governing, securing or otherwise relating to
any such Indebtedness, or any other “default” (or like term) occurs, the effect
of which failure or other “default” is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to become due (automatically or otherwise) prior to
its stated maturity (or, in the case of any such Indebtedness constituting a
guarantee, to become payable); provided, that this clause (e)(B) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness; provided, further, that this clause (e) shall not apply in respect
of (x) any Indebtedness of any Designated Non-Debtor that becomes due or
payable, or is capable of becoming due or payable, prior to its stated maturity,
or (y) any non-payment in respect of any Indebtedness by any Designated
Non-Debtor, in each case to the extent caused by or directly resulting from the
institution of any proceeding under any Debtor Relief Law in respect of such
Designated Non-Debtor; or (ii) any “Event of Default” shall have occurred and be
continuing under, and as defined in, the Unsecured Credit Facility or the Senior
Secured Notes Indenture; or

 

(f)            Insolvency Proceedings, Etc.  Any Group Member other than a
Designated Non-Debtor institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for sixty (60) calendar days; or
any proceeding under any Debtor Relief Law relating to any such Person or to all
or any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief approving or ordering any of the foregoing is entered in any
such proceeding (to avoid any doubt, it being understood and agreed that none of
the foregoing shall be applicable to commencement of a process relating to
Mandataire ad Hoc or an appointment of a Mandataire pursuant to French laws); or

 

108

--------------------------------------------------------------------------------


 

(g)           Inability to Pay Debts; Attachment.  (i) Any Group Member other
than a Designated Non-Debtor becomes generally unable or admits in writing its
inability generally or fails generally to pay its debts in excess of the
Threshold Amount as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any Group Member, and is not released, vacated or fully
bonded within sixty (60) days after its issue or levy; or

 

(h)           Judgments.  (i) One or more judgments or decrees shall be entered
against any Group Member involving in the aggregate a liability (not paid or
fully covered by insurance as to which the relevant insurance company has not
disputed coverage) of an amount exceeding the Threshold Amount, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within thirty (30) days from the entry thereof; or (ii) there
shall be rendered against any Group Member a nonmonetary judgment with respect
to any event which causes or could reasonably be expected to have a Material
Adverse Effect; or

 

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA in an aggregate
amount which could reasonably be expected to result in a Material Adverse
Effect, (ii) any Loan Party or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount which could reasonably be expected to
result in a Material Adverse Effect, (iii) any Loan Party or any ERISA Affiliate
engages in any “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Pension Plan which could reasonably be
expected to result in a Material Adverse Effect, or (iv) other than the matters
disclosed in Schedule 6.11(c), any other event or condition shall occur or exist
with respect to a Pension Plan, a Foreign Benefit Arrangement or Foreign Plan
which has resulted or could reasonably be expected to result in a Material
Adverse Effect; or

 

(j)            Change of Control.  There occurs any Change of Control; or

 

(k)           Invalidity of Liens.  Any of the Collateral Documents shall cease,
for any reason, to be in full force and effect, or any Loan Party or any
Affiliate of any Loan Party shall so assert, or any Liens created by any
Collateral Documents shall cease to be enforceable and of the same effect and
priority purported to be created thereby other than by reason of the release
thereof in accordance with the terms thereof; or

 

(l)            Invalidity of Guarantees.  The Guarantees contained in this
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or Affiliate of any Loan Party shall so assert in writing (it being
understood and agreed that the discharge of a Guarantor from this Agreement in
accordance with the terms hereof shall not be construed as the Guarantee(s) in
this Agreement ceasing to be in full force and effect); or

 

(m)          Junior Financing Documentation.  Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Senior Secured Financing” (or any
comparable term) under, and as defined in any Junior Financing Documentation.

 

SECTION 9.02  Remedies Upon Event of Default.  If any Event of Default occurs
and is continuing, the Administrative Agent may and, at the request of the
Required Lenders, shall take any or all of the following actions:

 

109

--------------------------------------------------------------------------------


 

(a)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder (including without limitation the Yield Maintenance Amount) or under
any other Loan Document (including, without limitation, all L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented or shall be entitled to present the documents required
thereunder) to be immediately due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Borrower; and

 

(b)           with respect to all Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to the preceding paragraph, the Borrower shall at such time deposit in
a cash collateral account opened by the Administrative Agent an amount equal to
the aggregate then undrawn and unexpired amount of such Letters of Credit. 
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis.  After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower; and

 

(c)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
Law;

 

provided that upon the occurrence of an Event of Default specified in
Section 9.01(f) with respect to the Borrower, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid (including
without limitation the Yield Maintenance Amount) shall automatically become due
and payable without further act of the Administrative Agent or any Lender.

 

SECTION 9.03  Application of Funds.  After the exercise of remedies provided for
in Section 9.02 (or after the Loans have automatically become immediately due
and payable as set forth in the proviso to Section 9.02), any amounts received
on account of the Obligations shall be applied by the Administrative Agent in
the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 12.04 and amounts payable under
Articles II and III) payable to the Administrative Agent and the Issuing Lender
in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 12.04 and amounts
payable under Articles II and III), ratably among them in proportion to the
amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the holders of such Obligations in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Reimbursement Obligations, the termination value
under Secured Hedge Obligations (including any interest thereto) and Secured
Cash Management Agreements, ratably among the

 

110

--------------------------------------------------------------------------------


 

holders of such Obligations in proportion to the respective amounts described in
this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the Issuing Lender, to
cash collateralize any L/C Obligations then outstanding; and

 

Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

 

Notwithstanding anything to the contrary in this Agreement, amounts received
from any Foreign Subsidiary on account of the Obligations of any Foreign
Subsidiary shall be applied solely to the payment of Obligations of Foreign
Subsidiaries.

 

ARTICLE X

 

ADMINISTRATIVE AGENT AND OTHER AGENTS

 

SECTION 10.01  Appointment and Authorization of Administrative Agent.

 

(a)           Each of the Lender and the Issuing Lender hereby irrevocably
designates and appoints Wells Fargo to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lender and the Issuing Lender, and neither the
Borrower nor any Subsidiary thereof shall have rights as a third party
beneficiary of any of such provisions.

 

(b)           The Collateral Agent shall act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacity as a Lender and a
potential Hedge Bank and/or Cash Management Bank) and the Issuing Lender hereby
irrevocably appoints and authorizes the Collateral Agent to act as the agent of
(and to hold any security interest created by the Collateral Documents for and
on behalf of or on trust for) such Lender and Issuing Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto.  In this connection,
the Collateral Agent, as “collateral agent” (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 10.02 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent, subject to the terms of the Junior Lien Intercreditor
Agreement), shall be entitled to the benefits of all provisions of this
Article X as if set forth in full herein with respect thereto.

 

SECTION 10.02  Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or

 

111

--------------------------------------------------------------------------------


 

through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent.

 

SECTION 10.03  Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents and not the subject of discretion on the part of the
Administrative Agent.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
covenants, responsibilities, regardless of whether a Default has occurred and is
continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Requirement of Law;

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity; and

 

(d)           shall have the right to refrain from taking action or making any
determination on a matter that is subject to the Administrative Agent’s
discretion (such as documents or conditions being reasonably satisfactory to the
Administrative Agent or reasonably required by the Administrative Agent) in the
absence of a direction from the Required Lenders.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.02 and Section 10.02) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
Holdings, the Borrower, a Lender or the Issuing Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

SECTION 10.04  Reliance by Agents.  The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement,

 

112

--------------------------------------------------------------------------------


 

instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for Holdings and the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

SECTION 10.05  Credit Decisions; Disclosure of Information by Agents.  Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

SECTION 10.06  Resignation of Administrative Agent.

 

(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lender and the Borrower.  Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower and subject to the consent of the Borrower (so
long as no Event of Default has occurred and is continuing at the time of such
resignation), to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent meeting the qualifications set forth
above, provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lender under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower

 

113

--------------------------------------------------------------------------------


 

and such successor.  After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Sections 12.04 and 12.05 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

(b)           Any resignation by Wells Fargo as Administrative Agent pursuant to
this Section shall also constitute the resignation of Wells Fargo Principal
Lending, LLC as Issuing Lender.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Issuing Lender, (b) the retiring Issuing Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor Issuing Lender shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangement satisfactory to the retiring
Issuing Lender to effectively assume the obligations of the retiring Issuing
Lender with respect to such Letters of Credit.

 

SECTION 10.07  Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations arising under the Loan Document that are owing and unpaid and
to file such other documents as may be necessary or advisable in order to have
the claims of the Lenders and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the Lenders
and the Administrative Agent and their respective agents and counsel and all
other amounts due the Lenders and the Administrative Agent under Sections 2.08
and 12.04) allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 12.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

SECTION 10.08  Collateral and Guarantee Matters.  Each Lender (including in its
or any of its Affiliate’s capacities as a potential Hedge Bank or Cash
Management Bank) irrevocably authorizes the Administrative Agent, at its option
and in its discretion:

 

114

--------------------------------------------------------------------------------


 

(a)           that any Lien on any property granted to or held by the Collateral
Agent under any Loan Document shall be automatically released (i) upon
termination of the Aggregate Commitments and payment in full of all Obligations
(other than (x) obligations under Secured Hedge Agreements, (y) Secured Cash
Management Agreements and (z) contingent reimbursement and indemnification
obligations, in each case, not yet accrued and payable) and the expiration or
termination of all Letters of Credit (other than Letters of Credit which have
been cash collateralized or as to which other arrangements reasonably
satisfactory to the applicable Issuing Lender have been made), (ii) at the time
the property subject to such Lien is transferred or to be transferred as part of
or in connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than a Loan Party, (iii) subject to Section 12.01,
if the release of such Lien is approved, authorized or ratified in writing by
the Required Lenders (or such greater number of Lenders as may be required
pursuant to Section 12.01), or (iv) if the property subject to such Lien is
owned by a Guarantor, upon release of such Guarantor from its obligations under
its Guaranty hereunder pursuant to clause (c) below;

 

(b)           (i) to release or subordinate any Lien on any property granted to
or held by the Collateral Agent under any Loan Document to the holder of any
Lien on such property that is permitted by clauses (6), (8) or (9) of the
definition of Permitted Liens or any refinancing thereof permitted by clause
(17) of the definition of Permitted Liens and (ii) that the Collateral Agent is
authorized (but not required) to release or subordinate any Lien on any property
granted to or held by the Collateral Agent under any Loan Document to the holder
of any other Lien on such property that is permitted by clauses (6), (8) or (9)
of the definition of Permitted Liens or any refinancing thereof permitted by
clause (17) of the definition of Permitted Liens; and

 

(c)           that any Guarantor shall be automatically released from its
obligations hereunder and under the Security Agreement in accordance with
Section 8.13(b).

 

Upon request by the Administrative Agent at any time, the Required Lenders (or
such greater number of Lenders as may be required pursuant to Section 12.01)
will confirm in writing the Collateral Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations hereunder and under the Security Agreement
pursuant to this Section 10.08.  In each case as specified in this Section
10.08, the Collateral Agent will (and each Lender irrevocably authorizes the
Collateral Agent to), at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Guarantor from its obligations hereunder and under
the Security Agreement, in each case in accordance with the terms of the Loan
Documents and this Section 10.08.

 

SECTION 10.09  Secured Hedge Agreements and Secured Cash Management Agreements. 
No Cash Management Bank or Hedge Bank that obtains the benefits of Section 9.03
or any Collateral by virtue of the provisions hereof or of any Collateral
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Loan Documents.  Notwithstanding any other
provision of this Article X to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Secured Cash Management Agreements and Secured
Hedge Agreements unless the Administrative Agent has received written notice of
such Secured Cash Management Agreements and Secured Hedge Agreements, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be.

 

115

--------------------------------------------------------------------------------


 

ARTICLE XI

 

GUARANTEE

 

SECTION 11.01  Guarantee.

 

(a)           Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties and their respective successors and
permitted indorsees, transferees and assigns, the prompt and complete payment
and performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations.

 

(b)           Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 11.02.

 

(c)           Each Guarantor agrees that the Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Article XI or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.

 

(d)           The guarantee contained in this Article XI shall remain in full
force and effect until all the Obligations and the obligations of each Guarantor
under the guarantee contained in this Article XI (other than contingent
indemnification and contingent expense reimbursement obligations and any
Obligations in respect of Secured Hedge Agreements and Secured Cash Management
Agreements that are not due and payable) shall have been satisfied by payment in
full, notwithstanding that from time to time during the term of this Agreement
the Borrower may be free from any Obligations.

 

(e)           No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from the Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Obligations or any payment received or collected
from such Guarantor in respect of the Obligations), remain liable for the
Obligations up to the maximum liability of such Guarantor hereunder until the
Obligations are paid in full (other than contingent indemnification and
contingent expense reimbursement obligations and any Obligations in respect of
Secured Hedge Agreements and Secured Cash Management Agreements that are not due
and payable).

 

SECTION 11.02  Right of Contribution.  Each Subsidiary Guarantor hereby agrees
that to the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment.  Each Subsidiary Guarantor’s right of contribution shall be
subject to the terms and conditions of Section 11.03.  The provisions of this
Section 11.02 shall in no respect limit the obligations and liabilities of any
Subsidiary Guarantor to the Administrative Agent and the Lenders, and each
Subsidiary Guarantor shall remain liable to the Administrative Agent and the
Lenders for the full amount guaranteed by such Subsidiary Guarantor hereunder.

 

116

--------------------------------------------------------------------------------


 

SECTION 11.03  No Subrogation.  Notwithstanding any payment made by any
Guarantor hereunder or any set-off or application of funds of any Guarantor by
the Administrative Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or any Lender for
the payment of the Obligations, nor shall any Guarantor seek or be entitled to
seek any contribution or reimbursement from the Borrower or any other Guarantor
in respect of payments made by such Guarantor hereunder, until all amounts owing
to the Administrative Agent and the Lenders by the Borrower on account of the
Obligations are paid in full.  If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Obligations shall
not have been paid in full, such amount shall be held by such Guarantor in trust
for the Administrative Agent and the Lenders, segregated from other funds of
such Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned
over to the Administrative Agent in the exact form received by such Guarantor
(duly indorsed by such Guarantor to the Administrative Agent, if required), to
be applied against the Obligations, whether matured or unmatured, in such order
as the Administrative Agent may determine.  For the avoidance of doubt, nothing
in the foregoing shall operate as a waiver of any subrogation rights.

 

SECTION 11.04  Amendments, Etc. with Respect to the Obligations.  To the fullest
extent permitted by applicable law, each Guarantor shall remain obligated
hereunder notwithstanding that, without any reservation of rights against any
Guarantor and without notice to or further assent by any Guarantor, any demand
for payment of any of the Obligations made by the Administrative Agent or any
Lender may be rescinded by the Administrative Agent or such Lender and any of
the Obligations continued, and the Obligations, or the liability of any other
Person upon them or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
Lender, and this Agreement and the other Loan Documents and any other documents
executed and delivered in connection herewith or therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders or all Lenders, as the case may be) may
reasonably deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Administrative Agent or any
Lender for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released.  Neither the Administrative Agent nor any Lender shall
have any obligation to protect, secure, perfect or insure any Lien at any time
held by it as security for the Obligations or for the guarantee contained in
this Article XI or any property subject thereto.

 

SECTION 11.05  Guarantee Absolute and Unconditional.  To the fullest extent
permitted by applicable law, each Guarantor waives any and all notice of the
creation, renewal, extension or accrual of any of the Obligations and notice of
or proof of reliance by the Administrative Agent or any Lender upon the
guarantee contained in this Article XI or acceptance of the guarantee contained
in this Article XI; the Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Article XI;
and all dealings between the Borrower and any of the Guarantors, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
the guarantee contained in this Article XI.  To the fullest extent permitted by
applicable law, each Guarantor waives diligence, presentment, protest, demand
for payment and notice of default or nonpayment to or upon the Borrower or any
of the Guarantors with respect to the Obligations.  Each Guarantor understands
and agrees that the guarantee contained in this Article XI, to the fullest
extent permitted by applicable law, shall be construed as a continuing, absolute
and unconditional guarantee of payment without regard to (a) the validity or
enforceability of this Agreement or any other Loan Document, any of the
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the

 

117

--------------------------------------------------------------------------------


 

Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Borrower or any other Person against the
Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Borrower or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Obligations, or of such Guarantor under the
guarantee contained in this Article XI, in bankruptcy or in any other instance. 
When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Administrative Agent or any Lender may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against the Borrower, any other
Guarantor, or any other Person or against any collateral security or guarantee
for the Obligations or any right of offset with respect thereto, and any failure
by the Administrative Agent or any Lender to make any such demand, to pursue
such other rights or remedies or to collect any payments from the Borrower, any
other Guarantor, or any other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Borrower, any other Guarantor, or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against any Guarantor.  For the purposes
hereof “demand” shall include the commencement and continuance of legal
proceedings.

 

SECTION 11.06  Reinstatement.  The guarantee contained in this Article XI shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Loan Party, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, any Loan Party or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

 

SECTION 11.07  Payments. Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars at the Administrative Agent’s Office.

 

SECTION 11.08  Indemnification by Lenders. The Lenders shall indemnify upon
demand the Administrative Agent, pro rata, and hold harmless the Administrative
Agent from and against all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or distributions of any kind
whatsoever that may be imposed upon or incurred by or asserted against the
Administrative Agent in any way arising out of, in connection with, or as a
result of the execution or delivery of this Agreement, any other Loan Document
or any agreement or instrument contemplated hereby or thereby, the performance
by the Administrative Agent hereto of its obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby (the
“Liabilities”); provided, however, no Lender shall be liable for the payment to
the Administrative Agent of any portion of the Liabilities resulting from the
Administrative Agent’s gross negligence or willful misconduct, as determined by
the final non-appealable judgment of a court of competent jurisdiction; provide
that no action taken in accordance with the directions of the Required Lenders
shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section 10.08.  The Lenders obligations under this Section
10.08 shall apply even if the Borrower is obligated to indemnify the
Administrative Agent for the same Liabilities, but fails to timely make such
payment The obligations of this Section 10.08 shall survive the resignation or
removal of the Administrative Agent and shall survive the termination of this
Agreement.

 

118

--------------------------------------------------------------------------------


 

ARTICLE XII

 

MISCELLANEOUS

 

SECTION 12.01  Amendments, Etc.  Except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Loan Party, as the case may
be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that, no such
amendment, waiver or consent shall:

 

(a)           postpone any date scheduled for, or reduce or forgive the amount
of, any payment of principal or interest under Section 2.07 or Section 2.08
without the written consent of each Lender directly affected thereby, it being
understood that the waiver of (or amendment to the terms of) any mandatory
prepayment of the Loans shall not constitute a postponement of any date
scheduled for the payment of principal or interest;

 

(b)           reduce or forgive the principal of, or the rate of interest
specified herein on, any Loan, Reimbursement Obligation or (subject to clause
(i) of the second proviso to this Section 12.01) any fees (including fees set
forth in Section 2.08 or other amounts payable hereunder or under any other Loan
Document), or extend, postpone or waive the date upon which any fees are to be
paid, without the written consent of each Lender directly affected thereby;
provided that, only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate;

 

(c)           change any provision of this Section 12.01, the definition of
“Required Lenders” or “Pro Rata Share,” the third sentence of Section 2.10,
Section 9.03 or Section 12.07(a)(x) or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender adversely affected thereby;

 

(d)           release or subordinate all or substantially all of the Liens or
Collateral granted to the Secured Parties under any Loan Document in any
transaction or series of related transactions, without the written consent of
each Lender;

 

(e)           release all or substantially all of the aggregate value of the
Guaranty, without the written consent of each Lender; or

 

(f)            without the prior written consent of the L/C Lenders holding more
than 50% of the L/C Obligations, amend, modify or waive Section 5.02 or any
other provision of this Agreement if the effect of such amendment, modification
or waiver is to require the Issuing Lender to issue Letters of Credit when such
Issuing Lender would not otherwise be required to do so;

 

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by such Issuing Lender; (ii) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above, affect the rights or duties of, or any fees or other
amounts payable to, the Administrative Agent under this Agreement or any other
Loan Document; (iii) Section 12.07(h) may not be amended, waived or otherwise
modified without the consent

 

119

--------------------------------------------------------------------------------


 

of each Granting Lender all or any part of whose Loans are being funded by an
SPC at the time of such amendment, waiver or other modification, and (iv) the
Administrative Agent and the Borrower shall be permitted to amend any provision
of the Loan Documents (and such amendment shall become effective without any
further action or consent of any other party to any Loan Document) if the
Administrative Agent and the Borrower shall have jointly identified an obvious
error or any error or omission of a technical or immaterial nature in any such
provision.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the principal of the Loans of such Lender or L/C
Commitment of the Issuing Lender may not be reduced, forgiven, increased or
extended and the Maturity Date of the Loans of such Lender may not be extended,
in each case without the consent of such Lender (it being understood that any
Loans held or deemed held by any Defaulting Lender shall be excluded for a vote
of the Lenders hereunder requiring any consent of the Lenders).

 

Notwithstanding anything to the contrary contained in Section 12.01, guarantees,
collateral security documents and related documents executed by Foreign
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended and waived with the consent of the Administrative Agent at the request
of the Borrower without the need to obtain the consent of any other Lender if
such amendment or waiver is delivered in order (i) to comply with local Law or
advice of local counsel, (ii) to cure ambiguities or defects or (iii) to cause
such guarantee, collateral security document or other document to be consistent
with this Agreement and the other Loan Documents.

 

Each amendment or waiver executed under this Section 12.01 shall be promptly
delivered to the Administrative Agent.

 

SECTION 12.02  Notices and Other Communications; Facsimile Copies.

 

(a)           General.  Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder or under any other Loan Document
shall be in writing (including by facsimile transmission).  All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)            if to the Borrower, any Guarantor, the Administrative Agent or
the Issuing Lender to the address, facsimile number, electronic mail address or
telephone number specified for such Person below or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to the other parties:

 

The Borrower and any Guarantor:                                    The Reader’s
Digest Association, Inc.
750 Third Avenue
New York, NY  10017
Attention: Treasurer
Telephone number:  646-293-6149
Facsimile number:  914-244-7949
Electronic mail address:  william.magill@rd.com
Website address:  www.rd.com

 

With copies to (which shall not constitute a notice hereunder):

 

120

--------------------------------------------------------------------------------


 

RDA Holding Co./The Reader’s Digest Association
44 South Broadway
White Plains, NY  10601
Attention: General Counsel
Telephone number:  914-244-5262
Facsimile number:  914-244-7810
Electronic mail address:  anewborn@RD.com

 

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY  10153
Attention:  Daniel S. Dokos
Telephone number:  212-310-8576
Facsimile number:  212-310-8007
Electronic mail address:  Daniel.dokos@weil.com

 

The Administrative
Agent:                                                                             
Wells Fargo Bank, National Association
625 Marquette Avenue, 11th Floor
MAC:  N9311-110
Minneapolis, Minnesota  55402
Attention:  Readers Digest Administrator
Telephone number:  612-667-8968
Facsimile number:  612-667-9825
E-mail Address: AndrewJ.Nyquist@wellsfargo.com

 

The Issuing
Lender:                                                                                                                 
Wells Fargo Principal Lending, LLC
2450 Colorado Avenue, Ste 3000W
Santa Monica, California  90404
Attention:  Nikhil Aggarwal
Telephone number:  310-453-7388
Facsimile number:  855-813-8309
E-mail Address: Nikhil.Aggarwal@wellsfargo.com

 

(ii)           if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the Borrower and the Administrative Agent.

 

All such notices and other communications shall be deemed to be given or made,
if given or made during the recipient’s normal business hours (and if not, shall
be deemed to be given or made on the next succeeding Business Day), upon the
earlier to occur of (i) actual receipt by the relevant party hereto and (ii) (A)
if delivered by hand or by courier, when signed for by or on behalf of the
relevant party hereto; (B) if delivered by mail, four (4) Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of Section 12.02(d)),
when delivered; provided that notices and other communications to the
Administrative Agent pursuant to Article II shall not be effective until
actually received by the Administrative Agent.  In no event shall a voice mail
message be effective as a notice, communication or confirmation hereunder.

 

(b)           Effectiveness of Facsimile Documents and Signatures.  Loan
Documents may be transmitted and/or signed by facsimile or “PDF” (subject to
Section 12.02(d)).  The effectiveness of any

 

121

--------------------------------------------------------------------------------


 

such documents and signatures shall, subject to applicable Law, have the same
force and effect as manually signed originals and shall be binding on all Loan
Parties, the Agents and the Lenders.

 

(c)           Reliance by Agents and Lenders.  The Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices purportedly given by
or on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, liabilities and
related reasonable out-of-pocket costs and expenses resulting from the reliance
by such Person on each notice purportedly given by or on behalf of the Borrower
in the absence of gross negligence or willful misconduct.  All telephonic
notices to the Administrative Agent may be recorded by the Administrative Agent,
and each of the parties hereto hereby consents to such recording.

 

(d)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Articles II and III, if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
thereunder by electronic communication.  The Administrative Agent or the
Borrower may, in their discretion, agree to accept notices and other
communications to them hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), provided that if such notice or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient, and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

 

SECTION 12.03  No Waiver; Cumulative Remedies.  No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

 

SECTION 12.04  Attorney Costs, Expenses and Taxes.  The Loan Parties agree (a)
to pay or reimburse the Administrative Agent (and the Lenders in the case of
enforcement costs and documentation taxes) for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, syndication, execution, delivery and administration of this
Agreement and the other Loan Documents, and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, including
all (i) documented Attorney Costs of one lead counsel and, if necessary, one
conflicts counsel in each relevant jurisdiction and (ii) costs of other advisors
to the Administrative Agent (in the case of this clause (ii) accrued through the
completion of the transactions contemplated hereby) and (b) to

 

122

--------------------------------------------------------------------------------


 

pay or reimburse the Administrative Agent, the Issuing Lender and each Lender
for all reasonable documented out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights or remedies under this Agreement
or the other Loan Documents (including all such costs and expenses incurred
during any negotiations, workouts, restructurings or legal proceedings,
including any proceeding under any Debtor Relief Law, and including all Attorney
Costs of one lead counsel in each relevant jurisdiction and the fees and
disbursements of any financial advisor or third party consultants or appraisers
to and of the Administrative Agent).  The foregoing costs and expenses shall
include all reasonable search, filing, recording and title insurance charges and
fees and taxes related thereto, and other reasonable and out-of-pocket expenses
incurred by the Administrative Agent.  The agreements in this Section 12.04
shall survive the termination of the Aggregate Commitments and the repayment of
all Obligations.  All amounts due under this Section 12.04 shall be paid within
ten (10) Business Days of receipt by the Borrower of an invoice relating thereto
setting forth such expenses in reasonable detail.  If any Loan Party fails to
pay when due any costs, expenses or other amounts payable by it hereunder or
under any Loan Document, such amount may be paid on behalf of such Loan Party by
the Administrative Agent in its sole discretion.

 

SECTION 12.05  Indemnification by the Borrower.  The Borrower shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender and the
Issuing Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, and shall pay or reimburse any such Indemnitee for, any and all
losses, claims, damages and liabilities and related expenses (including the
reasonable and documented out-of-pocket fees, charges and disbursements of one
counsel to all Indemnitees taken as a whole plus one local counsel in each
applicable jurisdiction for all Indemnitees taken as a whole), and shall
indemnify and hold harmless, each Indemnitee from any claim against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby (including, without limitation, the
Transactions), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Loan Party or any
Subsidiary thereof, or any Environmental Claim related in any way to any Loan
Party or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Loan Party or any Subsidiary thereof, and regardless of whether any Indemnitee
is a party thereto, or (v) any claim (including, without limitation, any
Environmental Claims), investigation, litigation or other proceeding (whether or
not the Administrative Agent or any Lender is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Agreement, any other Loan Document, provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence, bad faith or willful misconduct of such Indemnitee,
(y) result from a claim brought by any Loan Party or any Subsidiary thereof
against an Indemnitee for a material breach of such Indemnitee’s obligations
hereunder or under any other Loan Document, if such Loan Party or such
Subsidiary has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) any dispute
solely among Indemnitees other than any claims against an Indemnitee in its
capacity or in fulfilling its role as an administrative agent or arranger or any
similar role under either the Term Loan Facility or L/C Facility and other than
any claims arising out of any act or omission of Holdings, the Borrower or any
of its Affiliates.  No Indemnitee shall be liable to any Group Member for any
damages arising from the use by others of any information or

 

123

--------------------------------------------------------------------------------


 

other materials obtained through IntraLinks or other similar information
transmission systems in connection with this Agreement.  No Indemnitee shall
have any liability to any Group Member, nor any Group Member to any Indemnitee,
for any special, punitive, indirect or consequential damages (including, without
limitation, loss of profits, business or anticipated savings) relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date)
(other than, in the case of any Loan Party, in respect of any such damages
incurred or paid by an Indemnitee to a third party and for any out-of-pocket
expenses).  All amounts due under this Section 12.05 shall be paid within thirty
(30) Business Days after written demand therefore (together with backup
documentation supporting such reimbursement request); provided, however, that
such Indemnitee shall promptly refund any amount received under this Section
12.05 to the extent that there is a final judicial or arbitral determination
that such Indemnitee was not entitled to indemnification or contribution rights
with respect to such payment pursuant to the express terms of this Section
12.05.  The agreements in this Section 12.05 shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
Obligations.  Notwithstanding anything in this Section 12.05 to the contrary,
this Section 12.05 shall not apply to taxes, which shall be governed exclusively
by Section 4.01.

 

SECTION 12.06  Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

 

SECTION 12.07  Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (x) neither Holdings nor the Borrower may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and (y) no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee, (ii) by way of participation in
accordance with the provisions of Section 12.07(e), (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section
12.07(g) or Section 12.07(i) or (iv) to an SPC in accordance with the provisions
of Section 12.07(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 12.07(e) and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)           (i)  Subject to the conditions set forth in clause (b)(ii) below,
any Lender may assign to one or more assignees (other than (A) a natural person
or (B) Holdings or any of its Subsidiaries or any of their respective
Affiliates) (“Assignees”) all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Loans at the time owing to it)
with the prior written consent (such consent not to be unreasonably withheld or
delayed) of (x) the Borrower, unless (i) the assignee is a

 

124

--------------------------------------------------------------------------------


 

Lender, an Affiliate of a Lender or an Approved Fund or (ii) an Event of Default
has occurred and is continuing; provided that the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 10 Business Days after a Responsible
Officer of the Borrower having received notice thereof, and (y) the Issuing
Lender for any assignment under the Letters of Credit Facility.

 

(ii)            Assignments shall be subject to the following additional
conditions:

 

(1)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this agreement with respect to the Loan assigned;

 

(2)           except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Loans, the amount of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 and in increments of $1,000,000 in
excess thereof unless the Administrative Agent otherwise consents, provided that
such amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;

 

(3)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment; provided that only one such
fee shall be payable in the event of simultaneous assignments to or from two or
more Approved Funds;

 

(4)           the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts (as defined in the Administrative
Questionnaire) to whom all syndicate-level information (which may contain
material non-public information about Holdings, the Borrower, the other Loan
Parties and their Affiliates and related parties or their respective securities)
will be made available and who may receive such information in accordance with
the Assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

 

(5)           no assignment shall be effective unless and until such assignment
is recorded in the Register.

 

(c)           Subject to acceptance and recording thereof by the Administrative
Agent pursuant to Section 12.07(d), from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 4.01, 4.04, 12.04 and 12.05 with
respect to facts and circumstances occurring prior to the effective date of such
assignment).  Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause (c) shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
12.07(e).

 

125

--------------------------------------------------------------------------------


 

(d)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Minneapolis,
Minnesota, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders and
principal amounts (and related interest amounts) of the Loans and L/C
Obligations (specifying unreimbursed amounts) owing to each Lender pursuant to
the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive, absent manifest error, and the Borrower, the
Agents and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, the Administrative Agent and, with
respect to its own Loans, any Lender (but only to the extent of the entries in
the Register that are applicable to such Lender), at any reasonable time and
from time to time upon reasonable prior notice.

 

(e)           Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than (A) a natural person or (B) Holdings or any of its Subsidiaries or
any of their respective Affiliates) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Loans, L/C Commitments and/or owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged, (ii)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Issuing Lender, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 12.01 that directly affects such Participant and could not be affected
by a vote of the Required Lenders.  Subject to Section 12.07(f), the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 4.01
and 4.04 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 12.07(c).  To the extent permitted by
applicable Law, each Participant also shall be entitled to the benefits of
Section 12.09 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.11 as though it were a Lender.  Each Lender that
sells a participation with respect to a Loan shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and related interest amounts) of each Participant’s interest in the Loan (the
“Participant Register”).  The entries in the Participant Register shall be
conclusive, absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

(f)            A Participant shall not be entitled to receive any greater
payment under Section 4.01 and 4.04 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the entitlement to a greater payment results from a Change in Law after
the Participant acquired the applicable participation.  A Participant shall not
be entitled to the benefits of Section 4.01 unless the Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 12.15 as though it were a
Lender.

 

(g)           Any Lender may at any time, without the consent of the Borrower or
the Administrative Agent, pledge or assign a security interest in all or any
portion of its rights under this Agreement (including under its Note, if any) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or

 

126

--------------------------------------------------------------------------------


 

assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(h)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC elects
not to exercise such option or otherwise fails to make all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof.  Each party hereto hereby agrees that (i) neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Agreement (including its obligations under Section 4.01 or 4.04), unless
such increase or change results from a Change in Law after the grant to the SPC
is made (in such case, to the extent provided in Section 4.01 or 4.04), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder.  Notwithstanding anything to the contrary contained herein, any SPC
may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee of $3,500, assign
all or any portion of its right to receive payment with respect to any Loan to
the Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or guarantee or credit or liquidity
enhancement to such SPC.

 

(i)            Notwithstanding anything to the contrary contained herein, (1)
any Lender may in accordance with applicable Law create a security interest in
all or any portion of the Loans owing to it and the Note, if any, held by it and
(2) any Lender that is a Fund may, without the consent of the Borrower or the
Administrative Agent, create a security interest in all or any portion of the
Loans owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 12.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents.

 

SECTION 12.08  Confidentiality.  Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) on a need to know basis to its Affiliates and its and its
Affiliates’ directors, officers, employees, trustees, investment advisors and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential pursuant to the terms hereof); (b) to the extent
requested by any Governmental Authority; (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process; (d)
to any other party to this Agreement; (e) subject to an agreement for the
benefit of the Borrower containing provisions substantially the same as those of
this Section 12.08 (or as may otherwise be reasonably acceptable to the
Borrower), to any pledgee referred to in Section 12.07(g), counterparty to a
Swap Contract, Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in, any of its rights or obligations under
this Agreement; (f) with the written consent of the Borrower; (g) to the extent
such Information becomes publicly available other than as a result of a breach
of this Section 12.08; (h) to any Governmental Authority or examiner (including
the National Association of Insurance Commissioners or any other similar
organization) regulating any Lender; (i) to any rating agency when required by
it (it being understood that, prior to any such

 

127

--------------------------------------------------------------------------------


 

disclosure, such rating agency shall undertake to preserve the confidentiality
of any Information relating to the Loan Parties received by it from such
Lender); or (j) in connection with the exercise of any remedies hereunder, under
any Loan Document or under any Secured Hedge Agreement or Secured Cash
Management Agreements or any legal action or proceeding relating to this
Agreement, any other Loan Document or any Secured Hedge Agreement or Secured
Cash Management Agreement or the enforcement of rights hereunder or thereunder. 
In addition, the Agents and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement, the other Loan Documents and the Loans.  For the purposes of
this Section 12.08, “Information” means all information received from any Loan
Party relating to any Loan Party or its business, other than any such
information that is publicly available to the Administrative Agent or any Lender
prior to disclosure by any Loan Party other than as a result of a breach of this
Section 12.08; provided that, in the case of information received from a Loan
Party after the date hereof, such information (i) is clearly identified at the
time of delivery as confidential or (ii) is delivered pursuant to Section 7.01,
7.02 or 7.04 hereof.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING HOLDINGS, THE BORROWER, THE OTHER LOAN PARTIES AND THEIR
AFFILIATES AND RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT
IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING WAIVERS AND AMENDMENTS, FURNISHED BY HOLDINGS, THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HOLDINGS, THE BORROWER, THE OTHER
LOAN PARTIES AND THEIR AFFILIATES AND RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO HOLDINGS, THE BORROWER AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

SECTION 12.09  Setoff.  In addition to any rights and remedies of the Lenders
and the Administrative Agent provided by Law, but subject to Section 5.5 of the
Security Agreement, upon the occurrence and during the continuance of any Event
of Default, the Administrative Agent and each Lender and its Affiliates is
authorized at any time and from time to time, without prior notice to the
Borrower or any other Loan Party, any such notice being waived by the Borrower
(on its own behalf and on behalf of each Loan Party and its Subsidiaries) to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at any time owing by, the Administrative Agent
or such Lender and its Affiliates to or for the credit or the account of the
respective Loan Parties and their Subsidiaries against any and all Obligations
owing to the Administrative Agent or such Lender and its Affiliates hereunder or
under any other Loan Document, now or hereafter existing, irrespective of
whether or not the Administrative Agent or such Lender or Affiliate shall have
made demand under this Agreement or any

 

128

--------------------------------------------------------------------------------


 

other Loan Document and although such Obligations may be contingent or unmatured
or denominated in a currency different from that of the applicable deposit or
Indebtedness.  Each Lender agrees promptly to notify the Borrower and the
Administrative Agent in writing after any such set off and application made by
such Lender; provided, that the failure to give such notice shall not affect the
validity of such setoff and application.  The rights of the Administrative Agent
and each Lender under this Section 12.09 are in addition to other rights and
remedies (including other rights of setoff) that the Administrative Agent and
such Lender may have.  Notwithstanding anything herein or in any other Loan
Document to the contrary, in no event shall the assets of any Foreign Subsidiary
that is not a Loan Party constitute collateral security for payment of the
Obligations of the Borrower or any Domestic Subsidiary, it being understood that
(a) the Equity Interests of any Foreign Subsidiary that is not a Loan Party do
not constitute such an asset and (b) the provisions hereof shall not limit,
reduce or otherwise diminish in any respect the Borrower’s obligations to make
any mandatory prepayment pursuant to Section 2.04(b).

 

SECTION 12.10  Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, if at any time the interest rate
applicable to any Loan, together with all fees, charges and other amounts which
are treated as interest on such Loan under applicable Law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment, shall have been received by such Lender.

 

SECTION 12.11  Counterparts.  This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. 
Delivery by telecopier of an executed counterpart of a signature page to this
Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document. 
The Agents may also require that any such documents and signatures delivered by
telecopier be confirmed by a manually signed original thereof; provided that the
failure to request or deliver the same shall not limit the effectiveness of any
document or signature delivered by telecopier.

 

SECTION 12.12  Integration.  This Agreement and the other Loan Documents
comprise the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter.  In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Agents or the Lenders in any other Loan Document shall
not be deemed a conflict with this Agreement.  Each Loan Document was drafted
with the joint participation of the respective parties thereto and shall be
construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.

 

SECTION 12.13  Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default on the Closing Date, and shall continue in full force and effect as
long as

 

129

--------------------------------------------------------------------------------


 

any Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or
any Letter of Credit shall remain outstanding (other than any Letter of Credit
has been cash collateralized or otherwise or as to which other arrangements
satisfactory to the applicable L/C Issuer have been made).

 

SECTION 12.14  Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby.  The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

SECTION 12.15  Tax Forms.

 

(a)           Each Lender and Agent that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code (each, a “Foreign Lender”) shall,
to the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
or Agent under this Agreement or changes its Lending Office or place of
organization (and from time to time thereafter upon the request of the Borrower
or the Administrative Agent), whichever of the following is applicable:

 

(i)            duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,

 

(ii)           duly completed copies of Internal Revenue Service Form W-8ECI,

 

(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H to the effect that (A) such
Foreign Lender is not (i) a “bank” described in Section 881(c)(3)(A) of the
Code, (ii) a “10 percent shareholder” of the applicable Borrower within the
meaning of Section 871(h)(3)(B) of the Code or (iii) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (B) the interest
payments in question are not effectively connected with the United States trade
or business conducted by such Lender (a “U.S. Tax Compliance Certificate”) and
(y) duly completed copies of Internal Revenue Service Form W-8BEN,

 

(iv)          to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or participating Lender
granting a typical participation), an Internal Revenue Service Form W-8IMY,
accompanied by a Form W-8ECI, W-8BEN, U.S. Tax Compliance Certificate, Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that, if the Foreign Lender is a partnership (and not a participating
Lender) and one or more beneficial owners of such Foreign Lender are claiming
the portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such beneficial owner, or

 

(v)           any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.

 

(b)           Each Lender and Agent that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code (each, a “United States Lender”)
shall deliver to the Borrower and the

 

130

--------------------------------------------------------------------------------


 

Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender or Agent becomes a
Lender or Agent under this Agreement or changes its Lending Office or place of
organization (and from time to time thereafter upon the request of the Borrower
or the Administrative Agent) properly completed copies of Internal Revenue
Service Form W-9, certifying that such Lender or Agent, as applicable, is
entitled to an exemption from United States backup withholding tax, or any
successor form.

 

(c)           The Borrower shall not be required to pay any additional amounts
under Section 4.01(a) or indemnity with respect to such Taxes under Section
4.01(c) to (A) any Foreign Lender if such Foreign Lender shall have failed to
satisfy the provisions of Section 12.15(a) or (B) any United States Lender if
such United States Lender shall have failed to satisfy the provisions of Section
12.15(b); provided, that if such Lender shall have satisfied the requirement of
this Section 12.15, as applicable, on the date such Lender became a Lender, or
ceased to act for its own account with respect to any payment under any of the
Loan Documents, nothing in this Section 12.15 shall relieve the Borrower of its
obligation to pay any amounts pursuant to Section 4.01 in the event that, as a
result of any Change in Law after the date such Lender became a party to this
Agreement, such Lender is no longer properly entitled to deliver forms,
certificates or other evidence at a subsequent date establishing the fact that
such Lender or other Person for the account of which such Lender receives any
sums payable under any of the Loan Documents is not subject to withholding or is
subject to withholding at a reduced rate.

 

(d)           Each Lender agrees that if any form or certification previously
delivered by it expires or becomes obsolete or inaccurate in any respect, it
shall update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so. 
Notwithstanding anything to the contrary herein, no Lender or Agent shall be
required to deliver any form, certificate or other document pursuant to this
Section 12.15 that such Lender or Agent is not legally able to deliver.

 

(e)           The Administrative Agent may deduct and withhold any taxes
required by any Laws to be deducted and withheld from any payment under any of
the Loan Documents.

 

SECTION 12.16  Governing Law.  THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

SECTION 12.17  Submission to Jurisdiction; Waivers.

 

(a)           Each Loan Party hereby irrevocably and unconditionally:

 

(i)            submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of (i) any State or Federal
court of competent jurisdiction sitting in New York County, New York and (ii)
appellate courts from any thereof;

 

(ii)           consents that any such action or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(iii)          agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of

 

131

--------------------------------------------------------------------------------


 

mail), postage prepaid at its address set forth in Section 12.02 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto;

 

(iv)          agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
of the Administrative Agent or the Lenders to sue in any other jurisdiction; and

 

(v)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

SECTION 12.18  Waiver of Right to Trial by Jury.  EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 12.18 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

SECTION 12.19  Binding Effect.  This Agreement shall become effective upon the
satisfaction or waiver of the conditions precedent set forth in Article V and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent and each Lender and their respective permitted successors
and assigns, except that the Borrower shall not have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lenders.

 

SECTION 12.20  Lender Action.  Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or the Secured Hedge Agreements (including the exercise of any rights
on account of any banker’s lien or similar claim or other rights of self-help),
or institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of any such
Loan Party, without the prior written consent of the Administrative Agent.  The
provision of this Section 12.20 are for the sole benefit of the Lenders and
shall not afford any right to, or constitute a defense available to, any Loan
Party.

 

SECTION 12.21  USA PATRIOT Act.  The Administrative Agent and each Lender hereby
notifies the Loan Parties that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name, address and tax identification
numbers of the Loan Parties and other information that will allow the
Administrative Agent and such Lender to identify the Loan Parties in accordance
with the Act.

 

SECTION 12.22  Acknowledgements.  Each Loan Party hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

132

--------------------------------------------------------------------------------


 

(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Loan Party arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Loan Parties, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders.

 

SECTION 12.23  Releases of Guarantee and Lien.

 

(a)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the Administrative Agent is hereby irrevocably
authorized by each Lender (without requirement of notice to or consent of any
Lender except as expressly required by Section 12.01) to take any action
reasonably requested by the Borrower having the effect of releasing any
Collateral or Guarantee Obligations (i) to the extent necessary to permit any
Disposition of the applicable Collateral or Guarantor, in each case as permitted
by the Loan Documents or that has been consented to in accordance with Section
12.01, (ii) in accordance with Section 8.13(b) or (iii) under the circumstances
described in paragraph (b) below.

 

(b)           At such time as the Loans and the other Obligations under the Loan
Documents shall have been paid in full, the Collateral shall be automatically
released from the Liens created by the Collateral Documents, and the Collateral
Documents (other than with respect to the provisions thereof expressly stated to
survive termination) shall automatically terminate, all without delivery of any
instrument or performance of any act by any Person.

 

SECTION 12.24  Designation of Obligations.  The parties hereto agree that (i)
the Administrative Agent shall be the “First Priority Representative” under the
Security Agreement, (ii) this Agreement shall be a “Replacement First Priority
Agreement” under the Security Agreement and (iii) the Secured Obligations
hereunder shall be “Bank Obligations” and “Bank Priority Obligations” under the
Security Agreement.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

133

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

RDA HOLDING CO.

 

 

 

 

 

 

 

By:

 

/s/ Paul Tomkins

 

 

Name: Paul Tomkins

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

THE READER’S DIGEST ASSOCIATION, INC.

 

 

 

 

 

 

 

By:

 

/s/ Paul Tomkins

 

 

Name: Paul Tomkins

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

EACH OF THE GUARANTORS LISTED ON ANNEX I HERETO

 

 

 

 

 

 

 

By:

 

/s/ William Magill

 

 

Name: William Magill

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

/s/ Andrew Nyquist

 

 

Name: Andrew Nyquist

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

WELLS FARGO PRINCIPAL LENDING, LLC,

 

 

 

 

 

 

as Lender

 

 

 

 

 

 

 

By:

 

/s/ Greg Apkarian

 

 

Name: Greg Apkarian

 

 

Title: Vice President

 

[Credit Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Alex Inc.

Ardee Music Publishing, Inc.

Christmas Angel Productions, Inc.

Direct Holdings U.S. Corp.

Direct Holdings Americas Inc.

Direct Holdings Custom Publishing Inc.

Direct Holdings Customer Service, Inc.

Direct Holdings Education Inc.

Direct Holdings Libraries Inc.

Direct Entertainment Media Group, Inc.

Funk & Wagnalls Yearbook Corp.

Gareth Stevens, Inc.

Haven Home Media, LLC

Home Service Publications, Inc.

Pegasus Asia Investments, Inc.

Pegasus Investment, LLC

Pegasus Sales, Inc.

Pleasantville Music Publishing, Inc.

R.D. Manufacturing Corporation

RD Publications, Inc.

RD Large Edition, Inc.

RD Walking, Inc.

RDA Digital, LLC

RDA Sub Co.

RDCL, Inc.

RDWR, Inc. (formerly known as Weekly Reader Corporation)

Reader’s Digest Children’s Publishing, Inc.

Reader’s Digest Consumer Services, Inc.

Reader’s Digest Entertainment, Inc.

Reader’s Digest Financial Services, Inc.

Reader’s Digest Latinoamerica S.A.

Reader’s Digest Sales and Services, Inc.

Reader’s Digest Young Families, Inc.

Reiman Media Group, LLC

Reiman Manufacturing, LLC

Retirement Living Publishing Company, Inc.

Saguaro Road Records, Inc.

Taste of Home Media Group, LLC

Taste of Home Productions, Inc.

Travel Publications, Inc.

W.A. Publications, LLC

WAPLA, LLC

Weekly Reader Custom Publishing, Inc.

World Almanac Education Group, Inc.

World Wide Country Tours, Inc.

WRC Media Inc.

 

--------------------------------------------------------------------------------